--------------------------------------------------------------------------------

Exhibit 10.1
 

 


 

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
Dated September 19, 2010
 
By and Among
 
McMoRan Exploration Co.,
 
Freeport-McMoRan Preferred LLC
 
and
 
Freeport-McMoRan Copper & Gold Inc.
 

--------------------------------------------------------------------------------


 
 
 
 

 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 
Page
ARTICLE I GENERAL
2
   
Section 1.01.  Defined Terms
2
   
ARTICLE II SALE AND PURCHASE OF SECURITIES
5
   
Section 2.01.  Investment
5
Section 2.02.  Closing
6
   
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
   
Section 3.01.  Disclaimer
6
Section 3.02.  Existence and Qualification
6
Section 3.03.  Power
6
Section 3.04.  Authorization and Enforceability
7
Section 3.05.  No Conflicts
7
Section 3.06.  Brokers’ Fees
7
Section 3.07.  Consents, Approvals or Waivers
7
Section 3.08.  Litigation
8
Section 3.09.  Taxes
8
Section 3.10.  Environmental Laws
8
Section 3.11.  SEC Documents
8
Section 3.12.  Financial Statements; Reserve Reports
10
Section 3.13.  No Material Adverse Effect
10
Section 3.14.  Capitalization; Shares
10
Section 3.15.  Title to Property
11
Section 3.16.  No Undisclosed Relationships
12
Section 3.17.  Licenses and Permits
12
Section 3.18. Compliance With ERSA
12
Section 3.19.  Insurance
12
Section 3.20.  No Unlawful Payments
13
Section 3.21.  No Restrictions on Subsidiaries
13
Section 3.22.  No Registration Rights
13
Section 3.23.  Board Approval
13
Section 3.24.  Vote Required
13
Section 3.25.  Voting Debt
14
Section 3.26.  No General Solicitation
14
Section 3.27.  Material Contracts
14
Section 3.28.  Voting Agreements
14
Section 3.29.  Qualification
14

 
 
- i -

--------------------------------------------------------------------------------

 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER AND
 
FREEPORT
15
   
Section 4.01.  Disclaimer
15
Section 4.02.  Existence and Qualification
15
Section 4.03.  Power
15
Section 4.04.  Authorization and Enforceability
15
Section 4.05.  Broker’s Fees
15
Section 4.06.  No Conflicts
16
Section 4.07.  Consents, Approvals or Waivers
16
Section 4.08.  Financing
16
Section 4.09.  Ownership of Company Stock
16
   
ARTICLE V COVENANTS
16
   
Section 5.01.  Proxy Statement
16
Section 5.02.  Stockholders’ Meeting and Board Representations
17
Section 5.03.  Company Recommendation
18
Section 5.04.  Public Announcements
19
Section 5.05.  Operation of Business
19
Section 5.06.  Commercially Reasonable Efforts
21
Section 5.07.  Reservation of Shares
22
Section 5.08.  Exchange Listing
22
Section 5.09.  Certificate of Designations
22
Section 5.10.  Further Assurances
23
   
ARTICLE VI CLOSING CONDITIONS
23
   
Section 6.01.  Conditions of Each Party to Closing
23
Section 6.02.  Conditions of the Company to Closing
23
Section 6.03.  Conditions of Purchaser to Closing
24
   
ARTICLE VII TERMINATION
25
   
Section 7.01.  Right to Terminate
25
Section 7.02.  Effect of Termination
26
Section 7.03.  Fees and Expenses
26
Section 7.04.  Amendment
27
Section 7.05.  Waiver
27
   
ARTICLE VIII INDEMNIFICATION
27
   
Section 8.01.  Indemnification
27
Section 8.02.  Indemnification Actions
29
Section 8.03.  Limitations
30

 
 
- ii -

--------------------------------------------------------------------------------

 
 
ARTICLE IX MISCELLANEOUS
32
   
Section 9.01.  Counterparts
32
Section 9.02.  Notices
32
Section 9.03.  Governing Law
33
Section 9.04.  Waiver of Jury Trial
33
Section 9.05.  Captions; Headings
34
Section 9.06.  Waivers
34
Section 9.07.  Assignment
34
Section 9.08.  Entire Agreement
34
Section 9.09.  No Third Person Beneficiaries
34
Section 9.10.  References; Schedules
34
Section 9.11.  Construction
35
Section 9.12.  Specific Performance
35
Section 9.13.  Severability
36
   



Exhibit A                     Certificate of Designations
Exhibit B                      Registration Rights Agreement
Exhibit C                      Stockholder Agreement

 
- iii -

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT is made as of the 19th day of September, 2010 by
and among McMoRan EXPLORATION CO., a Delaware corporation (the “Company”),
FREEPORT-McMoRan COPPER & GOLD INC., a Delaware corporation (“Freeport”), and
FREEPORT-McMoRan PREFERRED LLC, a Delaware limited liability company and wholly
owned subsidiary of Freeport (“Purchaser”).  The Company, Freeport and Purchaser
are sometimes referred to collectively as the “Parties” and individually as a
“Party.”
 
WHEREAS, the Company desires to raise additional capital by issuing and selling
certain 5.75% convertible perpetual preferred stock of the Company;
 
WHEREAS, Purchaser desires to purchase shares of such preferred stock;
 
WHEREAS, Special Committees of the Board of Directors of each of Freeport and
the Company have recommended to the Board of Directors of Freeport and the
Company, respectively (with respect to such Special Committee of the Company,
the “Special Committee”), that this Stock Purchase Agreement (the “Agreement”)
and the transactions contemplated hereby are in the best interests of Freeport
and the Company, respectively, and their respective stockholders;
 
WHEREAS, the Board of Directors of each of Freeport and the Company have
determined that this Agreement and the transactions contemplated hereby are in
the best interests of Freeport and the Company, respectively, and their
respective stockholders, and have previously approved this Agreement and the
transactions contemplated hereby;
 
WHEREAS, Freeport, as the sole member of Purchaser, has approved this Agreement
and has determined that it is advisable and in the best interests of Purchaser
to effect the transactions contemplated hereby;
 
WHEREAS, in connection with the execution and delivery of this Agreement, the
Company has entered into (i) that certain Agreement and Plan of Merger, dated as
of the date hereof (the “PXP Agreement”), by and among the Company, Plains
Exploration & Production Company, a Delaware corporation (“PXP”), PXP Gulf
Properties LLC, a Delaware limited liability company (“PXP Gulf”), PXP Offshore
LLC, a Delaware limited liability company (“PXP Offshore”), McMoRan Oil & Gas
LLC, a Delaware limited liability company (“McMoRan Holdco”),  McMoRan GOM LLC,
a Delaware limited liability company (“McMoRan GOM”), and McMoRan Offshore LLC,
a Delaware limited liability company (“McMoRan Offshore”), providing for the
merger of (a) McMoRan GOM with and into PXP Gulf, with PXP Gulf being the
survivor of the merger and (b) McMoRan Offshore with and into PXP Offshore, with
PXP Offshore being the survivor of the merger (the transactions contemplated by
the PXP Agreement, the “PXP Transaction”), and (ii) those certain Securities
Purchase Agreements, dated as of September 16, 2010, with certain investors (the
“Investor Purchase Agreements”), providing for the issuance of 4.00% senior
unsecured convertible notes of the Company (the “Notes”) and shares of 5.75%
convertible perpetual preferred stock of the Company (the “Investor Preferred
Stock”); and
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows, each intending to
be legally bound:
 


 
ARTICLE I
 
GENERAL
 
Section 1.01. Defined Terms.  As used herein:
 
(a) “Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning the ability to direct the
management or policies of a Person through ownership of voting shares or other
securities, pursuant to a written agreement, or otherwise; provided, however,
that, for the avoidance of doubt, neither Freeport nor Purchaser shall be deemed
to be an Affiliate of the Company.
 
(b) “Affiliate Transaction” means any contract, agreement or arrangement (other
than ordinary course director, officer or employee compensation or
indemnification arrangements or pursuant to any stock-based compensation plans
of the Company and its Subsidiaries) with any director or officer of the Company
or its Subsidiaries, the value of which exceeds One Hundred Twenty Thousand
Dollars ($120,000).
 
(c) “Business Day” means any day other than a Saturday, a Sunday, or a day on
which banks are closed for business in Houston, Texas.
 
(d) “Certificate of Designations” means the certificate of designations relating
to the Securities, in the form attached as Exhibit A hereto.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended.
 
(f) “Common Stock” means the common stock of the Company, par value $0.01 per
share.
 
(g) “Company Material Adverse Effect” means any change, event, condition or
effect that is materially adverse to the business, properties, management,
financial position, stockholders’ equity or results of operations of the Company
and the Company’s Subsidiaries taken as a whole, or the ability of the Company
to consummate the Transactions, except for any of the following or any such
change, event, condition or effect resulting therefrom: (i) general economic,
financial market, regulatory or political conditions, any outbreak of
hostilities or war, acts of terrorism, natural disasters or other force majeure
events, in each case in the United States or elsewhere, (ii) changes in or
events or conditions generally affecting the oil and natural gas industry or
exploration and production companies operating in the Gulf of Mexico, (iii)
changes in oil and natural gas prices, including changes in price differentials,
(iv) changes in other commodity prices, (v) any change of Law or changes to GAAP
or interpretations thereof, (vi) the
 
 
-2-

--------------------------------------------------------------------------------

 
 
negotiation, execution, announcement or pendency of this Agreement, any actions
taken in compliance with this Agreement or the consummation of the Transactions,
(vii) the accounting for the Company’s hedging activities, and any
mark-to-market gains or losses with respect to such hedges, (viii) fluctuations
in currency exchange rates, (ix) the filing, defense or settlement of any legal
proceedings made or brought by any of the current or former stockholders of the
Company (on their own behalf or on behalf of the Company) arising out of or
related to this Agreement or the transactions contemplated hereby, (x) the
failure to take action as a result of any restrictions or prohibitions set forth
in Section 5.05 of this Agreement with respect to which Freeport or Purchaser
has refused, following the Company’s written request, to provide a waiver in a
timely manner or at all, (xi) changes in the price or trading volume of the
Common Stock, (xii) the failure of the Company or any of its Subsidiaries to
meet any internal or published industry analyst projections or forecasts or
estimates of revenues or earnings for any period, or (xiii) a downgrade in the
ratings of any debt or debt securities of the Company or any of its
Subsidiaries, except that clauses (i) through (v), (vii) and (viii) shall not
prevent a determination that there has been a Company Material Adverse Effect if
the change or event referred to therein affects the Company and the Company’s
Subsidiaries taken as a whole disproportionately relative to other industry
participants in the Gulf of Mexico (provided that such change or event may be
considered only to the extent of such disproportionate impact), and except that
clause (xi), (xii) or (xiii) shall not prevent a determination that any
underlying causes of such changes resulted in a Company Material Adverse Effect.
 
(h) “Contract” means all presently existing contracts, arrangements, agreements,
commitments and instruments, written or oral, including any loan or credit
agreement or other agreement evidencing indebtedness, promissory note, bond,
mortgage, indenture, guarantee, permit, lease, sublease, license, agreement to
render services, or other contract, arrangement, agreement, commitment or
instrument evidencing rights or obligations of any kind or nature, to which the
Company or any of its Subsidiaries is a party, including all amendments,
modifications, supplements and options relating thereto.
 
(i) “Environmental Law” means any foreign, federal, state or local Law
(including all common law) regulating or relating to the protection of human
health or safety, natural resources or the environment, including Laws relating
to wetlands, pollution, environmental contamination or the use, generation,
management, handling, injection, transport, treatment, disposal, storage,
Release, threatened Release of, or exposure to, Hazardous Substances.
 
(j) “Environmental Permit” means any permit, license, registration,
authorization or consent of any Governmental Authority and necessary to comply
with applicable Environmental Laws.
 
(k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(m) “GAAP” means accounting principles generally accepted in the United States.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(n) “Governmental Authority” means any federal, state, local or foreign
government and/or any political subdivision thereof, including departments,
courts, commissions, boards, bureaus, ministries, agencies or other
instrumentalities, including the MMS and the Louisiana Department of Natural
Resources.
 
(o) “Hazardous Substances” means (a) any petrochemical or petroleum distillates
or by-products, acidizing, well improvement, hydraulic fracturing (“fracking”)
or drilling fluids, produced waters, radioactive materials (including naturally
occurring radioactive materials), asbestos in any form, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls, explosives, and radon gas, and (b) any
chemicals, materials, wastes, or substances defined, listed, or classified as or
included in the definition or designations of “hazardous substances,” “solid
waste,” “regulated substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous substances,” “toxic
substances,” “contaminants” or “pollutants” or words of similar meaning and
regulatory effect or with respect to which liability or standards of conduct are
imposed.
 
(p) “Independent Directors” means members of the Board of Directors of the
Company who are (a) not directors or officers of Freeport or of PXP, (b) not
officers, employees or consultants of, or advisors to, the Company, Freeport or
PXP, (c) independent of Freeport and PXP within the meaning of Delaware Law, as
determined in good faith by the Board of Directors of the Company, and (d)
otherwise independent within the meaning of the rules and regulations of the New
York Stock Exchange as then in effect, as determined in good faith by the Board
of Directors of the Company.
 
(q) “Intervening Event” means a material event or circumstance that was not
known to the Special Committee on the date of this Agreement (or if known, the
consequences of which are not known to the Special Committee as of the date
hereof), which event or circumstance, or any material consequences thereof,
becomes known to the Special Committee prior to the time at which the Company
receives the Required Company Approvals.
 
(r) “Laws” means all laws, statutes, rules, regulations, ordinances, orders,
decrees, requirements, judgments and codes of Governmental Authorities.
 
(s) “MMS” means the Bureau of Ocean Energy Management, Regulation and
Enforcement, formerly known as the Minerals Management Service, Department of
Labor, United States of America, and any successor thereto.
 
(t) “Person” means any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority or any other entity.
 
(u) “Proxy Statement” means the proxy materials that shall constitute the proxy
statement relating to the matters to be submitted to the stockholders of the
Company at the Company Stockholders Meeting, which shall include a stockholder
vote with respect to the PXP Transaction.
 
(v) “Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal,
 
 
-4-

--------------------------------------------------------------------------------

 
 
migration, including the moving of any materials through, into or upon, any
land, soil, surface water, groundwater or air, or otherwise entering into the
indoor or outdoor environment.
 
(w) “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder, or any successor statute, rules or
regulations thereto.
 
(x) “SEC” means the Securities and Exchange Commission.
 
(y) “Securities Act” means the Securities Act of 1933, as amended.
 
(z) “Subsidiary” of any Person means a corporation, limited liability company,
partnership, joint venture or other organization of which: (a) such party or any
other Subsidiary of such party is a general partner; (b) voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such organization is held by such party or by any one or more of such
party’s Subsidiaries; or (c) at least 50% of the equity interests is controlled
by such party.
 
(aa) “Tax” or “Taxes” means all taxes, including income tax, surtax, remittance
tax, presumptive tax, net worth tax, special contribution, production tax,
pipeline transportation tax, value added tax, withholding tax, gross receipts
tax, windfall profits tax, profits tax, severance tax, personal property tax,
real property tax, sales tax, service tax, transfer tax, use tax, excise tax,
premium tax, customs duties, stamp tax, motor vehicle tax, entertainment tax,
insurance tax, capital stock tax, franchise tax, occupation tax, payroll tax,
employment tax, social security, unemployment tax, disability tax, alternative
or add-on minimum tax, estimated tax, and any other tax, together with any
interest, fine or penalty thereon, or addition thereto.
 
(bb) “Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
(cc) “Transactions” means the transactions contemplated by this Agreement.
 


ARTICLE II
 
SALE AND PURCHASE OF SECURITIES
 
Section 2.01. Investment.  Subject to the terms and conditions herein set forth,
the Company will issue, sell and deliver to Purchaser and Purchaser will
purchase from the Company at the Closing, 500,000 shares of the Company’s 5.75%
convertible perpetual preferred stock, par value $0.01 per share, liquidation
preference $1,000 per share, convertible into shares of the Issuer’s common
stock, par value $0.01 per share (the “Securities”), free and clear of all
liens, encumbrances, mortgages, pledges, charges, or security interests (except
for the transfer restrictions explicitly set forth in the Certificate of
Designations and the Stockholder Agreement), for a total purchase price of
$500,000,000 in cash (the “Purchase Price”), to be paid in full to the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 2.02. Closing.  The closing of the sale of the Securities to Purchaser
(the “Closing”) shall take place, subject to the satisfaction or waiver of all
conditions to the Closing set forth in Article VI hereof, at the offices of the
Company, located at 16676 Northchase Drive, Houston, Texas 77060 at 10:00 A.M.,
local time, on the date that is two Business Days following the first date on
which all conditions set forth in Article VI have been satisfied or waived
(other than those conditions that by their nature are to be satisfied by actions
taken at the Closing) or at such other date, time and place as the parties shall
mutually agree (the “Closing Date”).  At or prior to the Closing, the parties
shall deliver all documents, instruments and writings required to be delivered
by them at or prior to the Closing pursuant to this Agreement or as otherwise
required herein, including but not limited to an executed Registration Rights
Agreement in the form of Exhibit B attached hereto (the “Registration Rights
Agreement”) and an executed Stockholder Agreement in the form of Exhibit C
attached hereto (the “Stockholder Agreement”).  At the Closing, (a) the Company
will deliver to Purchaser certificates representing the Securities, duly
authorized and validly issued, nonassessable and free of preemptive rights,
registered in Purchaser’s name (or in the name of its designated nominee), and
(b) Purchaser will deliver the Purchase Price to a bank account designated by
the Company in funds immediately available to the Company.
 
ARTICLE III
 


 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Freeport and Purchaser as follows:
 
Section 3.01. Disclaimer.  Except as and to the extent expressly set forth in
this Article III, (i) the Company makes no representations or warranties,
express or implied, and (ii) the Company expressly disclaims all liability and
responsibility for any representation, warranty, statement or information made
or communicated (orally or in writing) to Purchaser, Freeport or any of their
Affiliates, employees, agents, consultants or representatives (including any
opinion, information, projection or advice that may have been provided to the
Company by any officer, director, employee, agent, consultant, representative or
advisor of Purchaser, Freeport or any of their Affiliates).
 
Section 3.02. Existence and Qualification.  The Company and each of its
Subsidiaries have been duly organized and are validly existing and in good
standing under the Laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which they are required to qualify in order to conduct their business, except
where the failure to so qualify would not, individually or in the aggregate,
have a Company Material Adverse Effect.  The Company does not have any
Subsidiaries other than those set forth in Schedule 3.02.
 
Section 3.03. Power.  The Company has the corporate power to enter into and
perform this Agreement and all other documents required to be executed and
delivered by the Company at Closing and to consummate the transactions
contemplated by this Agreement (and such documents) subject to (a) filing of the
Certificate of Designations with the Secretary of State of Delaware pursuant to
Section 5.09 and (b) obtaining the Required Company Approvals.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 3.04. Authorization and Enforceability.
 
(a) The execution, delivery and performance of this Agreement (and all documents
required to be executed and delivered by the Company at Closing, including the
Registration Rights Agreement) and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of the Company, except for the Required
Company Approvals and the filing of the Certificate of Designations with the
Secretary of State of the State of Delaware pursuant to Section 5.09.
 
(b) This Agreement has been duly executed and delivered by the Company (and all
documents required to be executed and delivered by the Company at Closing will
be duly executed and delivered by the Company) and this Agreement constitutes,
and at the Closing, assuming the due and valid execution and delivery of such
documents, as applicable, by Freeport and Purchaser, such documents will
constitute, the valid and binding obligations of the Company, enforceable in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy or other similar Laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 3.05. No Conflicts.  The execution, delivery and performance of this
Agreement by the Company, and the consummation of the transactions contemplated
by this Agreement and the documents required to be executed and delivered by the
Company at the Closing will not (a) violate any provision of the organizational
documents of the Company, (b) result in a default (with due notice or lapse of
time or both) or the creation of any lien or encumbrance or give rise to any
right of termination, cancellation or acceleration under any note, bond,
mortgage, indenture, credit agreement, license or other material agreement to
which the Company is a party or by which it is bound, subject to obtaining the
consents, approvals, and waivers described in Section 3.07, (c) violate any
judgment, order, ruling, regulation or decree applicable to the Company as a
party in interest, or (d) violate any Law applicable to the Company or any of
its assets, except any matters described in clauses (b), (c) or (d) above which
would not have a Company Material Adverse Effect.  The Securities are not, and
will not be upon Closing, subject to any preemptive right to purchase
exercisable by any third party.
 
Section 3.06. Brokers’ Fees.  Except for Tudor, Pickering, Holt & Co. and
Houlihan Lokey, no Person is entitled to any brokerage, financial advisory,
finder's or similar fee or commission payable by any Party hereto in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company.
 
Section 3.07. Consents, Approvals or Waivers.  The execution, delivery and
performance of this Agreement by the Company will not be subject to any consent,
approval or waiver from any Governmental Authority or other third Person, except
(a) the filing of the Certificate of Designations with respect to the Securities
with the Secretary of State of the State of Delaware, (b) under the HSR Act, (c)
the Required Company Approvals, and (d) as set forth on Schedule 3.07.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 3.08. Litigation.  Except as described in the Company SEC Documents or
on Schedule 3.08, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company or any of its
Subsidiaries is or may be a party or to which any property of the Company or any
of its Subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its Subsidiaries,
could reasonably be expected to have a Company Material Adverse Effect or
adversely affect the ability of the Company to perform its obligations under
this Agreement; and, to the knowledge of the Company, no such investigations,
actions, suits or proceedings are threatened or contemplated by any Governmental
Authority or others.
 
Section 3.09. Taxes.  Except as disclosed on Schedule 3.09 or as otherwise would
not reasonably be expected to have a Company Material Adverse Effect, (a) the
Company and its Subsidiaries have filed all Tax Returns and paid all Taxes
required to be filed or paid (whether or not shown on any Tax Returns), (b) the
unpaid Taxes of the Company and its Subsidiaries did not, as of June 30, 2010,
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the balance sheets (rather than in any notes thereto) contained
in the Form 10-Q filed by the Company with the SEC for the period ended June 30,
2010, (c) since June 30, 2010, the Company and its Subsidiaries have not
incurred any liability for Taxes outside the ordinary course of business or
otherwise inconsistent with past custom and practice, (d) there is no action,
suit, proceeding, audit, written claim or assessment now in progress, pending,
proposed or, to the knowledge of the Company, threatened with respect to Taxes
or with respect to any Tax Return of the Company or its Subsidiaries, (e) all
amounts required to be collected or withheld by the Company and its Subsidiaries
with respect to Taxes have been timely collected or withheld and any such
amounts that are required to have been remitted to any Taxing authority have
been timely remitted and (f) the Company and its Subsidiaries have no liability
for any Taxes of any Person (other than Taxes of the Company or its
Subsidiaries) (i) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law), (ii) as a transferee or successor,
(iii) by contract or (iv) otherwise.  Neither the Company nor any of its
Subsidiaries has participated, within the meaning of Treasury Regulations
Section 1.6011-4(c), in any “listed transaction” within the meaning of Treasury
Regulations Section 1.6011-4(b)(2).
 
Section 3.10. Environmental Laws.  Except as would not reasonably be expected to
result in a Company Material Adverse Effect, (a) the Company and each of its
Subsidiaries are in compliance with applicable Environmental Laws (including any
applicable Environmental Permits), (b) there are no liabilities arising under
applicable Environmental Laws or Environmental Permits whether arising from any
current or historic Releases of Hazardous Substances, by agreement or by
operation of Law, and (c) there are no pending, or to the knowledge of the
Company threatened, claims against the Company or any of its Subsidiaries by any
Person arising under applicable Environmental Law.  For purposes of this Section
3.10, “claims” means no material written notice of violation, notification of
liability, demand, request for information, complaint, action, suit, notice of
investigation, citation, summons or order (judicial or administrative).
 
Section 3.11. SEC Documents.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(a) Each form, report, document, statement, schedule, prospectus, registration
statement and definitive proxy statement filed by the Company with the SEC since
January 1, 2008 (the “Company SEC Documents”), and all forms, reports,
documents, statements, schedules, prospectuses, registration statements and
definitive proxy statements filed by the Company with the SEC after the date
hereof and prior to the Closing Date, (i) were and, in the case of such forms,
reports, documents, statements, schedules, prospectuses, registration statements
and definitive proxy statements filed after the date hereof, will be, as of
their respective dates, prepared in all material respects in accordance with the
applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act, as the case may be, and the rules and regulations thereunder
and (ii) did not at the time they were filed (or, if amended or superseded by a
subsequent filing, then on the date of such filing, which filing, if relating to
a Company SEC Document filed prior to the date hereof, shall have been made
prior to the date of this Agreement), and in the case of such forms, reports,
documents, statements, schedules, prospectuses, registration statements and
definitive proxy statements filed by the Company after the date of this
Agreement, will not as of the time they are filed, contain any untrue statement
of a material fact or omit to state a material fact required to be stated in
such Company SEC Document or such form, report, document, statement, schedule,
prospectuses, registration statement or definitive proxy statement necessary in
order to make the statements therein, in the light of the circumstances under
which they were and will be made, not misleading.  To the knowledge of the
Company, as of the date of this Agreement, none of the Company SEC Documents is
the subject of ongoing SEC review or outstanding SEC comment.
 
(b) The chief executive officer and chief financial officer of the Company have
made all certifications required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and statements contained in such certificates are complete and correct, and
the Company is otherwise in material  compliance with all applicable provisions
of the Sarbanes-Oxley Act.
 
(c) The Company has disclosed, based on its most recent evaluation, to the
Company’s auditors and the audit committee of the Board of Directors of the
Company (i) any significant deficiencies and material weaknesses in the design
or operation of internal control over financial reporting, which are reasonably
likely to adversely affect in any material respect the Company’s ability to
record, process, summarize and report its consolidated financial information;
and (ii) any fraud known to management, whether or not material that involved
management or other employees who have a significant role in the Company’s
internal controls over financial reporting. As of the date hereof, the Company
has not received any complaint or allegation in writing since January 1, 2005,
regarding accounting, internal accounting controls, or auditing matters,
including any such complaint regarding improper accounting or auditing
matters.  The Company and its consolidated Subsidiaries have established and
maintain disclosure controls and procedures as defined in Rule 13a-15(e) under
the Exchange Act; such disclosures controls and procedures are reasonably
designed to ensure that material information relating to the Company and its
consolidated Subsidiaries is made known on a timely basis to the individuals
responsible for the preparation of the Company SEC Documents; and, as of the
date hereof, to the knowledge of the Company, the Company has not identi-
 
 
-9-

--------------------------------------------------------------------------------

 
 
fied any material weaknesses in the design or operation of internal control over
financial reporting. As of the date of this Agreement, to the knowledge of the
Company, there is no reason to believe that its chief executive officer and
chief financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 302 of the Sarbanes-Oxley Act when next due.
 
Section 3.12. Financial Statements; Reserve Reports.
 
(a) Each of the consolidated financial statements contained in the Company SEC
Documents (including in each case all notes and schedules thereto), including
any Company SEC Documents filed after the date of this Agreement, complied or
will comply, as of its respective date, in all material respects with all
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto, was or will be prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of the unaudited statements, as permitted by Rule
10-01 of Regulation S-X of the SEC) and fairly presented or will fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of their respective dates and the results of
operations and the cash flows of the Company and its consolidated Subsidiaries
for the periods presented therein, except that any unaudited interim financial
statements do not include all of the information and notes required by GAAP for
complete financial statements and are subject to normal year-end adjustments.
 
(b) The oil and gas reserve estimates of the Company and its Subsidiaries
contained in the Company SEC Documents have been prepared by independent reserve
engineers in accordance with then applicable SEC guidelines.  Other than
production of the reserves in the ordinary course of business and intervening
product price fluctuations or as described in the Company SEC Documents, the
Company is not aware of any facts or circumstances that, taken together, would
have a Company Material Adverse Effect on the reserves or the present value of
future net cash flows therefrom as described in the Company SEC Documents.
 
Section 3.13. No Material Adverse Effect.  Since December 31, 2009, (a) there
has not been any change or event that has had, individually or in the aggregate,
a Company Material Adverse Effect; (b) as of the date hereof, neither the
Company nor any of its Subsidiaries has entered into any transaction or
agreement that is required by the Securities Act to be described in the Company
SEC Documents and that is not so described in such documents; and (c) neither
the Company nor any of its Subsidiaries has sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or Governmental
Authority, except in each case as otherwise disclosed in the Company SEC
Documents.
 
Section 3.14. Capitalization; Shares.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(a) The Company has an authorized capitalization and issued and outstanding
equity securities (including securities convertible into equity securities) set
forth on Schedule 3.14.
 
(b) All of the outstanding shares of capital stock of the Company have been, and
the Securities will be, duly and validly authorized and issued and are and, with
respect to the Securities upon the issuance thereof, will be, fully paid and
non-assessable and are not, or will not be, subject to any preemptive or similar
rights.  Except as described in Schedule 3.14 and except for the shares of
Common Stock issuable pursuant to the transactions contemplated by the PXP
Agreement, and the Notes and shares of Investor Preferred Stock issuable
pursuant to the transactions contemplated by the Investor Purchase Agreements,
there are no outstanding rights (including pre-emptive rights), warrants or
options to acquire, or instruments convertible into or exchangeable for, any
shares of capital stock or other equity interest in the Company or any of its
Subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such Subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options.  All of the outstanding shares of
capital stock or other equity interests of each Subsidiary owned, directly or
indirectly, by the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned, except as described on Schedule
3.14, directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party.  When issued and sold against receipt of the Purchase
Price as provided in this Agreement, the Securities will be free of restrictions
on transfer other than restrictions on transfer under applicable Laws and other
than pursuant to the Certificate of Designations and the Stockholder
Agreement.  As of the Closing Date, 31,250,000 shares of Common Stock issuable
upon conversion of the Securities will have been duly authorized by all
necessary corporate action and when so issued will be validly issued, fully paid
and nonassessable, will not be subject to preemptive or similar rights of any
stockholder of the Company and will be free of restrictions on transfer other
than restrictions on transfer under applicable Laws and other than pursuant to
the Certificate of Designations and the Stockholder Agreement.
 
Section 3.15. Title to Property.
 
(a) The Company and its Subsidiaries have good and marketable title in fee
simple to, or have valid rights to lease or otherwise use, all items of real and
personal property that are material to the respective businesses of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances,
claims and defects and imperfections of title except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries, (ii) are disclosed in the Company SEC
Documents or (iii) could not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect.
 
(b) Except as could not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, (i) the Company and its
Subsidiaries own or possess adequate rights to use all patents, patent
applications, trademarks,
 
 
-11-

--------------------------------------------------------------------------------

 
 
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses; and
(ii) the conduct of their respective businesses will not conflict with any such
rights of others, and the Company and its Subsidiaries have not received any
notice of any claim of infringement or conflict with any such rights of others.
 
Section 3.16. No Undisclosed Relationships.  No relationship, direct or
indirect, exists between or among the Company or any of its Subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company or any of its Subsidiaries, on the other, that is required by the
Securities Act to be described in the Company SEC Documents and that is not so
described in such documents.
 
Section 3.17. Licenses and Permits.  The Company and its Subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate Governmental Authorities
that are necessary for the ownership or lease of their respective properties or
the conduct of their respective businesses as described in the Company SEC
Documents, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Company Material Adverse Effect; and as
of the date hereof, except as described in the Company SEC Documents, neither
Company nor any of its Subsidiaries has received notice of any revocation or
modification of any material license, certificate, permit or authorization or
has any reason to believe that any material license, certificate, permit or
authorization will not be renewed in the ordinary course.
 
Section 3.18. Compliance With ERISA.  Except as would not have a Company
Material Adverse Effect, (a) each employee benefit plan, within the meaning of
Section 3(3) of ERISA, for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code) would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (b) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (c) for each Plan that is subject to the
funding rules of Section 412 of the Code or Section 302 of ERISA, the minimum
funding standards have been satisfied or waived; (d) the fair market value of
the assets of each Plan that is subject to the funding rules of Section 412 of
the Code of Section 302 of ERISA exceeds the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan); (e) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur; and (f) neither the
Company nor any member of its Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to a Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA).
 
Section 3.19. Insurance.  As of the date hereof, neither the Company nor any of
its Subsidiaries has (a) received notice from any insurer or agent of such
insurer that a material
 
 
-12-

--------------------------------------------------------------------------------

 
 
amount of capital improvements or other expenditures are required or necessary
to be made in order to continue such insurance or (b) any notice from its
insurers that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage at reasonable cost
from similar insurers as may be necessary to continue its business.
 
Section 3.20. No Unlawful Payments.  Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
any of its Subsidiaries has (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (d) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.
 
Section 3.21. No Restrictions on Subsidiaries.  Except as set forth on
Schedule 3.21, no Subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s properties or assets to the Company or any other
Subsidiary of the Company.
 
Section 3.22. No Registration Rights.  Other than pursuant to (a) that certain
Registration Rights Agreement to be entered into between the Company and PXP,
(b) that certain Registration Rights Agreement to be entered into between the
Company and the parties to the Investor Purchase Agreements and (c) the
Registration Rights Agreement, no Person has the right to require the Company or
any of its Subsidiaries to register any securities for sale under the Securities
Act.
 
Section 3.23. Board Approval.  The Board of Directors of the Company, by
resolutions duly adopted at a meeting duly called and held has (a) determined
that this Agreement and the Transactions are in the best interests of the
Company and its stockholders, (b) adopted a resolution approving this Agreement,
and (c) recommended that the stockholders of the Company approve the issuance
and sale of the Securities in the Transactions and directed that such matter be
submitted for consideration by the Company’s stockholders at the Company
Stockholders Meeting.  The Board of Directors of the Company has also taken all
actions so that the restrictions contained in Section 203 of the General
Corporation Law of the State of Delaware applicable to a “business combination”
(as defined in such Section 203) will not apply to Purchaser, Freeport, and
their Subsidiaries with respect to the issuance of the Securities or to the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated hereby.  To the knowledge of the Company, no other
anti-takeover law or regulation is applicable to this Agreement.
 
Section 3.24. Vote Required.
 
(a) The affirmative vote of the holders of Common Stock representing a majority
of the votes cast at the Company Stockholders Meeting, excluding the vote of
 
 
-13-

--------------------------------------------------------------------------------

 
 
the shares of Common Stock of the holders set forth on Schedule 3.24, provided
that the total votes cast (either for, against or abstaining) on the proposal
regarding the approval of the issuance of the Securities represent over 50% of
all outstanding securities entitled to vote to approve the issuance of the
Securities is the only vote of the holders of any class or series of Company
capital stock necessary to approve the issuance of the Securities (the
“Stockholder Approval”).
 
(b) The affirmative vote of the holders representing a majority of the votes
cast at the Company Stockholders Meeting, provided that the total votes cast
(either for, against or abstaining) on the proposal regarding the PXP Agreement
represent over 50% of all outstanding securities entitled to vote to approve the
PXP Agreement (the “PXP Approval,” and, together with the Stockholder Approval,
the “Required Company Approvals”) is the only vote of the holders of any class
or series of Company capital stock necessary to approve the PXP Agreement and
the transactions contemplated thereby.
 
Section 3.25. Voting Debt.  No bonds, debentures, notes or other indebtedness of
the Company having the right to vote on any matters on which the Company’s
stockholders may vote are issued or outstanding.
 
Section 3.26. No General Solicitation.  None of the Company or any of its
Affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act),
has, directly or through an agent, engaged in any form of general solicitation
or general advertising in connection with the offering of the Securities (as
those terms are used in Regulation D) under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; the Company has not entered into any contractual arrangement with respect
to the distribution of the Securities except for this Agreement.
 
Section 3.27. Material Contracts.  Except as disclosed on Schedule 3.27 or as
otherwise would not reasonably be expected to have a Company Material Adverse
Effect, (a) the Company is not, and, to the knowledge of the Company, no other
person is, in default under any Contract filed as an exhibit to the Company’s
Annual Report on Form 10-K for the year ended December 31, 2009, or the
Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010
and June 30, 2010 (collectively the “Material Contracts”) and (b) no notice of
default or breach has been received or delivered by the Company under any
Material Contract, the resolution of which is currently outstanding, and event
or circumstances are occurring, have occurred or exist which would, but for the
passage of time, constitute an event of default under any Material Contract.
 
Section 3.28. Voting Agreements.  To the knowledge of the Company, there are no
existing voting or similar agreements between the Company’s stockholders which
could reasonably be expected to adversely affect the ability of the Company to
perform its obligations under this Agreement.
 
Section 3.29. Qualification.  As of the Closing Date, the Company and McMoRan
Offshore will be qualified under applicable Laws to hold leases, rights of way
and other rights issued by the U.S. government on the U.S. Outer Continental
Shelf, and by other Governmental
 
 
-14-

--------------------------------------------------------------------------------

 
 
Authorities, which are included in the assets on the U.S. Outer Continental
Shelf to be acquired by the Company pursuant to the PXP Agreement and (b)
McMoRan Holdco has certificated to the MMS that McMoRan Holdco is a domestic
entity authorized by its formation documents to hold leases, rights of way and
other rights issued by the United States government on the U.S. Outer
Continental shelf.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND FREEPORT
 
Freeport and Purchaser hereby represent and warrant to the Company as follows:
 
Section 4.01. Disclaimer.  Except as and to the extent expressly set forth in
this Article IV, (a) Freeport and Purchaser make no representations or
warranties, express or implied, and (b) Purchaser expressly disclaims all
liability and responsibility for any representation, warranty, statement or
information made or communicated (orally or in writing) to Seller or any of its
Affiliates, employees, agents, consultants or representatives (including any
opinion, information, projection or advice that may have been provided to Seller
by any officer, director, employee, agent, consultant, representative or advisor
of Purchaser or any of its Affiliates).
 
Section 4.02. Existence and Qualification.  Each of Freeport and Purchaser is a
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.
 
Section 4.03. Power.  Each of Freeport and Purchaser has the corporate power to
enter into and perform this Agreement, the Registration Rights Agreement, the
Stockholder Agreement and all other documents required to be executed and
delivered by Freeport and Purchaser at Closing and to consummate the
transactions contemplated by this Agreement (and such documents).
 
Section 4.04. Authorization and Enforceability.  The execution, delivery and
performance of this Agreement (and all documents required to be executed and
delivered by Freeport and Purchaser at Closing) and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Freeport and
Purchaser.  This Agreement has been duly executed and delivered by Freeport and
Purchaser (and all documents required to be executed and delivered by Freeport
and Purchaser at Closing will be duly executed and delivered by Freeport and
Purchaser) and this Agreement constitutes, and at the Closing, assuming the due
and valid execution and delivery of such documents, as applicable, by the
Company, such documents will constitute, the valid and binding obligations of
Freeport and Purchaser, enforceable in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy or other similar
Laws affecting the rights and remedies of creditors generally as well as to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
Section 4.05. Broker’s Fees.  Except for Lazard Frères & Co. LLC, no Person is
entitled to any brokerage, financial advisory, finder’s or similar fee or
commission payable by
 
 
-15-

--------------------------------------------------------------------------------

 
 
any Party hereto in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Freeport or Purchaser.
 
Section 4.06. No Conflicts.  The execution, delivery and performance of this
Agreement by Freeport and Purchaser, and the consummation of the transactions
contemplated by this Agreement and the documents required to be executed and
delivered by Freeport and Purchaser at the Closing will not (a) violate any
provision of the organizational documents of Freeport and Purchaser, (b) result
in a default (with due notice or lapse of time or both) or the creation of any
lien or encumbrance or give rise to any right of termination, cancellation or
acceleration under any note, bond, mortgage, indenture, credit agreement,
license or other material agreement to which either Freeport or Purchaser is a
party or by which it is bound, (c) violate any judgment, order, ruling,
regulation or decree applicable to Freeport or Purchaser as a party in interest,
or (d) violate any Law applicable to Freeport or Purchaser or any of their
assets, except any matters described in clauses (b), (c) or (d) above which
would not have a material adverse effect on the ability of Freeport and
Purchaser to consummate the Transactions.
 
Section 4.07. Consents, Approvals or Waivers.  The execution, delivery and
performance of this Agreement by Freeport and Purchaser will not be subject to
any consent, approval or waiver from any Governmental Authority or other third
Person, except as set forth on Schedule 4.07.
 
Section 4.08. Financing.  Purchaser has sufficient cash, available lines of
credit or other sources of immediately available funds to enable it to pay the
Purchase Price to the Company at the Closing.
 
Section 4.09. Ownership of Company Stock.  Neither Purchaser nor Freeport own
any shares of capital stock or other equity interest in the Company or its
Subsidiaries or any rights, warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its Subsidiaries.
 
 
 
 
ARTICLE V
 
COVENANTS
 
Section 5.01. Proxy Statement.  The Company shall promptly prepare and file with
the SEC as promptly as reasonably practicable a preliminary Proxy Statement (and
in any event no later than 30 days following the date of this Agreement);
provided, however, that (a) each of the Company, Freeport and Purchaser shall
cooperate with each other in the preparation of the Proxy Statement (including
the preliminary Proxy Statement) and any amendment or supplement to the
preliminary Proxy Statement with respect to the provisions in such Proxy
Statement (including the preliminary Proxy Statement) addressing the issuance of
the Securities (and, for the avoidance of doubt, excluding provisions solely
addressing the PXP Transaction) and (b) the Company shall furnish such
preliminary Proxy Statement to Freeport and Purchaser and give Freeport,
Purchaser and their legal counsel a reasonable opportunity to review such
preliminary Proxy Statement prior to filing with the SEC and shall cooperate
with Freeport and Purchaser
 
 
-16-

--------------------------------------------------------------------------------

 
 
with respect to additions, deletions or changes suggested by Freeport and
Purchaser in connection therewith with respect to the provisions in such Proxy
Statement (including the preliminary Proxy Statement) addressing the issuance of
the Securities (and, for the avoidance of doubt, excluding provisions solely
addressing the PXP Transaction).  The Company shall promptly notify Freeport and
Purchaser of the receipt of any comments of the SEC staff with respect to the
preliminary Proxy Statement and of any requests by the SEC for any amendment or
supplement thereto or for additional information and shall provide to Freeport
and Purchaser, as promptly as reasonably practicable, copies of all written
correspondence between the Company or any representative of the Company and the
SEC with respect to the Proxy Statement.  If comments are received from the SEC
staff with respect to the preliminary Proxy Statement, the Company shall use its
commercially reasonable efforts to respond as promptly as reasonably practicable
to the comments of the SEC staff.  The Company shall provide Freeport, Purchaser
and their legal counsel with a reasonable opportunity to review any amendment or
supplement to each of the preliminary and the definitive Proxy Statement prior
to filing with the SEC and shall cooperate with Freeport and Purchaser with
respect to additions, deletions or changes suggested by Freeport and Purchaser
in connection therewith with respect to the provisions in such Proxy Statement
(including the preliminary Proxy Statement) addressing the issuance of the
Securities (and, for the avoidance of doubt, excluding provisions solely
addressing the PXP Transaction).  Freeport and Purchaser shall promptly provide
the Company with such information as may be required to be included in the Proxy
Statement or as may be reasonably required to respond to any comment of the SEC
staff.  After all the comments received from the SEC have been cleared by the
SEC staff and all information required to be contained in the Proxy Statement
has been included therein by the Company, the Company shall promptly file the
definitive Proxy Statement with the SEC and cause the Proxy Statement to be
mailed (including by electronic delivery if permitted) as promptly as
practicable, to its stockholders of record, as of the record date established by
the Board of Directors of the Company.
 
Section 5.02. Stockholders’ Meeting and Board Recommendation.  The Company shall
call, hold and convene a meeting of its stockholders (such meeting, or any
adjournments or postponements thereof, the “Company Stockholders Meeting”) for
the purpose of obtaining the Required Company Approvals in accordance with the
rules of the New York Stock Exchange, to be held as promptly as reasonably
practicable after the mailing of the Proxy Statement to the Company’s
stockholders (and in any event no later than 45 days after the mailing of the
Proxy Statement), and the Company’s obligation to call, hold, and convene such
meeting in accordance with this Section 5.02 shall not be affected by a Company
Adverse Recommendation Change.  Further, (a) the Board of Directors of the
Company shall recommend that the stockholders of the Company vote in favor of
the issuance of the Securities at the Company Stockholders Meeting and the Board
of Directors of the Company shall use its commercially reasonable efforts to
solicit from stockholders of the Company proxies in favor of the issuance of the
Securities and (b) the Proxy Statement shall include a statement to the effect
that the Board of Directors of  the Company has recommended that the Company’s
stockholders vote in favor of the issuance of the Securities at the Company
Stockholders Meeting (collectively, the “Company Recommendation”); provided,
however, that the Board of Directors of the Company shall not be required to
make such Company Recommendation to the extent the Board of Directors has made a
Company Adverse Recommendation Change in accordance with the requirements of
Section 5.03.  Notwithstanding anything to the contrary contained in this
Agreement, the Company may
 
 
-17-

--------------------------------------------------------------------------------

 
 
adjourn or postpone the Company Stockholders Meeting to the extent necessary to
ensure that any required supplement or amendment to the Proxy Statement is
provided to the Company’s stockholders and such stockholders have adequate time
to review such supplement or amendment or, if as of the time for which the
Company Stockholders Meeting is originally scheduled (as set forth in the Proxy
Statement), there are insufficient shares of Company Common Stock represented
(either in person or by proxy) to constitute a quorum necessary to conduct
business at such meeting or the Company reasonably estimates that the number of
votes of the Company’s stockholders cast at the Company Stockholders Meeting
would be insufficient to obtain the Required Company Approvals.
 
Section 5.03. Company Recommendation.
 
(a) Between the date of this Agreement and the Closing Date, neither the
Company’s Board of Directors nor any committee thereof may directly or
indirectly withdraw (or amend or modify in a manner adverse to Freeport or
Purchaser), or propose publicly to withdraw (or amend or modify in a manner
adverse to Freeport or Purchaser), the Company Recommendation (a “Company
Adverse Recommendation Change”).  Notwithstanding anything to the contrary in
this Agreement, at any time prior to obtaining the Stockholder Approval, and
subject to the Company’s compliance at all times with the provisions of Sections
5.02, 5.03(a) and 5.04 , the Company’s Board of Directors or a committee thereof
may make a Company Adverse Recommendation Change in response to an Intervening
Event if the Company’s Board of Directors, or a committee thereof, concludes in
good faith (after consultation with outside legal counsel) that the failure to
take such action would be inconsistent with its fiduciary duties under
applicable Law.  However, the Company’s Board of Directors or a committee
thereof will not be entitled to exercise its right to make a Company Adverse
Recommendation Change unless (i) the Company provides written notice to Freeport
and Purchaser (which shall include a description of the Intervening Event) at
least four Business Days before taking such action (or, if four Business Days
notice would not allow the Company’s Board of Directors or a committee thereof
to make a Company Adverse Recommendation Change not less than ten Business Days
before the Company Stockholder Meeting, as soon as practicable and in any event
within 24 hours after such Intervening Event arises) of its intention to do so
and specifying the reasons therefor in reasonable detail and the Company
otherwise complies with this Section 5.03(a) and (ii) during such four Business
Day period, if requested by Purchaser and Freeport, the Company engages in good
faith negotiations with Purchaser and Freeport to amend this Agreement in such a
manner that obviates the need for a Company Adverse Recommendation Change as a
result of the Intervening Event.
 
(b) Nothing in this Section 5.03 shall prohibit the Board of Directors of the
Company or a committee thereof from taking and disclosing to the Company’s
stockholders a position contemplated by Rule 14e-2(a), Rule 14d-9 or Item
1012(a) of Regulation M-A promulgated under the Exchange Act, or other Law, if
the Board of Directors of the Company or a committee thereof, after consultation
with outside legal counsel, determines in good faith that the failure to so
disclose such position would reasonably be expected to be inconsistent with the
directors’ exercise of their fiduciary obligations under Law.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Section 5.04. Public Announcements.  Until the Closing, no Party shall make any
press release or other public announcement regarding the existence of this
Agreement, the contents hereof or the transactions contemplated hereby without
the prior written consent of the other Parties, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, the foregoing
shall not restrict disclosures by Purchaser, Freeport or the Company (a) with
respect to a Company Adverse Recommendation Change or (b) that are required by
applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates.
 
Section 5.05. Operation of Business.  The Company covenants and agrees that,
between the date of this Agreement and the Closing Date, unless Freeport and
Purchaser shall otherwise agree in writing, which consent may not be
unreasonably withheld, delayed or conditioned, and except for transactions
between or among the Company and its wholly owned Subsidiaries, the businesses
of the Company and its Subsidiaries shall be conducted only in, and the Company
and its Subsidiaries shall not take any action, except in (i) the ordinary
course of business and in a manner consistent with past practice in all material
respects or (ii) a manner as contemplated by this Agreement or by the Schedules
hereto; and the Company shall use its commercially reasonable efforts to
preserve substantially intact the business organization of the Company and its
Subsidiaries.  Except as contemplated or permitted by this Agreement or as set
forth in Schedule 5.05, or to the extent that Freeport and Purchaser shall
otherwise consent in writing, which consent may not be unreasonably withheld,
conditioned or delayed, neither the Company nor any of its Subsidiaries shall,
between the date of this Agreement and the Closing Date, directly or indirectly
do, or propose to do, any of the following without the prior written consent of
Freeport and Purchaser:
 
(a) except to the extent required to comply with applicable Law, amend or
otherwise change, or waive any provision of, its certificate of incorporation or
bylaws;
 
(b) issue, sell, register for sale, pledge, dispose of, grant, encumber or
authorize the issuance, sale, registration, pledge, disposition, grant or
encumbrance of (i) any shares of capital stock of any class of the Company or of
its Subsidiaries (other than the shares of Common Stock issuable pursuant to the
PXP Agreement, and the Investor Preferred Stock issuable pursuant to the
Investor Purchase Agreements), or any options, warrants, convertible securities
or other rights of any kind to acquire any shares of such capital stock, or any
other ownership interest (including any phantom interest), of the Company or of
its Subsidiaries (except for the issuance of shares, options or other securities
of Company Common Stock to employees or directors of the Company as equity
awards or issuable pursuant to options, and the Notes issuable pursuant to the
Investor Purchase Agreements) or (ii) any material assets or properties of the
Company or any of its Subsidiaries, except (A) in the ordinary course of
business and in a manner consistent with past practice or (B) pledges of assets
and properties required by any financing document;
 
(c) declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to any of its capital stock
(except for such declarations, set-asides, dividends and other distributions
made to or from any Subsidiary to or from the Company);
 
 
-19-

--------------------------------------------------------------------------------

 
 
(d) reclassify, combine, split or subdivide, or redeem, purchase or otherwise
acquire, directly or indirectly, any of its capital stock, except in connection
with (i) the withholding of shares upon the vesting of restricted stock to
satisfy income Tax withholding requirements, or (ii) transactions between the
Company and its wholly owned Subsidiaries and transactions among the Company’s
wholly owned Subsidiaries;
 
(e) (i) acquire (including by merger, consolidation or acquisition of stock or
assets) any corporation, partnership or other business organization or any
division thereof or any material amount of assets, other than acquisitions for
consideration of not more than Twenty Million Dollars ($20,000,000) in the
aggregate; (ii) incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise as an accommodation
become responsible for, the obligations of any person (other than obligations of
the Company or the Company’s wholly owned Subsidiaries), or make any loans or
advances, except (A) in the ordinary course of business and in a manner
consistent with past practice, (B) borrowings to refinance existing indebtedness
or (C) consummation of the transactions contemplated by the PXP Agreement and
the Investor Purchase Agreements and borrowings to finance any acquisitions
permitted by the terms of this Section 5.05; or (iii) enter into or amend any
contract, agreement, commitment or arrangement with respect to any matter
prohibited in this Section 5.05;
 
(f) pay, discharge, settle or satisfy any material litigation, arbitration,
proceeding, claim, liability or obligation (absolute or accrued, asserted or
unasserted, contingent or otherwise), other than the settlement, payment,
discharge or satisfaction (i) in the ordinary course of business or (ii) not
exceeding the amount reserved against in the financial statements contained in
the Company SEC Documents by more than Five Million Dollars ($5,000,000) in the
aggregate or where the amounts paid or to be paid are fully covered by insurance
maintained by the Company (subject to applicable deductibles);
 
(g) amend or waive any material term of the PXP Agreement or the PXP
Transaction, or of the Investor Purchase Agreements;
 
(h) agree to take in writing, or otherwise, any of the actions described in
paragraphs (a) through (g) of this Section 5.05;
 
(i) sell, transfer, assign, farm-out, mortgage, encumber or otherwise dispose of
any properties or assets for cash consideration in excess of Twenty Million
Dollars ($20,000,000) in the aggregate;
 
(j) except in the ordinary course of business and consistent with past
practices, enter into, renew, extend, materially amend or terminate any material
contract;
 
(k) change its methods of accounting (other than Tax accounting, which shall be
governed by clause (l) below), except in accordance with changes in GAAP as
concurred in by the Company’s independent auditors;
 
(l) except (i) to the extent required or appropriate to conform to changes in
applicable Tax Law, regulatory accounting requirements or GAAP or (ii) in the
ordinary
 
 
-20-

--------------------------------------------------------------------------------

 
 
course of business consistent with past practice, enter into any closing
agreement with respect to material Taxes, settle or compromise any material
liability for Taxes, make, revoke or change any material Tax election, agree to
any adjustment of any material Tax attribute, file or surrender any claim for a
material refund of Taxes, execute or consent to any waiver extending the
statutory period of limitations with respect to the collection or assessment of
material Taxes, file any material amended Tax Return or obtain any material Tax
ruling, change any annual Tax accounting period, adopt or change any method of
Tax accounting, or enter into any Tax allocation agreement, Tax sharing
agreement, Tax indemnity agreement or closing agreement relating to any material
Tax, if any such action individually or in the aggregate would reasonably be
expected to involve an amount of Taxes in excess of Five Million Dollars
($5,000,000); or
 
(m) enter into any new, or amend or otherwise alter any Affiliate Transaction or
transaction that would be an Affiliate Transaction if such transaction occurred
prior to the date hereof.
 
Section 5.06. Commercially Reasonable Efforts.
 
(a) Subject to the terms and conditions of this Agreement (including Section
5.03), each of the parties hereto shall cooperate and use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable Law
to consummate the Transactions, including (i) preparing and filing as promptly
as practicable with any Governmental Authority or other third party all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents,
(ii) obtaining and maintaining all approvals, consents, registrations, permits,
authorizations and other confirmations required to be obtained from any
Governmental Authority or other third party that are necessary, proper or
advisable to consummate the transactions contemplated hereby, (iii) executing
and delivering the Registration Rights Agreement, the Stockholder Agreement and
all other documents required to be executed and delivered at Closing and (iv)
vigorously defending or contesting any litigation or administrative proceeding,
and seeking to have vacated, lifted, reversed or overturned any order, decree,
injunction or ruling (whether temporary, preliminary or permanent) that is in
effect, and that seeks to or would prohibit, prevent, enjoin or materially
restrain or delay the consummation of any of the transactions contemplated
hereby.  In furtherance and not in limitation of the foregoing, the Company and
Purchaser shall, if required under applicable Law in order to consummate the
Transactions each (A) make an appropriate filing of a Notification and Report
Form pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the
“HSR Act”) as promptly as practicable, and in any event within ten Business Days
of the date hereof, (B) supply as promptly as practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and in any event, “substantially comply” and certify substantial compliance
with any request for additional information (also known as a “second request”)
issued pursuant to the HSR Act, and (C) take all other commercially reasonable
actions necessary to cause the expiration or termination of the applicable
waiting period under the HSR Act as soon as practicable.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(b) Each of Freeport, Purchaser and the Company shall (i) promptly notify the
other of any communication concerning this Agreement or the transactions
contemplated hereby to that Party or its Affiliates from any Governmental
Authority and permit the other to review in advance any proposed communication
concerning this Agreement, or the transactions contemplated hereby to any
Governmental Authority; (ii) not participate or agree to participate in any
meeting or discussion with any Governmental Authority in respect of any filing,
investigation or other inquiry concerning this Agreement, or the transactions
contemplated hereby unless it consults with the other in advance and, to the
extent permitted by such Governmental Authority, gives the other Party the
opportunity to attend and participate in such meeting or discussion; and (iii)
furnish the other Party with copies of all correspondence, filings and
communications (and memoranda setting forth the substance thereof) between it
and its Affiliates and representatives on the one hand, and any Governmental
Authority or members of any such authority’s staff on the other hand, with
respect to this Agreement and the transactions contemplated hereby.
 
(c) Each Party agrees that, from and after the date hereof and prior to the
Closing Date, and except as may be agreed in writing by the other Party or as
may be permitted pursuant to this Agreement, it shall not, and shall not permit
any of its Subsidiaries to agree, in writing or otherwise, to take any action
which could reasonably be expected to delay the consummation of the transactions
contemplated hereby or result in the failure to satisfy any condition to
consummation of the transactions contemplated hereby.
 
Section 5.07. Reservation of Shares.  The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock solely
for the purpose of issuing and selling shares of Common Stock upon conversion of
the Securities; and if at any time the number of authorized but unissued shares
of Common Stock shall not be sufficient to permit the conversion in full of the
Securities, the Company shall take such corporate action as may be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.  All shares of Common Stock
issued and sold upon conversion of the Securities shall be validly issued, fully
paid, nonassessable and free and clear of any mortgage, deed of trust, pledge,
hypothecation, assignment, encumbrance, lien (statutory or other), restriction
or other security interest of any kind or nature whatsoever, other than the
transfer restrictions explicitly set forth in the Stockholder Agreement.
 
Section 5.08. Exchange Listing.  The Company shall promptly use its reasonable
best efforts to cause the shares of Common Stock reserved for issuance pursuant
to the conversion of the Securities to be approved for listing on the New York
Stock Exchange or such other exchange on which the Common Stock is then listed
or quoted, subject to official notice of issuance, prior to the Closing.
 
Section 5.09. Certificate of Designations.  Prior to the Closing, the Company
shall duly file with the Secretary of State of the State of Delaware the
Certificate of Designations in accordance with all applicable provisions of Law
and the organizational documents of the Company.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 5.10. Further Assurances.  After Closing, the Company, Freeport and
Purchaser each agrees to take such further actions and to execute, acknowledge
and deliver all such further documents as are reasonably requested by the other
Party for carrying out the purposes of this Agreement or of any document
delivered pursuant to this Agreement.
 
ARTICLE VI
 
CLOSING CONDITIONS
 
Section 6.01. Conditions of Each Party to Closing.  The respective obligations
of each of the Company, Freeport and Purchaser to consummate the transactions
contemplated by this Agreement are subject, at the option of each such Party, to
the satisfaction or waiver (if permitted by applicable Law), at or prior to the
Closing Date, of each of the following conditions:
 
(a) Required Approvals.  The approvals and consents described in Section 3.07
shall have been obtained.
 
(b) HSR Approval.  The waiting period (and any extension thereof) applicable to
the consummation of the transactions contemplated by this Agreement under the
HSR Act shall have expired or been terminated.
 
(c) No Order.  No Governmental Authority or court of competent jurisdiction
shall have promulgated, enacted or issued any statute, rule, regulation, order,
decree, injunction or ruling (whether temporary, preliminary or permanent) which
remains in effect and prohibits, prevents or otherwise enjoins the consummation
of the transactions contemplated by this Agreement.
 
(d) PXP Transaction.  All conditions to the closing of the PXP Transaction shall
have been satisfied or waived (subject to Section 5.05(g)), and the PXP
Transaction is expected to occur concurrently with the Closing.
 
Section 6.02. Conditions of the Company to Closing.  The obligations of the
Company to proceed to consummate the transactions contemplated by this Agreement
are subject, at the option of the Company, to the satisfaction or waiver (if
permitted by applicable Law), at or prior to the Closing Date, of each of the
following conditions:
 
(a) Representations.  The representations and warranties of Freeport and
Purchaser set forth in Sections 4.02, 4.03, 4.04 and 4.09 shall be true and
correct in all respects at and as of the Closing Date as though made on or as of
the Closing Date.  The other representations and warranties of Freeport and
Purchaser set forth in Article IV shall be true and correct (without giving
effect to any qualifications or limitations as to “materiality” included
therein) as of the date of this Agreement and at and as of the Closing Date as
if made at and as of such time (except to the extent expressly made as of an
earlier date, in which as of such earlier date), except where the failure of
such representations and warranties to be true and correct, individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
material adverse effect on the ability of Freeport and Purchaser to consummate
the Transactions.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(b) Performance.  Each of Freeport and Purchaser shall have performed and
observed, in all material respects, all covenants and agreements to be performed
or observed by it under this Agreement prior to or on the Closing Date.
 
(c) Closing Certificate.  On the Closing Date, each of Freeport and Purchaser
shall have delivered or caused to be delivered a certificate duly executed by an
authorized corporate officer of Freeport and Purchaser, dated as of the Closing,
certifying on behalf of Freeport and Purchaser, respectively that the conditions
set forth in Sections 6.02(a) and 6.02(b) have been fulfilled.
 
(d) Stockholder Agreement.   Each of Purchaser and Freeport shall have duly
executed and delivered to the Company the Stockholder Agreement.
 
Section 6.03. Conditions of Purchaser to Closing.  The obligations of Purchaser
to consummate the transactions contemplated by this Agreement are subject, at
the option of Purchaser, to the satisfaction or waiver (if permitted by
applicable Law), at or prior to the Closing Date, of each of the following
conditions:
 
(a) Representations.  The representations and warranties of the Company set
forth in Sections 3.02, 3.03, 3.04 and 3.14 shall be true and correct in all
respects at and as of the Closing Date as though made on or as of the Closing
Date.  The other representations and warranties of the Company set forth in
Article III (i) that are qualified as to materiality or Company Material Adverse
Effect shall be true and correct as so qualified at and as of the date hereof
and the Closing Date, except to the extent such representations and warranties
expressly relate to a specified date (in which case only at and as of such
specified date) and (ii) that are not qualified as to materiality or Company
Material Adverse Effect shall be true and correct in all respects at and as of
the date hereof and the Closing Date, except to the extent such representations
and warranties expressly relate to a specified date (in which case only at and
as of such specified date), except for such breaches of representations and
inaccuracies in warranties in this clause (ii) that have not had or would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
 
(b) Performance.  The Company shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date.
 
(c) No Company Material Adverse Effect.  There shall not have occurred a Company
Material Adverse Effect.
 
(d) Closing Certificate.  On the Closing Date, the Company shall have delivered
or caused to be delivered a certificate duly executed by an authorized corporate
officer of the Company, dated as of the Closing, certifying on behalf of the
Company that the conditions set forth in Sections 6.01(a), 6.03(a) and 6.03(b)
have been fulfilled.
 
(e) Registration Rights Agreement.  The Company shall have duly executed and
delivered to Purchaser the Registration Rights Agreement.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(f) Stockholder Agreement.  The Company shall have duly executed and delivered
to Purchaser the Stockholder Agreement.
 
(g) Listing.  The shares of Common Stock issuable upon conversion of the
Securities shall have been duly authorized for listing, subject to official
notice of issuance, on the New York Stock Exchange or such other exchange on
which the Common Stock is then listed or quoted.
 


ARTICLE VII

 
TERMINATION
 
Section 7.01. Right to Terminate.  Notwithstanding anything to the contrary set
forth in this Agreement, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing:
 
(a) by mutual written consent of the Company and Purchaser; or
 
(b) by the Company or Purchaser, if:
 
(i) the Closing shall not have been consummated on or before February 28, 2011
(the “Outside Date”); provided, however, that neither the Company, on the one
hand, nor Purchaser, on the other hand, shall be entitled to terminate this
Agreement under this Section 7.01(b)(i) if such Party’s breach of any provision
of this Agreement shall have been the cause of, or otherwise resulted in, the
failure of the Closing to occur on or before the Outside Date; or
 
(ii)  a court of competent jurisdiction or other Governmental Authority shall
have issued a final, non-appealable order, decree or ruling permanently
restraining, enjoining or otherwise prohibiting the Transactions; provided, that
the Party seeking to terminate this Agreement pursuant to this Section
7.01(b)(ii) shall have complied in all material respects with its obligations in
Section 5.06; or
 
(iii) the issuance of the Securities or the PXP Transaction shall not have been
approved by the Company’s stockholders by reason of the failure to obtain the
requisite Required Company Approvals at the Company Stockholders Meeting;
provided, however, that the right to terminate this Agreement under this Section
7.01(b)(iii) shall not be available to the Company where the failure to obtain
the Required Company Approvals shall have been caused by the action or failure
to act of the Company and such action or failure to act constitutes a breach by
the Company of this Agreement; or
 
(c) by Purchaser, if the Company shall have materially breached any of its
representations or warranties in this Agreement or materially failed to perform
any of its
 
 
-25-

--------------------------------------------------------------------------------

 
 
covenants in this Agreement such that the conditions set forth in Sections
6.03(a) or 6.03(b) are not capable of being satisfied, and such breach or
failure to perform shall not have been cured or waived prior to the earlier of
(A) 30 days following notice of such breach or failure to Purchaser and (B) the
Outside Date; provided, that Purchaser shall not have the right to terminate
this Agreement pursuant to this Section 7.01(c) if Purchaser is then in material
breach of any of its representations or warranties in this Agreement or has
failed to perform in any material respect any of its covenants in this
Agreement; or
 
(d) by the Company, if Purchaser shall have materially breached any of its
representations or warranties in this Agreement or materially failed to perform
any of its covenants in this Agreement such that the conditions set forth in
Sections 6.02(a) or 6.02(b) are not capable of being satisfied, and such breach
or failure to perform has not been cured or waived prior to the earlier of (A)
30 days following notice of such breach or failure to Purchaser and (B) the
Outside Date; provided, that the Company shall have no right to terminate this
Agreement pursuant to this Section 7.01(d) if the Company is then in material
breach of any of its representations or warranties in this Agreement or has
failed to perform in any material respect any of its covenants in this
Agreement; or
 
(e) by Purchaser prior to the Company Stockholders Meeting, if the Board of
Directors of the Company or any committee thereof shall (i) fail to include in
the Proxy Statement its recommendation that the stockholders of the Company vote
in favor of the issuance of the Securities and the PXP Transaction or
(ii) effect a Company Adverse Recommendation Change.
 
Section 7.02. Effect of Termination.  In the event that the Closing Date does
not occur as a result of any Party hereto exercising its rights to terminate
this Agreement pursuant to this Article VII, then this Agreement shall be null
and void and, except as otherwise expressly provided herein, no Party shall have
any rights or obligations under this Agreement, except that nothing herein shall
relieve any Party from liability for any wrongful failure or refusal to perform
or observe in any material respect any agreement or covenant contained
herein.  In the event the termination of this Agreement results from the
wrongful failure or refusal of any Party to perform in any material respect any
agreement or covenant herein, then the other Party shall be entitled to all
remedies available at law or in equity and shall be entitled to recover court
costs and reasonable attorneys’ fees in addition to any other relief to which
such Party may be entitled.  In the event that a Party wrongfully terminates or
repudiates this Agreement or wrongfully fails to consummate the transactions
contemplated hereby, the remedies available to the other Party in equity shall
include specific performance as set forth in Section 9.12 of this Agreement and
such other remedies as may be available to the other Party at Law.
 
Section 7.03. Fees and Expenses.  Except as otherwise specifically provided
herein, each Party hereto is responsible for all costs and expenses incurred by
it in connection with this Agreement, whether or not the transactions
contemplated hereby are consummated, except that each of the Company and
Purchaser shall pay half of the filing fees for the Notification and Report Form
pursuant to the HSR Act.  In the event that this Agreement is terminated (a) by
any Party pursuant to Section 7.01(b)(iii); (b) by Purchaser, pursuant to
Section 7.01(c); or (c) by Purchaser, pursuant to Section 7.01(e), then the
Company shall promptly reimburse Purchaser
 
 
-26-

--------------------------------------------------------------------------------

 
 
for all out-of-pocket expenses reasonably incurred by Freeport and Purchaser or
on either of their behalf in connection with their due diligence of the Company,
the negotiation, preparation, execution, delivery and performance of this
Agreement and the other documents to be delivered in connection with this
Agreement, and the undertaking, structuring and consummation of the Transactions
(including, without limitation, in connection with obtaining the consents,
approvals, authorizations of or delivering any notices or filings in connection
therewith to, Governmental Authorities necessary in connection with the
execution, delivery and performance of this Agreement, the other documents to be
delivered in connection with this Agreement, or the transactions contemplated
hereby or thereby), including, without limitation, fees and expenses of legal,
accounting and financial advisors.  In the event that this Agreement is
terminated by the Company pursuant to Section 7.01(d), then Purchaser shall
promptly reimburse the Company for all out-of-pocket expenses reasonably
incurred by the Company or on its behalf in connection with its due diligence,
the negotiation, preparation, execution, delivery and performance of this
Agreement and the other documents to be delivered in connection with this
Agreement, and the undertaking, structuring and consummation of the Transactions
(including, without limitation, in connection with obtaining the consents,
approvals, authorizations of or delivering any notices or filings in connection
therewith to, Governmental Authorities necessary in connection with the
execution, delivery and performance of this Agreement, the other documents to be
delivered in connection with this Agreement, or the transactions contemplated
hereby or thereby), including, without limitation, fees and expenses of legal,
accounting and financial advisors.  Notwithstanding anything to the contrary in
this Section 7.03, no Party shall be obligated to pay in the aggregate fees and
expenses incurred by or on behalf of another Party in excess of $5,000,000.
 
Section 7.04. Amendment.  This Agreement may be amended by the parties hereto by
action taken by or on behalf of their respective Boards of Directors (including,
with respect to the Board of Directors of the Company, the approval of a
committee of the Board of Directors of the Company consisting solely of
Independent Directors) at any time prior to the Closing Date whether before or
after the Required Company Approvals are obtained; provided, however, that after
the Required Company Approvals are obtained, no amendment may be made that by
Law, requires further approval by stockholders unless such further approval is
first obtained.  This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.
 
Section 7.05. Waiver.  At any time prior to the Closing Date, any Party hereto
may, to the extent permitted by applicable Law, (a) extend the time for the
performance of any obligation or other act of any other Party hereto, (b) waive
any inaccuracy in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any agreement
or condition contained herein.  Any such extension or waiver shall be valid if
set forth in an instrument in writing signed by the Party or Parties to be bound
thereby.
 
ARTICLE VIII

 
INDEMNIFICATION
 
Section 8.01. Indemnification.
 
 
-27-

--------------------------------------------------------------------------------

 
 
(a) From and after Closing, Purchaser shall indemnify, defend and hold harmless
the Company from and against all Damages incurred or suffered by the Company:
 
(i) caused by or arising out of or resulting from Freeport’s or Purchaser’s
breach of any of Freeport’s or Purchaser’s covenants or agreements contained in
Article V; or
 
(ii) caused by or arising out of or resulting from any breach of any
representation or warranty made by Freeport or Purchaser contained in Article IV
of this Agreement or in the certificate delivered by Freeport and Purchaser at
Closing pursuant to Section 6.02(c);
 
even if such Damages are caused in whole or in part by the negligence (whether
sole, joint, or concurrent), strict liability, or other legal fault of any
Indemnified Person, but excepting in each case Damages against which the Company
would be required to indemnify Freeport or Purchaser under Section 8.01(b) at
the time the claim notice is presented by the Company.
 
(b) From and after Closing, the Company shall indemnify, defend and hold
harmless Freeport and Purchaser against and from all Damages incurred or
suffered by Freeport or Purchaser:
 
(i) caused by or arising out of or resulting from the Company’s breach of any of
the Company’s covenants or agreements contained in Article V; or
 
(ii) caused by or arising out of or resulting from any breach of any
representation or warranty made by the Company contained in Article III of this
Agreement, or in the certificate delivered by the Company at Closing pursuant to
Section 6.03(e),
 
even if such Damages are caused in whole or in part by the negligence (whether
sole, joint, or concurrent), strict liability, or other legal fault of any
Indemnified Person, but excepting in each case Damages against which Purchaser
would be required to indemnify the Company under Section 8.01(a) at the time the
claim notice is presented by Freeport or Purchaser.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, from
and after Closing this Section 8.01 contains the Parties’ exclusive remedy
against each other with respect to breaches of the representations, warranties,
covenants and agreements of the Parties contained in Articles III, IV and V and
the affirmations of such representations, warranties, covenants and agreements
contained in the certificate delivered by each Party at Closing pursuant to
Sections 6.02(c) or 6.03(e), as applicable.
 
(d) “Damages” for purposes of this Article VIII, means the amount of any actual
liability, loss, cost, expense, claim, award, or judgment incurred or suffered
by any Indemnified Person arising out of or resulting from the indemnified
matter, whether attributable to personal injury or death, property damage,
contract claims, torts or otherwise including reasonable fees and expenses of
attorneys, consultants, accountants, or other
 
 
-28-

--------------------------------------------------------------------------------

 
 
agents and experts reasonably incident to matters indemnified against, and the
costs of investigation and/or monitoring of such matters, and the costs of
enforcement of the indemnity; provided, however, that Freeport, Purchaser and
the Company shall not be entitled to indemnification under this Section 8.01
for, and Damages shall not include (i) loss of profits or other consequential
damages suffered by the Party claiming indemnification, or any punitive damages,
or (ii) any liability, loss, cost, expense, claim, award, or judgment to the
extent resulting from or increased by the actions or omissions of any
Indemnified Person after the Closing Date.
 
Section 8.02. Indemnification Actions.  All claims for indemnification under
Section 8.01 shall be asserted and resolved as follows:
 
(a) For purposes of this Article VIII, the term “Indemnifying Person” when used
in connection with particular Damages shall mean the Person having an obligation
to indemnify another Person or Persons with respect to such Damages pursuant to
this Article VIII, and the term “Indemnified Person” when used in connection
with particular Damages shall mean a Person having the right to be indemnified
with respect to such Damages pursuant to this Article VIII.
 
(b) To make a claim for indemnification under Section 8.01, an Indemnified
Person shall notify the Indemnifying Person of its claim, including the specific
details of and specific basis under this Agreement for its claim (the “Claim
Notice”).  In the event that the claim for indemnification is based upon a claim
by a third Person against the Indemnified Person (a “Claim”), the Indemnified
Person shall provide its Claim Notice promptly after the Indemnified Person has
actual knowledge of the Claim and shall enclose a copy of all papers (if any)
served with respect to the Claim; provided, that the failure of any Indemnified
Person to give notice of a Claim as provided in this Section 8.02 shall not
relieve the Indemnifying Person of its obligations under Section 8.01 except to
the extent such failure results in insufficient time being available to permit
the Indemnifying Person to effectively defend against the Claim or otherwise
materially prejudices the Indemnifying Person’s ability to defend against the
Claim.  In the event that the claim for indemnification is based upon an
inaccuracy or breach of a representation, warranty, covenant or agreement, the
Claim Notice shall specify the representation, warranty, covenant or agreement
that was inaccurate or breached.
 
(c) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Person whether it admits or denies its
liability to defend the Indemnified Person against such Claim under this Article
VIII.  If the Indemnifying Person does not notify the Indemnified Person within
such thirty day period regarding whether the Indemnifying Person admits or
denies its liability to defend the Indemnified Person, the Damages for which the
Indemnified Person is seeking indemnity shall be conclusively deemed a liability
of the Indemnifying Person hereunder.  The Indemnified Person is authorized,
prior to and during such thirty day period, to file any motion, answer or other
pleading that it shall deem necessary or appropriate to protect its interests or
those of the Indemnifying Person and that is not prejudicial to the Indemnifying
Person.
 
 
-29-

--------------------------------------------------------------------------------

 
 
(d) If the Indemnifying Person admits its liability to indemnify the Indemnified
Person, it shall have the right and obligation to diligently defend, at its sole
cost and expense, the Claim.  The Indemnifying Person shall have full control of
such defense and proceedings, including any compromise or settlement
thereof.  If requested by the Indemnifying Person, the Indemnified Person agrees
to cooperate in contesting any Claim, which the Indemnifying Person elects to
contest (provided, however, that the Indemnified Person shall not be required to
bring any counterclaim or cross-complaint against any Person).  The Indemnified
Person may participate in, but not control, any defense or settlement of any
Claim controlled by the Indemnifying Person pursuant to this Section
8.02(d).  An Indemnifying Person shall not, without the written consent of the
Indemnified Person, settle any Claim or consent to the entry of any judgment
with respect thereto that (i) does not include, in the case of a settlement, an
unconditional written release of the Indemnified Person from all liability in
respect of such Claim or (ii) may materially and adversely affect the
Indemnified Person (other than as a result of money damages covered by the
indemnity).
 
(e) If the Indemnifying Person does not admit its liability to indemnify the
Indemnified Person or admits its liability, but fails to diligently defend or
settle the Claim, then the Indemnified Person shall have the right to defend
against the Claim (at the sole cost and expense of the Indemnifying Person, if
the Indemnified Person is entitled to indemnification hereunder), with counsel
of the Indemnified Person’s choosing, subject to the right of the Indemnifying
Person to admit its liability to indemnify the Indemnified Person and assume the
defense of the Claim at any time prior to settlement or final determination
thereof.  If the Indemnifying Person has not yet admitted its liability to
indemnify the Indemnified Person, the Indemnified Person shall send written
notice to the Indemnifying Person of any proposed settlement and the
Indemnifying Person shall have the option for ten days following receipt of such
notice to (i) admit in writing its liability for indemnification with respect to
such Claim and (ii) if liability is so admitted, reject the proposed settlement.
 
(f) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Person shall have thirty days from its receipt of the Claim Notice
to (i) cure the Damages complained of, (ii) admit its liability for such
Damages, or (iii) dispute the claim for such Damages.  If the Indemnifying
Person does not notify the Indemnified Person within such thirty day period that
it has cured the Damages or that it disputes the claim for such Damages, the
amount of such Damages shall conclusively be deemed a liability of the
Indemnifying Person hereunder.
 
Section 8.03. Limitations.
 
(a) The representations and warranties of the Parties in Articles III and IV,
and the corresponding representations and warranties given in the certificates
delivered at the Closing pursuant to Sections 6.02(c) and 6.03(e), as
applicable, shall survive the Closing for a period of six months, except that
(i) the representations and warranties of the Company contained in Section 3.09
(Taxes) shall survive the Closing until thirty (30) days following the
expiration of the statute of limitations applicable to the underlying matter
giving rise to any breach of any such representation or warranty and (ii) the
 
 
-30-

--------------------------------------------------------------------------------

 
 
representations and warranties of the Parties contained in Sections 3.02
(Existence and Qualification), 3.04 (Authorization and Enforceability), 3.23
(Board Approval), 4.02 (Existence and Qualification) and 4.04 (Authorization and
Enforceability) shall survive the Closing indefinitely.  The covenants in this
Agreement shall survive the Closing without time limit except as may otherwise
be expressly provided herein.  Representations, warranties, covenants and
agreements shall be of no further force and effect after the date of their
expiration; provided, that there shall be no termination of any bona fide claim
asserted pursuant to this Agreement with respect to such a representation,
warranty, covenant, or agreement prior to its expiration date.
 
(b) The indemnities in Sections 8.01(a)(ii), and 8.01(b)(ii) shall terminate as
of the termination date of each respective representation or warranty that is
subject to indemnification, except in each case as to matters for which a Claim
Notice for indemnity has been delivered to the Indemnifying Person on or before
such termination date.  Except as set forth in the preceding sentence, the
indemnities in Sections 8.01(a)(ii), and 8.01(b)(ii) shall continue without time
limit.
 
(c) Notwithstanding anything to the contrary in this Agreement, for purposes of
determining whether a representation or warranty has been breached for purposes
of this Article VIII, each representation and warranty set forth in Article III
and Article IV, shall be read without regard to and without giving effect to any
“material,” “materiality,” or Company Material Adverse Effect, or similar
qualifications, that may be contained in any such representation or warranty.
 
(d) The Company shall not have any liability for any Damages under Section
8.01(b)(ii) that are individually less than Twenty Five Thousand Dollars
($25,000).  The Company shall not have any liability for Damages under Section
8.01(b)(ii) which are individually in excess of Twenty Five Thousand Dollars
($25,000) until the liability for all such Damages exceeds Twenty-Five Million
Dollars ($25,000,000) and then only for the amount in excess of Twenty-Five
Million Dollars ($25,000,000).  The Company shall not have any liability for any
Damages under Section 8.01(b)(ii) in excess of Two Hundred Million Dollars
($200,000,000) in the aggregate.
 
(e) Purchaser shall not have any liability for any Damages arising under
Section 8.01(a)(ii) that are individually less than Twenty Five Thousand Dollars
($25,000).  Purchaser shall not have any liability for Damages under
Section 8.01(a)(ii) which are individually in excess of Twenty Five Thousand
Dollars ($25,000) until the liability for all such Damages exceeds Twenty-Five
Million Dollars ($25,000,000) and then only for the amount in excess of
Twenty-Five Million Dollars ($25,000,000).  Purchaser shall not have any
liability for any Damages under Section 8.01(a)(ii) in excess of Two Hundred
Million Dollars ($200,000,000) in the aggregate.  Notwithstanding anything to
the contrary in this Section 8.03(e) to the contrary, the limits on the
liability of Purchaser for Damages set forth in this Section 8.03(e) shall not
apply to the obligation to pay the Purchase Price.
 
(f) Neither Freeport nor Purchaser is aware of any facts or circumstances that
would serve as the basis for a claim by Purchaser against the Company based upon
a
 
 
-31-

--------------------------------------------------------------------------------

 
 
breach of any of the representations and warranties of the Company contained in
this Agreement or breach of any of the Company’s covenants or agreements to be
performed at or prior to Closing.  Freeport and Purchaser shall be deemed to
have waived in full any breach of any of the Company’s representations and
warranties and any such covenants and agreements of which Freeport or Purchaser
has such awareness prior to the Closing.
 
(g) The Company is not aware of any facts or circumstances that would serve as
the basis for a claim by the Company against Freeport or Purchaser based upon a
breach of any of the representations and warranties of Freeport or Purchaser
contained in this Agreement or breach of any of Freeport’s or Purchaser’s
covenants or agreements to be performed at or prior to Closing.  The Company
shall be deemed to have waived in full any breach of any of Freeport’s and
Purchaser’s representations and warranties and any such covenants and agreements
of which the Company has such awareness prior to the Closing.
 
(h) The amount of any Damages for which an Indemnified Person is entitled to
indemnity under this Article VIII shall be reduced by (i) the amount of
insurance proceeds realized by the Indemnified Person or its Affiliates with
respect to such Damages (net of any collection costs, and excluding the proceeds
of any insurance policy issued or underwritten by the Indemnified Person or its
Affiliates) and (ii) any Tax Benefit inuring to the Indemnified Person on
account of such Loss.  For purposes hereof, “Tax Benefit” means any refund of
Taxes to be paid or reduction in the amount of Taxes which otherwise would be
owed by the Indemnified Person, in each case computed at the highest marginal
tax rates applicable to the recipient of such benefit.
 
(i) For Tax purposes, the parties agree that all indemnification payments made
hereunder constitute adjustments to the Purchase Price and shall report any
payments as such on their Tax Returns, unless otherwise required by applicable
law.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01. Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.  Facsimiles of signatures or
signatures delivered in portable document format (.pdf) will be deemed to be
originals.
 
Section 9.02. Notices.  All notices that are required or may be given pursuant
to this Agreement shall be sufficient in all respects if given in writing.  Any
such notice shall be deemed given (a) when made, if made by hand delivery, and
upon confirmation of receipt, if made by facsimile, (b) one Business Day after
being deposited with a next-day courier, postage prepaid, or (c) three Business
Days after being sent certified or registered mail, return receipt requested,
postage prepaid, in each case addressed as follows:
 
If to the Company, to:
 
McMoRan Exploration Co.
 
 
-32-

--------------------------------------------------------------------------------

 
 
1615 Poydras Street
New Orleans, Louisiana  70112
Fax: (504) 585-3513
Attention: General Counsel
 
With a copy to (which copy shall not constitute notice):
 
Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas  77002
Fax: (713) 238-7130
Attention:         Michael O’Leary
 
If to Purchaser or Freeport:
 
Freeport-McMoRan Copper & Gold Inc.
333 North Central Avenue
Phoenix, Arizona  85004
Fax: (602) 366-7691
Attention: General Counsel
 
With a copy to (which copy shall not constitute notice):
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Fax:   (212) 403-2000
Attention:        Edward D. Herlihy
David E. Shapiro
 
Any Party may change its address for notice by notice to the other in the manner
set forth above.  All notices shall be deemed to have been duly given at the
time of receipt by the Party to which such notice is addressed.
 
Section 9.03. Governing Law.  This Agreement and all matters pertaining hereto,
including matters of performance, non-performance, breach, remedies, procedures,
rights, duties, and interpretation or construction hereof, shall be governed and
construed in accordance with the Laws of the State of Delaware, United States of
America without regard to principles of conflicts of laws that would direct the
application of the Laws of another jurisdiction.  Any action referred to in this
Section 9.03 shall be brought in the federal or state courts located in the City
of Wilmington, Delaware.  The Parties hereto hereby (a) irrevocably consent to
the personal jurisdiction and venue of such courts, and (b) waive any claim (by
way of motion, as a defense or otherwise) of improper venue, that such parties
are not subject personally to the jurisdiction of such courts, that such courts
are an inconvenient forum or that this Agreement or the subject matter may not
be enforced in or by such courts.
 
Section 9.04. Waiver of Jury Trial.  THE PARTIES HEREBY ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED BY AND HAVE CONSULTED WITH
 
 
-33-

--------------------------------------------------------------------------------

 
 
COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTION
DOCUMENTS, ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
Section 9.05. Captions; Headings.  The captions and headings in this Agreement
are for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.
 
Section 9.06. Waivers.  Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by the Party to
whom compliance is owed and expressly identified as a waiver but not in any
other manner.  No waiver of, or consent to a change in, any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 
Section 9.07. Assignment.  No Party shall assign or otherwise transfer all or
any part of this Agreement, nor shall any Party delegate any of its rights or
duties hereunder, without the prior written consent of the other Party and any
transfer or delegation made without such consent shall be void.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and assigns.
 
Section 9.08. Entire Agreement.  This Agreement, the Registration Rights
Agreement, the Stockholder Agreement, that certain letter agreement, dated as of
the date hereof, between Freeport and Purchaser, and of which the Company is
expressly made a third party beneficiary, and the documents to be executed
hereunder or contemplated hereby and the Exhibits and Schedules attached hereto
constitute the entire agreement between the Parties pertaining to the subject
matter hereof, and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties pertaining to the
subject matter hereof.
 
Section 9.09. No Third Person Beneficiaries.  Nothing in this Agreement shall
entitle any Person other than Purchaser, Freeport or the Company to any claim,
cause of action, remedy or right of any kind.
 
Section 9.10. References; Schedules.
 
(a) References to any gender includes a reference to all other genders;
 
(b) References to the singular includes the plural, and vice versa;
 
(c) Reference to any Article or Section means an Article or Section of this
Agreement;
 
 
-34-

--------------------------------------------------------------------------------

 
 
(d) Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;
 
(e) Unless expressly provided to the contrary, “hereunder”, “hereof’, “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement; and
 
(f) “Include” and “including” mean including, without limitation.
 
(g) The “knowledge” of a Party means the actual knowledge of the executive
officers of such Party after due inquiry.
 
(h) Inclusion of a matter on a Schedule attached hereto with respect to a
representation or warranty that addresses matters having a Company Material
Adverse Effect shall not be deemed an indication that such matter does, or may,
have a Company Material Adverse Effect.  Matters may be disclosed on a Schedule
for purposes of information only.  Information disclosed in any Schedule shall
also constitute a disclosure for purposes of all other Schedules notwithstanding
the lack of specific cross-references thereto, but only to the extent the
applicability of such disclosure to such other Schedule is reasonably apparent
on the face of such disclosure.
 
Section 9.11. Construction.  Purchaser is capable of making such investigation,
inspection, review and evaluation of the Securities as a prudent purchaser would
deem appropriate under the circumstances.  Each of the Company, Freeport and
Purchaser has had the opportunity to exercise business discretion in relation to
the negotiation of the details of the transaction contemplated hereby.  This
Agreement is the result of arm’s-length negotiations from equal bargaining
positions.  Each Party has been represented by its own counsel in connection
with the negotiation and preparation of this Agreement and, consequently, each
Party hereby waives the application of any rule of Law that would otherwise be
applicable in connection with the interpretation of this Agreement, including
but not limited to any rule of Law to the effect that any provision of this
Agreement will be interpreted or construed against the Party whose counsel
drafted that provision.
 
Section 9.12. Specific Performance.  The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise
breached.  Each Party agrees that, in the event of any breach or threatened
breach by any other Party of any covenant or obligation contained in this
Agreement, the non-breaching Party shall be entitled (in addition to any other
remedy that may be available to it, including monetary damages) to seek and
obtain (a) a decree or order of specific performance to enforce the observance
and performance of such covenant or obligation, and (b) an injunction
restraining such breach or threatened breach.  Each Party further agrees that no
other Party or any other Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 9.12, and each Party hereto irrevocably
waives any right it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.  Each Party further agrees that
 
 
-35-

--------------------------------------------------------------------------------

 
 
it shall not object to the granting of an order of specific performance, an
injunction or other equitable relief on the basis that there exists an adequate
remedy at law.
 
Section 9.13. Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, and if any provision of this Agreement is
determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner adverse to any Party or its equityholders.  Upon any
such determination, the Parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the Parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.
 
 
-36-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.
 
 
McMoRan EXPLORATION CO.
 
/s/ Kathleen L. Quirk
 
By:          Kathleen L. Quirk
Title:       Senior Vice President & Treasurer
 
 
FREEPORT-McMoRan PREFERRED LLC
 
 
By: FREEPORT-McMoRan Copper & Gold Inc., sole member
 
/s/ Richard C. Adkerson
 
By:          Richard C. Adkerson  
Title:       President & Chief Executive Officer
 
 
FREEPORT-McMoRan Copper & Gold Inc.
 
/s/ Richard C. Adkerson
 
By:          Richard C. Adkerson       
Title:       President & Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
FORM OF CERTIFICATE OF DESIGNATIONS OF
 
 
5.75% CONVERTIBLE PERPETUAL PREFERRED STOCK
 
 
of
 
 
MCMORAN EXPLORATION CO.
 
 
Pursuant to Section 151 of the General Corporation Law
 
 
of the State of Delaware
 
The undersigned, Kathleen L. Quirk, Senior Vice President and Treasurer of
McMoRan Exploration Co., a Delaware corporation (hereinafter called the
“Corporation”), does hereby certify that the Board of Directors of the
Corporation (the “Board of Directors”), pursuant to the provisions of Sections
103 and 151 of the General Corporation Law of the State of Delaware, hereby
makes this Certificate of Designations (this “Certificate”) and hereby states
and certifies that pursuant to the authority expressly vested in the Board of
Directors by the Amended and Restated Certificate of Incorporation of the
Corporation (as such may be amended, modified or restated from time to time, the
“Amended and Restated Certificate of Incorporation”), the Board of Directors
duly adopted the following resolutions:
 
RESOLVED, that, pursuant to Article 4 of the Amended and Restated Certificate of
Incorporation (which authorizes 50,000,000 shares of Preferred Stock, par value
$0.01 per share (the “Preferred Stock”)), and the authority conferred on the
Board of Directors, the Board of Directors hereby fixes the powers,
designations, preferences and relative, participating, optional and other
special rights, and the qualifications, limitations and restrictions, of a
series of Preferred Stock.
 
RESOLVED, that each share of such series of the Preferred Stock shall rank
equally in all respects and shall be subject to the following provisions:
 
1. Number and Designation.  500,000 shares of the Preferred Stock of the
Corporation shall be designated as 5.75% Convertible Perpetual Preferred Stock
(the “Convertible  Perpetual Preferred Stock”).
 
2. Certain Definitions.  As used in this Certificate, the following terms shall
have the meanings defined in this Section 2.  Any capitalized term not otherwise
defined herein shall have the meaning set forth in the Amended and Restated
Certificate of Incorporation, unless the context otherwise requires:
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person.  For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the
 
 
 

--------------------------------------------------------------------------------

 
 
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Agent Members” shall have the meaning assigned to it in Section 15(a) hereof.
 
“Board of Directors” shall have the meaning assigned to it in the preamble to
this Certificate and shall include any duly authorized committee of the Board of
Directors.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
state or U.S. federally chartered banking institutions in New York, New York are
not required to be open.
 
“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents however designated of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
or exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.
 
“Certificate” means this Certificate of Designations.
 
“Closing Sale Price” of the shares of Common Stock or other Capital Stock or
similar equity interests on any date means the closing sale price per share (or,
if no closing sale price is reported, the average of the closing bid and ask
prices or, if more than one in either case, the average of the average closing
bid and the average closing ask prices) on such date as reported on the
principal United States securities exchange on which shares of Common Stock or
such other Capital Stock or similar equity interests are traded or, if the
shares of Common Stock or such other Capital Stock or similar equity interests
are not listed on a United States national or regional securities exchange, the
“Closing Sale Price” will be the last quoted bid price for the Corporation’s
Common Stock or other Capital Stock or similar equity interests in the
over-the-counter market on the relevant date as reported by Pink OTC Markets
Inc. or similar organization.  If the Corporation’s Common Stock or other
Capital Stock or similar equity interests are not so quoted, the “Closing Sale
Price” will be the average of the mid-point of the last bid and ask prices for
such Common Stock or other Capital Stock or similar equity interests on the
relevant date from each of at least three nationally recognized independent
investment banking firms selected by the Corporation for this purpose.  The
Closing Sale Price shall be determined without reference to any extended or
after-hours trading.
 
“Common Stock” means any stock of any class of the Corporation that has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation and that is not subject to redemption by the Corporation.  Subject
to the provisions of Section 10, however, shares issuable on conversion of the
Convertible Perpetual Preferred Stock shall include only shares of the class
designated as common stock of the Corporation at the date of this Certificate
(namely, the Common Stock, par value $0.01 per share) or shares of any class or
classes resulting from any reclassification or reclassifications thereof and
that have no preference in respect of dividends or of amounts payable in the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the
 
 
2

--------------------------------------------------------------------------------

 
 
Corporation and which are not subject to redemption by the Corporation; provided
that if at any time there shall be more than one such resulting class, the
shares of each such class then so issuable on conversion shall be substantially
in the proportion that the total number of shares of such class resulting from
all such reclassifications bears to the total number of shares of all such
classes resulting from all such reclassifications.
 
“Conversion Agent” shall have the meaning assigned to it in Section 17(a)
hereof.
 
“Conversion Date” shall have the meaning assigned to it in Section 7(b) hereof.
 
“Conversion Price” per share of Convertible Perpetual Preferred Stock means, on
any date, the Liquidation Preference divided by the Conversion Rate in effect on
such date.
 
“Conversion Rate” per share of Convertible Perpetual Preferred Stock means 62.5
shares of Common Stock, subject to adjustment pursuant to Sections 8 and 9
hereof.
 
“Convertible Perpetual Preferred Stock” shall have the meaning assigned to it in
Section 1 hereof.
 
“Convertible Perpetual Preferred Stock Director” shall have the meaning assigned
to it in Section 12(c) hereof.
 
“Corporation” shall have the meaning assigned to it in the preamble to this
Certificate, and shall include any successor to such Corporation.
 
“Current Market Price” shall mean the average of the daily Closing Sale Prices
per share of Common Stock for the ten consecutive Trading Days ending on the
earlier of such date of determination and the day before the “ex-date” with
respect to the issuance, distribution, subdivision or combination requiring such
computation immediately prior to the date in question.  For purpose of this
paragraph, the term “ex-date,” (1) when used with respect to any issuance or
distribution, means the first date on which the Common Stock trades, regular
way, on the relevant exchange or in the relevant market from which the Closing
Sale Price was obtained without the right to receive such issuance or
distribution, and (2) when used with respect to any subdivision or combination
of shares of Common Stock, means the first date on which the Common Stock
trades, regular way, on such exchange or in such market after the time at which
such subdivision or combination becomes effective.  If another issuance,
distribution, subdivision or combination to which Section 9 applies occurs
during the period applicable for calculating “Current Market Price” pursuant to
this definition, the “Current Market Price” shall be calculated for such period
in a manner determined by the Board of Directors to reflect the impact of such
issuance, distribution, subdivision or combination on the Closing Sale Price of
the Common Stock during such period.
 
 “Distributed Property” shall have the meaning assigned to it in Section 9(d)
hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Dividend Payment Date” means February 15, May 15, August 15 and November 15 of
each year, commencing [•]1, or if any such date is not a Business Day, on the
next succeeding Business Day.
 
“Dividend Period” shall mean the period beginning on, and including, a Dividend
Payment Date and ending on, and excluding, the next immediately succeeding
Dividend Payment Date.
 
 “Effective Date” shall have the meaning assigned to it in Section 8(b) hereof.
 
“Ex-Dividend Date” shall have the meaning assigned to it in Section 9(g)(i).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Expiration Time” shall have the meaning assigned to it in Section 9(f).
 
“Fair Market Value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s-length transaction.
 
“Freeport” means Freeport-McMoRan Copper & Gold Inc., a Delaware corporation.
 
“Fundamental Change” means the occurrence of any of the following events:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), acquires the beneficial ownership (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person shall be deemed to
have “beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, through a purchase, merger or other
acquisition transaction, of more than 50% of the total voting power of the
Corporation’s total outstanding voting stock other than an acquisition by the
Corporation, any of its Subsidiaries or any of its employee benefit plans; or
 
(b) the Corporation consolidates with, or merges with or into, another Person or
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to any Person, or any Person consolidates with or merges with or into
the Corporation.
 
Notwithstanding the foregoing, in the case of a transaction or event described
above, a Fundamental Change will not be deemed to have occurred if at least 90%
of the consideration, excluding cash payments for fractional shares, in the
transaction or transactions constituting the Fundamental Change consists of
shares of common stock, depositary receipts or other certificates representing
common equity interests, in each case, that are traded on a national securities
exchange or that will be so traded when issued or exchanged in connection with a
Fundamental Change (these securities being referred to as “publicly traded
securities”) and as a result of this transaction or transactions the shares
become convertible into such publicly traded
 

--------------------------------------------------------------------------------

1 To be the first dividend payment date falling after the closing.
 
 
4

--------------------------------------------------------------------------------

 
 
securities, excluding cash payments for fractional shares (subject to the
provisions set forth below under Section 7).
 
“Fundamental Change Period” shall have the meaning assigned to it in Section
8(a) hereof.
 
“Independent Directors” means members of the Board of Directors that are (a) not
directors or officers of Freeport or Plains, (b) not officers, employees or
consultants of, or advisers to, the Corporation, Freeport or Plains, (c)
independent of Freeport and Plains within the meaning of Delaware law, as
determined in good faith by the Board of Directors and (d) otherwise independent
within the meaning of the then rules and regulations of The New York Stock
Exchange, as determined in good faith by the Board of Directors.
 
“Junior Stock” shall have the meaning assigned to it in Section 3(a) hereof.
 
“Liquidation Preference” shall have the meaning assigned to it in Section 5(a)
hereof.
 
“Make-Whole Conversion Rate Adjustment” shall have the meaning assigned to it in
Section 8(c) hereof.
 
“Officer” means the Chairman of the Board, a Vice Chairman of the Board, the
President, any Vice President, the Treasurer, any Assistant Treasurer, the
Controller, any Assistant Controller, the Secretary or any Assistant Secretary
of the Corporation.
 
“Outstanding” means, when used with respect to Convertible Perpetual Preferred
Stock, as of any date of determination, all shares of Convertible Perpetual
Preferred Stock outstanding as of such date; provided, however, that, with
respect to any Convertible Perpetual Preferred Stock that is to be redeemed, if
a notice of redemption has been duly given pursuant to this Certificate and the
Paying Agent irrevocably holds, in accordance with this Certificate, money
sufficient to pay the Redemption Price for the shares of Convertible Perpetual
Preferred Stock to be redeemed, then immediately after the Redemption Date set
for such redemption, such shares of Convertible Perpetual Preferred Stock shall
cease to be Outstanding; provided further that, in determining whether the
holders of Convertible Perpetual Preferred Stock have given any request, demand,
authorization, direction, notice, consent or waiver or taken any other action
hereunder, Convertible Perpetual Preferred Stock owned by the Corporation or its
Affiliates shall be deemed not to be Outstanding, except that, in determining
whether the Registrar shall be protected in relying upon any such request,
demand, authorization, direction, notice, consent, waiver or other action, only
Convertible Perpetual Preferred Stock which the Registrar has actual knowledge
of being so owned shall be deemed not to be Outstanding.
 
“Parity Stock” shall have the meaning assigned to it in Section 3(b) hereof.
 
“Paying Agent” shall have the meaning assigned to it in Section 17(a) hereof.
 
“Person” means an individual, firm, a corporation, body corporate, a
partnership, limited partnership, joint venture, venture capital fund, a limited
liability company, an association, a trust, estate, group, unincorporated
association or organization or any other entity or
 
 
5

--------------------------------------------------------------------------------

 
 
organization, including a government or political subdivision or an agency or
instrumentality whether or not having legal status, thereof.
 
“Plains” means Plains Exploration & Production Company, a Delaware corporation.
 
“Purchased Shares” shall have the meaning assigned to it in Section 9(f)(i)
hereof.
 
“Record Date” means (i) with respect to the dividends payable on February 15,
May 15, August 15 and November 15 of each year, February 1, May 1, August 1 and
November 1 of each year, respectively, or such other record date, not more than
60 days and not less than 10 days preceding the applicable Dividend Payment
Date, as shall be fixed by the Board of Directors and (ii) solely for the
purpose of adjustments to the Conversion Rate pursuant to Section 9, with
respect to any dividend, distribution or other transaction or event in which the
holders of Common Stock have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of stockholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).
 
“Redemption Agent” shall have the meaning assigned to it in Section 6(d) hereof.
 
“Redemption Date” means a date that is fixed for redemption of the Convertible
Perpetual Preferred Stock by the Corporation in accordance with Section 6
hereof.
 
“Redemption Price” means an amount equal to the Liquidation Preference per share
of Convertible Perpetual Preferred Stock being redeemed, plus an amount, without
duplication, equal to all accumulated and unpaid dividends, thereon to, but
excluding, the Redemption Date; provided that if the Redemption Date shall occur
after a Record Date and before the related Dividend Payment Date, the Redemption
Price shall be only an amount equal to the Liquidation Preference per share of
Convertible Perpetual Preferred Stock being redeemed and will not include any
amount in respect of dividends declared and payable on such corresponding
Dividend Payment Date.
 
“Registrar” shall have the meaning assigned to it in Section 13 hereof.
 
 “Rights” shall have the meaning assigned to it in Section 11 hereof.
 
“Rights Plan” shall have the meaning assigned to it in Section 11 hereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Senior Stock” shall have the meaning assigned to it in Section 3(c) hereof.
 
“Share Certificate” shall have the meaning assigned to it in Section 15(a)
hereof.
 
“Stock Price” shall have the meaning assigned to it in Section 8(b) hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
“Subsidiary” means (a) a corporation, of which more than fifty percent (50%) of
the Capital Stock with voting power, under ordinary circumstances and without
regard to the occurrence of any contingency, to vote in the election of,
directors or other governing body of such corporation is owned, directly or
indirectly, at the date of determination, by the Corporation, by one or more
Subsidiaries of the Corporation or by the Corporation and one or more
Subsidiaries of the Corporation, (b) a partnership (whether general or limited)
in which the Corporation or a Subsidiary of the Corporation is at the date of
determination, a general partner of such partnership, but only if more than
fifty percent (50%) of the general partner interests of such partnership are
owned, directly or indirectly, at the date of determination, by the Corporation,
by one or more Subsidiaries of the Corporation or by the Corporation and one or
more Subsidiaries of the Corporation, or (c) any other Person (other than a
corporation) in which the Corporation, a Subsidiary of the Corporation or the
Corporation and one or more Subsidiaries of the Corporation, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such person.
 
“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Common Stock is not listed or admitted to
trading on the New York Stock Exchange, on the principal other national or
regional securities exchange on which the Common Stock is then listed or
admitted to trading or, if the Common Stock is not listed on a national or
regional securities exchange, on the principal other market on which the Common
Stock is then traded.
 
“Transfer Agent” shall have the meaning assigned to it in Section 13 hereof.
 
“Trigger Event” shall have the meaning assigned to it in Section 9(d) hereof.
 
3. Rank.  The Convertible Perpetual Preferred Stock shall, with respect to
dividend rights and rights upon liquidation, winding-up or dissolution, rank:
 
(a) senior to the Common Stock and any other class or series of capital stock of
the Corporation, the terms of which do not expressly provide that such class or
series ranks senior to or on a parity with the Convertible Perpetual Preferred
Stock as to dividend rights and rights on liquidation, winding-up and
dissolution of the Corporation (collectively, the “Junior Stock”);
 
(b) on a parity with (i) the 6.75% mandatory convertible preferred stock of the
Corporation, (ii) the 8.00% convertible perpetual preferred stock of the
Corporation, (iii) the [5.75% convertible perpetual preferred stock, Series [•]
of the Corporation] and (iv) any other class or series of capital stock of the
Corporation, the terms of which expressly provide that such class or series
ranks on a parity with the Convertible Perpetual Preferred Stock as to dividend
rights and rights on liquidation, winding-up and dissolution of the Corporation
(collectively, the “Parity Stock”); and
 
(c) junior to each class or series of capital stock of the Corporation, the
terms of which expressly provide that such class or series ranks senior to the
Convertible Perpetual Preferred Stock as to dividend rights and rights on
liquidation, winding up and dissolution of the Corporation (collectively, the
“Senior Stock”).
 
 
7

--------------------------------------------------------------------------------

 
 
4. Dividends.
 
(a) Holders of Convertible Perpetual Preferred Stock shall be entitled to
receive, when, as and if, declared by the Board of Directors, out of funds
legally available for the payment of dividends, cumulative cash dividends on
each share of Convertible Perpetual Preferred Stock at the annual rate of 5.75%
of the Liquidation Preference per share.  Such dividends shall be payable in
arrears in equal amounts quarterly on each Dividend Payment Date, beginning
[•]2, in preference to and in priority over dividends on any Junior Stock but
subject to the rights of any holders of Senior Stock or Parity Stock.
 
(b) Dividends shall be cumulative from the initial date of issuance or the last
Dividend Payment Date for which accumulated dividends were paid, whichever is
later, whether or not funds of the Corporation are legally available for the
payment of such dividends.  Each such dividend shall be payable to the holders
of record of shares of the Convertible Perpetual Preferred Stock, as they appear
on the Corporation’s stock register at the close of business on a Record
Date.  Accumulated and unpaid dividends for any past Dividend Periods may be
declared and paid at any time, without reference to any Dividend Payment Date,
to holders of record on such date, not more than 45 days preceding the payment
date thereof, as may be fixed by the Board of Directors.
 
(c) Dividends shall be payable in cash.
 
(d) Accumulated and unpaid dividends for any past Dividend Period (whether or
not declared) shall cumulate at the annual rate of 5.75% and shall be payable in
the manner set forth in this Section 4.
 
(e) The amount of dividends payable for each full Dividend Period for the
Convertible Perpetual Preferred Stock shall be computed by dividing the annual
dividend rate by four.  The amount of dividends payable for the initial Dividend
Period, or any other period shorter or longer than a full Dividend Period, on
the Convertible Perpetual Preferred Stock shall be appropriately prorated and
computed on the basis of a 360-day year consisting of twelve 30-day
months.  Holders of Convertible Perpetual Preferred Stock shall not be entitled
to any dividends, whether payable in cash, property or stock, in excess of
cumulative dividends, as herein provided, on the Convertible Perpetual Preferred
Stock.
 
(f) No dividend shall be declared or paid, or funds set apart for the payment of
any dividend or other distribution, whether in cash, obligations or shares of
Capital Stock of the Corporation or other property, directly or indirectly, upon
any shares of Junior Stock or Parity Stock, nor shall any shares of Junior Stock
or Parity Stock be redeemed, repurchased or otherwise acquired for consideration
by the Corporation or any of the Corporation’s Subsidiaries through a sinking
fund or otherwise, unless all accumulated and unpaid dividends, through the most
recent Dividend Payment Date (whether or not there are funds of the Corporation
legally available for the payment of dividends) on the shares of Convertible
Perpetual Preferred Stock and any Parity Stock have been paid in full or set
apart for payment; provided, however, that,
 

--------------------------------------------------------------------------------

2 Note – to be the first dividend payment date following closing.
 
 
8

--------------------------------------------------------------------------------

 
 
notwithstanding any provisions of this Section 4(f) to the contrary, the
Corporation or any of the Corporation’s Subsidiaries may redeem, repurchase or
otherwise acquire for consideration Convertible Perpetual Preferred Stock and
Parity Stock pursuant to a purchase or exchange offer made on the same terms to
all holders of such Convertible Perpetual Preferred Stock and Parity
Stock.  When dividends are not paid in full, as aforesaid, upon the shares of
Convertible Perpetual Preferred Stock, all dividends declared on the Convertible
Perpetual Preferred Stock and any other Parity Stock shall be paid either (A)
pro rata so that the amount of dividends so declared on the shares of
Convertible Perpetual Preferred Stock and each such other class or series of
Parity Stock shall in all cases bear to each other the same ratio as accumulated
and unpaid dividends on the shares of Convertible Perpetual Preferred Stock and
such class or series of Parity Stock bear to each other or (B) on another basis
that is at least as favorable to the holders of the Convertible Perpetual
Preferred Stock entitled to receive such dividends.  When dividends are not paid
in full, as aforesaid, the Corporation or any of the Corporation’s Subsidiaries
may not redeem, repurchase or otherwise acquire for consideration the
Convertible Perpetual Preferred Stock and the Parity Stock except pursuant to a
purchase or exchange offer made on the same terms to all holders of such
Convertible Perpetual Preferred Stock and Parity Stock.
 
5. Liquidation Preference.
 
(a) In the event of any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary, before any payment or
distribution of the Corporation’s assets (whether capital or surplus) shall be
made to or set apart for the holders of Junior Stock, holders of Convertible
Perpetual Preferred Stock shall be entitled to receive $1,000 per share of
Convertible Perpetual Preferred Stock (the “Liquidation Preference”) plus an
amount equal to all dividends (whether or not declared), accumulated and unpaid
thereon to the date of final distribution to such holders, but shall not be
entitled to any further payment or other participation in any distribution of
the assets of the Corporation.  If, upon any liquidation, dissolution or
winding-up of the Corporation, the Corporation’s assets, or proceeds thereof,
distributable among the holders of Convertible Perpetual Preferred Stock are
insufficient to pay in full the preferential amount aforesaid and liquidating
payments on any Parity Stock, then such assets, or the proceeds thereof, shall
be distributed among the holders of the Convertible Perpetual Preferred Stock
and any other Parity Stock ratably in proportion to the respective amounts that
would be payable on such shares of Convertible Perpetual Preferred Stock and any
such other Parity Stock if all amounts payable thereon were paid in full.
 
(b) Neither the voluntary sale, conveyance, exchange or transfer, for cash,
shares of stock, securities or other consideration, of all or substantially all
of the Corporation’s property or assets, nor the consolidation, merger or
amalgamation of the Corporation with or into any corporation or the
consolidation, merger or amalgamation of any corporation with or into the
Corporation shall be deemed to be a voluntary or involuntary liquidation,
dissolution or winding-up of the Corporation.
 
(c) Subject to the rights of the holders of any Parity Stock, after payment has
been made in full to the holders of the Convertible Perpetual Preferred Stock,
as provided in this Section 5, holders of Junior Stock shall, subject to the
respective terms and provisions (if any)
 
 
9

--------------------------------------------------------------------------------

 
 
applying thereto, be entitled to receive any and all assets remaining to be paid
or distributed, and the holders of Convertible Perpetual Preferred Stock shall
not be entitled to share therein.
 
6. Optional Redemption of the Convertible Perpetual Preferred Stock.  Shares of
Convertible Perpetual Preferred Stock shall be redeemable by the Corporation in
accordance with this Section 6.
 
(a) The Corporation may not redeem any shares of Convertible Perpetual Preferred
Stock before [____________], 2013 [To be the 3-year anniversary of Closing].  On
or after [____________], 2013, the Corporation shall have the option to redeem,
subject to this Section 6, out of funds lawfully available therefor, some or all
of the shares of Convertible Perpetual Preferred Stock at the Redemption Price,
but only if the Closing Sale Price of the Common Stock for 20 Trading Days
within a period of 30 consecutive Trading Days ending on the Trading Day prior
to the date the Corporation gives notice of such redemption pursuant to this
Section 6 exceeds 130% of the Conversion Price in effect on each such Trading
Day; provided that any determination by the Corporation to call shares of
Convertible Perpetual Preferred Stock for redemption shall be made by a
committee of the Board of Directors composed entirely of Independent Directors.
 
(b) If the Corporation elects to redeem shares of Convertible Perpetual
Preferred Stock, the Corporation shall:
 
(i) send a written notice by first class mail to each holder of record of the
Convertible Perpetual Preferred Stock at such holder’s registered address, not
fewer than 30 nor more than 90 days prior to the Redemption Date stating:
 
A. the Redemption Date;
 
B. the Redemption Price;
 
C. the Conversion Price and the Conversion Ratio;
 
D. the name and address of the Paying Agent and Conversion Agent, if other than
the Corporation;
 
E. that shares of Convertible Perpetual Preferred Stock called for redemption
may be converted at any time before 5:00 p.m., New York City time on the
Business Day immediately preceding the Redemption Date;
 
F. that holders who want to convert shares of the Convertible Perpetual
Preferred Stock must satisfy the requirements set forth in Section 7 of this
Certificate;
 
G. that shares of the Convertible Perpetual Preferred Stock called for
redemption must be surrendered to the Paying Agent to collect the Redemption
Price;
 
 
10

--------------------------------------------------------------------------------

 
 
H. if fewer than all the Outstanding shares of the Convertible Perpetual
Preferred Stock are to be redeemed by the Corporation, the number of shares to
be redeemed;
 
I. that, unless the Corporation defaults in making payment of such Redemption
Price, dividends in respect of the shares of Convertible Perpetual Preferred
Stock called for redemption will cease to accumulate on and after the Redemption
Date;
 
J. the CUSIP number of the Convertible Perpetual Preferred Stock, if one has
been issued; and
 
K. any other information the Corporation wishes to present; and
 
(ii) publish such information on the Corporation’s web site on the World Wide
Web.
 
(c) The Redemption Price shall be payable in cash.
 
(d) If the Corporation gives notice of redemption, then, by 12:00 p.m., New York
City time, on the Redemption Date, to the extent sufficient funds are legally
available, the Corporation shall deposit or cause to be deposited, irrevocably,
in trust for the pro rata benefit of the holders of the shares of Convertible
Perpetual Preferred Stock called for redemption, with the Paying Agent (or, if
the Paying Agent is the Corporation, with a bank or trust company doing business
in the Borough of Manhattan, The City of New York, and having a capital and
surplus of at least $500 million and selected by the Corporation (any such bank
or trust company a “Redemption Agent”) sufficient cash to pay the Redemption
Price and shall give the Paying Agent irrevocable instructions and authority to
pay the Redemption Price to holders of such shares of the Convertible Perpetual
Preferred Stock upon surrender of their certificates evidencing their shares of
the Convertible Perpetual Preferred Stock.
 
(e) If on the Redemption Date, the Paying Agent (or, if the Paying Agent is the
Corporation, a Redemption Agent) holds or hold cash sufficient to pay the
Redemption Price for the shares of Convertible Perpetual Preferred Stock
delivered for redemption as set forth herein, dividends shall cease to
accumulate as of the Redemption Date on those shares of the Convertible
Perpetual Preferred Stock called for redemption and all rights of holders of
such shares shall terminate, except for the right to receive the Redemption
Price pursuant to this Section 6 and the right to convert such shares of
Convertible Perpetual Preferred Stock as provided in Section 7(a) hereof.
 
(f) Payment of the Redemption Price for shares of the Convertible Perpetual
Preferred Stock is conditioned upon book-entry transfer or physical delivery of
certificates representing the Convertible Perpetual Preferred Stock, together
with necessary endorsements, to the Paying Agent at any time after delivery of
the notice of redemption.
 
(g) Payment of the Redemption Price for shares of the Convertible Perpetual
Preferred Stock will be made (1) on the Redemption Date, if delivery of the
Convertible Perpetual Preferred Stock has been made by or on the Redemption
Date, or (2) if delivery of the
 
 
11

--------------------------------------------------------------------------------

 
 
Convertible Perpetual Preferred Stock has not been made by or on the Redemption
Date, at the time of such delivery.
 
(h) If the Redemption Date falls after a Record Date and before the related
Dividend Payment Date, holders of the shares of Convertible Perpetual Preferred
Stock at the close of business on that Record Date shall be entitled to receive
the dividend payable on those shares on the corresponding Dividend Payment Date.
 
(i) If fewer than all the Outstanding shares of Convertible Perpetual Preferred
Stock are to be redeemed, the number of shares to be redeemed shall be
determined by the Board of Directors and the shares to be redeemed shall be
selected by lot, on a pro rata basis (with any fractional shares being rounded
to the nearest whole share), or any other method as may be determined by the
Board of Directors to be fair and appropriate.
 
(j) Upon surrender of a certificate or certificates representing shares of the
Convertible Perpetual Preferred Stock that is or are redeemed in part, the
Corporation shall execute, and the Transfer Agent shall authenticate and deliver
to the holder, a new certificate or certificates representing shares of the
Convertible Perpetual Preferred Stock in an amount equal to the unredeemed
portion of the shares of Convertible Perpetual Preferred Stock surrendered for
partial redemption.
 
(k) Notwithstanding the foregoing provisions of this Section 6, unless full
cumulative dividends (whether or not declared) on all Outstanding shares of
Convertible Perpetual Preferred Stock and Parity Stock have been paid or set
apart for payment for all Dividend Periods terminating on or before the
Redemption Date, none of the shares of Convertible Perpetual Preferred Stock
shall be redeemed, and no sum shall be set aside for such redemption, unless
pursuant to a purchase or exchange offer made on the same terms to all holders
of Convertible Perpetual Preferred Stock and any Parity Stock.
 
7. Conversion.
 
(a) Right to Convert.  Each share of Convertible Perpetual Preferred Stock shall
be convertible, at any time, in accordance with, and subject to, this Section 7
into a number of fully paid and non-assessable shares of Common Stock equal to
the Conversion Rate in effect at such time.  Notwithstanding the foregoing, if
any shares of Convertible Perpetual Preferred Stock are to be redeemed pursuant
to Section 6, such conversion right shall cease and terminate, as to the shares
of the Convertible Perpetual Preferred Stock to be redeemed, at 5:00 p.m., New
York City time, on the Business Day immediately preceding the Redemption Date,
unless the Corporation shall default in the payment of the Redemption Price
therefor, as provided herein.
 
(b) Conversion Procedures.  Conversion of shares of the Convertible Perpetual
Preferred Stock may be effected by any holder thereof upon the surrender to the
Corporation, at the principal office of the Corporation or at the office of the
Conversion Agent as may be designated by the Board of Directors, of the
certificate or certificates for such shares of the Convertible Perpetual
Preferred Stock to be converted accompanied by a complete and fully executed
Notice of Conversion (as set forth in the form of Convertible Perpetual
Preferred Stock certificate attached hereto) along with (A) appropriate
endorsements and transfer documents as
 
 
12

--------------------------------------------------------------------------------

 
 
required by the Registrar or Conversion Agent and (B) if required pursuant to
Section 7(c), funds equal to the dividend payable on the next Dividend Payment
Date. In case such Notice of Conversion shall specify a name or names other than
that of such holder, such notice shall be accompanied by payment of all transfer
taxes payable upon the issuance of shares of Common Stock in such name or names.
Other than such taxes, the Corporation shall pay any documentary, stamp or
similar issue or transfer taxes that may be payable in respect of any issuance
or delivery of shares of Common Stock upon conversion of shares of the
Convertible Perpetual Preferred Stock pursuant hereto.  The conversion of the
Convertible Perpetual Preferred Stock will be deemed to have been made as of the
close of business on the date (the “Conversion Date”) such certificate or
certificates have been surrendered and the receipt of such Notice of Conversion
and payment of all required transfer taxes, if any (or the demonstration to the
satisfaction of the Corporation that such taxes have been paid).  Promptly (but
no later than two Business Days) following the Conversion Date, the Corporation
shall deliver or cause to be delivered (1) certificates representing the number
of validly issued, fully paid and nonassessable full shares of Common Stock to
which the holder of shares of the Convertible Perpetual Preferred Stock being
converted (or such holder’s transferee) shall be entitled, and (2) if less than
the full number of shares of the Convertible Perpetual Preferred Stock evidenced
by the surrendered certificate or certificates is being converted, a new
certificate or certificates, of like tenor, for the number of shares evidenced
by such surrendered certificate or certificates less the number of shares being
converted.  As of the close of business on the Conversion Date, the rights of
the holder of the Convertible Perpetual Preferred Stock as to the shares being
converted shall cease except for the right to receive shares of Common Stock
(or, where applicable, cash) and the Person entitled to receive the shares of
Common Stock shall be treated for all purposes as having become the record
holder of such shares of Common Stock at such time.
 
(c) Dividend and Other Payments Upon Conversion.  If a holder of shares of
Convertible Perpetual Preferred Stock exercises conversion rights, such shares
will cease to accumulate dividends as of the end of the day immediately
preceding the Conversion Date.  The holders of shares of Convertible Perpetual
Preferred Stock at the close of business on a Record Date for the payment of any
dividend on the Convertible Perpetual Preferred Stock will be entitled to
receive the dividend payment on those shares on the next following Dividend
Payment Date notwithstanding the subsequent conversion thereof or the
Corporation’s default in payment of the dividend due on that Dividend Payment
Date.  However, shares of Convertible Perpetual Preferred Stock surrendered for
conversion during the period between the close of business on any Record Date
for the payment of a dividend on the Convertible Perpetual Preferred Stock and
the close of business on the Business Day immediately preceding the applicable
Dividend Payment Date must be accompanied by a payment to the Corporation in
cash of an amount equal to the dividend payable on the shares on that Dividend
Payment Date.  A holder of shares of Convertible Perpetual Preferred Stock on a
Record Date for the payment of dividends thereon who (or whose transferee)
tenders any shares for conversion on the corresponding Dividend Payment Date
will receive the dividend payable by the Corporation on the Convertible
Perpetual Preferred Stock on that date, and the converting holder need not
include payment in the amount of such dividend upon surrender of shares of
Preferred Stock for conversion.  Except as provided above with respect to a
conversion pursuant to this Section 7, the Corporation shall make no payment or
allowance for accumulated and  unpaid dividends, whether or not in arrears, on
converted shares of Convertible Perpetual Preferred Stock or for dividends on
shares of Common Stock issued upon conversion of shares of Convertible Perpetual
Preferred Stock.
 
 
13

--------------------------------------------------------------------------------

 
 
(d) Fractional Shares.  In connection with the conversion of any shares of the
Convertible Perpetual Preferred Stock, no fractions of shares of Common Stock
shall be issued, but the Corporation shall pay a cash adjustment in respect of
any fractional interest in an amount equal to the fractional interest multiplied
by the Closing Sale Price of the Common Stock on the Conversion Date, rounded to
the nearest whole cent.
 
(e) Total Shares.  If more than one share of the Convertible Perpetual Preferred
Stock shall be surrendered for conversion by the same holder at the same time,
the number of full shares of Common Stock issuable on conversion of those shares
shall be computed on the basis of the total number of shares of the Convertible
Perpetual Preferred Stock so surrendered.
 
(f) Reservation of Shares; Shares to be Fully Paid; Compliance with Governmental
Requirements; Listing of Common Stock.  The Corporation shall:
 
(i) at all times reserve and keep available, free from preemptive rights, for
issuance upon the conversion of shares of the Convertible Perpetual Preferred
Stock such number of its authorized but unissued shares of Common Stock as shall
from time to time be sufficient to permit the conversion of all Outstanding
shares of the Convertible Perpetual Preferred Stock;
 
(ii) prior to the delivery of any securities that the Corporation shall be
obligated to deliver upon conversion of the Convertible Perpetual Preferred
Stock, comply with all applicable federal and state laws and regulations that
require action to be taken by the Corporation (including, without limitation,
the registration or approval, if required, of any shares of Common Stock to be
provided for the purpose of conversion of the Convertible Perpetual Preferred
Stock hereunder);
 
(iii) ensure that all shares of Common Stock delivered upon conversion of the
Convertible Perpetual Preferred Stock will, upon delivery, be duly and validly
issued and fully paid and nonassessable, free of all liens and charges and not
subject to any preemptive rights; and
 
(iv) if at any time the Common Stock shall be listed on the New York Stock
Exchange or any other national securities exchange or automated quotation
system, if permitted by the rules of such exchange or automated quotation
system, list and keep listed, so long as the Common Stock shall be so listed on
such exchange or automated quotation system, all shares of Common Stock issuable
upon conversion of the Convertible Perpetual Preferred Stock.
 
8. Increased Conversion Rate Applicable to Certain Shares Surrendered in
Connection with Fundamental Changes.
 
(a) Notwithstanding anything herein to the contrary, the Conversion Rate
applicable to each share of Convertible Perpetual Preferred Stock that is
surrendered for conversion, in accordance with Section 7, at any time from, and
including, the effective date of a Fundamental Change until, and including, the
close of business on the 25th Trading Day immediately following the effective
date of such Fundamental Change (the “Fundamental Change Period”),
 
 
14

--------------------------------------------------------------------------------

 
 
shall be increased by a number of additional shares equal to the Make Whole
Conversion Rate Adjustment (as defined below).
 
(b) The number of additional shares by which the Conversion Rate will be
increased for conversions that occur during the Fundamental Change Period will
be determined by reference to the table below, based on the date on which the
Fundamental Change occurs (the “Effective Date”) and the price (the “Stock
Price”) paid or deemed paid per share of the Common Stock in the Fundamental
Change. If holders of such Common Stock receive only cash in the case of a
Fundamental Change described in clause (b) of the definition of Fundamental
Change, the Stock Price shall be the cash amount paid per share of the Common
Stock.  In the case of any other Fundamental Change, the Stock Price shall be
the average of the Closing Sale Price of such Common Stock over the five
Trading-Day period ending on the Trading Day immediately preceding the Effective
Date of such Fundamental Change.
 
(c) As used herein, “Make-Whole Conversion Rate Adjustment” shall mean, with
respect to a Fundamental Change, the amount set forth in the following table
that corresponds to the Effective Date of such Fundamental Change and the Stock
Price for such Fundamental Change, all as determined by the Corporation:
 
Make-Whole Conversion Rate Adjustment
 
(per share of Convertible Perpetual Preferred Stock)3
 
[exhibit101image.jpg]
 
provided, however, that:
 
(i) if the actual Stock Price of such Fundamental Change is between two Stock
Prices listed in the table above under the column titled “Stock Price,” or if
the actual Effective Date of such Fundamental Change is between two Effective
Dates listed in the table above in the row immediately below the title
“Effective Date,” then the Make-Whole Conversion Rate Adjustment for such
Fundamental Change shall be determined by the Corporation by linear
interpolation between the Make-Whole Conversion Rate Adjustment set forth for
such higher and lower Stock Prices, or for such earlier and later Effective
Dates based on a 365-day year, as applicable;
 

--------------------------------------------------------------------------------

3 To be based on a reference price of $13.74 and the anniversary of issuance,
using the above  methodology.
 
 
15

--------------------------------------------------------------------------------

 
 
(ii) if the actual Stock Price of such Fundamental Change is greater than $[•]
per share (subject to adjustment in the same manner as the Stock Price as
provided in clause (iii) below), or if the actual Stock Price of such
Fundamental Change is less than $[•] per share (subject to adjustment in the
same manner as the Stock Price as provided in clause (iii) below), then the
Make-Whole Conversion Rate Adjustment shall be equal to zero and this Section 8
shall not require the Corporation to increase the Conversion Rate with respect
to such Fundamental Change;
 
(iii) if an event occurs that requires, pursuant to Section 9 (other than solely
pursuant to this Section 8), an adjustment to the Conversion Rate, then, on the
date and at the time such adjustment is so required to be made, each price set
forth in the table above under the column titled “Stock Price” shall be deemed
to be adjusted so that such Stock Price, at and after such time, shall be equal
to the product of (1) such Stock Price as in effect immediately before such
adjustment to such Stock Price and (2) a fraction whose numerator is the
Conversion Rate in effect immediately before such adjustment to the Conversion
Rate and whose denominator is the Conversion Rate to be in effect, in accordance
with this Section 8, immediately after such adjustment to the Conversion Rate;
 
(iv) each Make-Whole Conversion Rate Adjustment set forth in the table above
shall be adjusted in the same manner in which, and for the same events for
which, the Conversion Rate is to be adjusted pursuant to Section 9; and
 
(v) in no event will the total number of shares of Common Stock issuable upon
conversion of the shares of Convertible Perpetual Preferred Stock exceed
[_______] per share of Convertible Perpetual Preferred Stock, subject to
adjustment in the same manner as the Conversion Rate pursuant to Section 9.
 
(d) The Corporation shall notify holders of the anticipated effective date of
such Fundamental Change and issue a press release as soon as practicable after
the Corporation first determines the anticipated effective date of such
Fundamental Change, and use commercially reasonable efforts to make such
determination in time to deliver such notice 50 Business Days in advance of such
anticipated effective date.
 
(e) Nothing in this Section 8 shall prevent an adjustment to the Conversion Rate
pursuant to Section 9 in respect of a Fundamental Change.
 
9. Conversion Rate Adjustments.  The Conversion Rate shall be adjusted from time
to time by the Corporation in accordance with the provisions of this Section 9.
 
(a) If the Corporation shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, the
Conversion Rate in effect at the opening of business on the date following the
Record Date shall be increased by multiplying such Conversion Rate by a
fraction,
 
(i) the numerator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on such Record Date and the total
number of shares of Common Stock constituting such dividend or other
distribution; and
 
 
16

--------------------------------------------------------------------------------

 
 
(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on such Record Date.
 
Such increase shall become effective immediately after the opening of business
on the day following such Record Date.  If any dividend or distribution of the
type described in this Section 8(a) is declared but not so paid or made, the
Conversion Rate shall again be adjusted to the Conversion Rate that would then
be in effect if such dividend or distribution had not been declared.
 
(b) If the Corporation shall issue rights or warrants to all holders of any
class of Common Stock entitling them (for a period expiring within forty-five
(45) days after the Record Date for such issuance) to subscribe for or purchase
shares of Common Stock at a price per share less than the Current Market Price
on the Record Date for such issuance, the Conversion Rate shall be adjusted so
that the same shall equal the rate determined by multiplying the Conversion Rate
in effect immediately prior to such Record Date by a fraction,
 
(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on such Record Date plus the total number
of additional shares of Common Stock so offered for subscription or purchase;
and
 
(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on such Record Date plus the number of
shares which the aggregate offering price of the total number of shares so
offered for subscription or purchase would purchase at such Current Market
Price.
 
Such adjustment shall become effective immediately after the opening of business
on the day following such Record Date.  To the extent that shares of Common
Stock are not delivered pursuant to such rights or warrants, upon the expiration
or termination of such rights or warrants, the Conversion Rate shall be
readjusted to the Conversion Rate that would then be in effect had the
adjustment made upon the issuance of such rights or warrants been made on the
basis of delivery of only the number of shares of Common Stock actually
delivered.  If such rights or warrants are not so issued, the Conversion Rate
shall again be adjusted to be the Conversion Rate that would then be in effect
if such Record Date had not been fixed.  In determining whether any rights or
warrants entitle the holders to subscribe for or purchase shares of Common Stock
at less than such Current Market Price, and in determining the aggregate
offering price of such shares of Common Stock, there shall be taken into account
any consideration received by the Corporation for such rights or warrants and
any amount payable on exercise or conversion thereof, the Fair Market Value of
such consideration, if other than cash, to be determined by the Board of
Directors, whose determination shall be conclusive.
 
(c) If the outstanding shares of Common Stock shall be subdivided into a greater
number of shares of Common Stock, the Conversion Rate in effect at the opening
of business on the day following the day upon which such subdivision becomes
effective shall be proportionately increased, and conversely, if the outstanding
shares of Common Stock shall be combined into a smaller number of shares of
Common Stock, the Conversion Rate in effect at the opening of business on the
day following the day upon which such combination becomes effective shall be
proportionately reduced, such increase or reduction, as the case may be, to
 
 
17

--------------------------------------------------------------------------------

 
 
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.
 
(d) If the Corporation shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of Capital Stock of the
Corporation (other than any dividends or distributions to which Section 9(a)
applies) or evidences of its indebtedness or assets (including securities, but
excluding (i) any rights or warrants referred to in 9(b) or (ii) any dividend or
distribution (x) paid exclusively in cash or (y) referred to in Section 9(a) or
Section 9(g) (any of the foregoing, subject to the exclusions specified in
clauses (i) and (ii) of the immediately preceding parenthetical, hereinafter
referred to in this Section 9(d) as the “Distributed Property”), then, in each
such case, the Conversion Rate shall be adjusted so that the same shall be equal
to the rate determined by multiplying the Conversion Rate in effect on the
Record Date with respect to such distribution by a fraction,
 
(i) the numerator of which shall be the Current Market Price on such Record
Date; and
 
(ii) the denominator of which shall be the Current Market Price on such Record
Date less the Fair Market Value (as determined by the Board of Directors, whose
determination shall be conclusive, and described in a resolution of the Board of
Directors) on such Record Date of the portion of the Distributed Property
applicable to one share of Common Stock (determined on the basis of the number
of shares of the Common Stock outstanding on such Record Date).
 
Such adjustment shall become effective immediately prior to the opening of
business on the day following such Record Date; provided that if the then Fair
Market Value (as so determined by the Board of Directors) of the portion of the
Distributed Property applicable to one share of Common Stock is equal to or
greater than the Current Market Price on the Record Date, in lieu of the
foregoing adjustment, adequate provision shall be made so that each holder of
Convertible Perpetual Preferred Stock shall have the right to receive upon
conversion the amount of Distributed Property such holder would have received
had such holder converted each share of its Convertible Perpetual Preferred
Stock on the Record Date.  To the extent that any of the Distributed Property is
not distributed, the Conversion Rate shall be readjusted to the Conversion Rate
that would then be in effect had the adjustment made been made on the basis of
only the Distributed Property actually distributed.  If such dividend or
distribution is not so paid or made, the Conversion Rate shall again be adjusted
to be the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.  If the Board of Directors determines the
Fair Market Value of any distribution for purposes of this Section 9(d) by
reference to the trading market for any securities, it must in doing so consider
the prices in such market over the same period used in computing the Current
Market Price on the applicable Record Date.
 
Rights or warrants distributed by the Corporation to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Corporation’s Capital Stock (either initially or under certain circumstances),
which rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”):  (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of
 
 
18

--------------------------------------------------------------------------------

 
 
future issuances of Common Stock, shall be deemed not to have been distributed
for purposes of this 9(d) (and no adjustment to the Conversion Rate under this
9(d) will be required) until the occurrence of the earliest Trigger Event,
whereupon such rights and warrants shall be deemed to have been distributed and
an appropriate adjustment (if any is required) to the Conversion Rate shall be
made under this 9(d).  If any such right or warrant are subject to events, upon
the occurrence of which such rights or warrants become exercisable to purchase
different securities, evidences of indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and record date with respect to new rights or warrants with such
rights (and a termination or expiration of the existing rights or warrants
without exercise by any of the holders thereof).  In addition, in the event of
any distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this Section 9(d)
was made, (1) in the case of any such rights or warrants that shall all have
been redeemed or repurchased without exercise by any holders thereof, the
Conversion Rate shall be readjusted upon such final redemption or repurchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a cash distribution, equal to the per share redemption or repurchase
price received by a holder or holders of Common Stock with respect to such
rights or warrants (assuming such holder had retained such rights or warrants),
made to all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise thereof, the Conversion Rate shall
be readjusted as if such expired or terminated rights and warrants had not been
issued.
 
For purposes of this Section 9(d), Section 9(a) and Section 9(b), any dividend
or distribution to which this Section 9(d) is applicable that also includes
shares of Common Stock, or rights or warrants to subscribe for or purchase
shares of Common Stock (or both), shall be deemed instead to be (1) a dividend
or distribution of the evidences of indebtedness, assets or shares of Capital
Stock other than such shares of Common Stock or rights or warrants, as to which
any Conversion Rate adjustment required by this Section 9(d) with respect to
such dividend or distribution shall then be made, immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights or
warrants, as to which any further Conversion Rate adjustment required by
Sections 9(a) and 9(b) with respect to such dividend or distribution shall then
be made, except any shares of Common Stock included in such dividend or
distribution shall not be deemed “outstanding at the close of business on such
Record Date” within the meaning of Sections 9(a) and 9(b).
 
(e) If the Corporation shall, make a distribution consisting exclusively of cash
to all holders of its Common Stock (excluding any dividend or distribution in
connection with the Corporation’s liquidation, dissolution or winding up), the
Conversion Rate will be adjusted by multiplying the applicable Conversion Rate
by a fraction,
 
(i) the numerator of which shall be the Current Market Price on such Record
Date; and
 
 
19

--------------------------------------------------------------------------------

 
 
(ii) the denominator of which shall be the Current Market Price on such Record
Date less the amount of cash so distributed applicable to one share of Common
Stock.
 
Such adjustment shall be effective immediately prior to the opening of business
on the day following the Record Date; provided that if the portion of the cash
so distributed applicable to one share of Common Stock is equal to or greater
than the Current Market Price on the record date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each holder of Convertible
Perpetual Preferred Stock shall have the right to receive upon conversion the
amount of cash such holder would have received had such holder converted each
share of Convertible Perpetual Preferred Stock on the Record Date.  To the
extent that such dividend or distribution is not made, the Conversion Rate shall
be readjusted to the Conversion Rate that would then be in effect had the
adjustment made been made on the basis of only the dividend or distribution
actually made.  If such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.
 
(f) If a tender or exchange offer made by the Corporation or any Subsidiary for
all or any portion of the Common Stock shall require the payment to stockholders
of consideration per share of Common Stock having a Fair Market Value (as
determined by the Board of Directors, whose determination shall be conclusive
and described in a resolution of the Board of Directors) that, as of the last
time (the “Expiration Time”) tenders or exchanges may be made pursuant to such
tender or exchange offer, exceeds the Closing Sale Price of a share of Common
Stock on the Trading Day next succeeding the Expiration Time, the Conversion
Rate shall be increased so that the same shall equal the rate determined by
multiplying the Conversion Rate in effect immediately prior to the Expiration
Time by a fraction,
 
(i) the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to stockholders
based on the acceptance (up to any maximum specified in the terms of the tender
or exchange offer) of all shares validly tendered or exchanged and not withdrawn
as of the Expiration Time (the shares deemed so accepted up to any such maximum,
being referred to as the “Purchased Shares”) and (y) the product of the number
of shares of Common Stock outstanding (less any Purchased Shares) at the
Expiration Time and the Closing Sale Price of a share of Common Stock on the
Trading Day next succeeding the Expiration Time; and
 
(ii) the denominator of which shall be the number of shares of Common Stock
outstanding (including any Purchased Shares) at the Expiration Time multiplied
by the Closing Sale Price of a share of Common Stock on the Trading Day next
succeeding the Expiration Time.
 
Such adjustment shall become effective immediately prior to the opening of
business on the day following the Expiration Time.  If the Corporation or any
such Subsidiary, as the case may be, is obligated to purchase shares pursuant to
any such tender or exchange offer, but the Corporation or any such Subsidiary,
as the case may be, is permanently prevented by applicable law from effecting
any such purchases or all such purchases are rescinded, the Conversion Rate
shall again
 
 
20

--------------------------------------------------------------------------------

 
 
be adjusted to be the Conversion Rate that would then be in effect if such
tender or exchange offer had not been made.
 
(g) If the Corporation pays a dividend or makes a distribution to all holders of
its Common Stock consisting of Capital Stock of any class or series, or similar
equity interests, of or relating to a Subsidiary or other business unit of the
Corporation, the Conversion Rate shall be increased so that the same shall be
equal to the rate determined by multiplying the Conversion Rate in effect on the
Record Date with respect to such distribution by a fraction,
 
(i) the numerator of which shall be the sum of (A) the average of the Closing
Sale Prices of the Common Stock for the ten (10) Trading Days commencing on and
including the fifth Trading Day after the date on which “ex-dividend trading”
commences for such dividend or distribution on The New York Stock Exchange or
such other national or regional exchange or market on which such securities are
then listed or quoted (the “Ex-Dividend Date”) plus (B) the fair market value of
the securities distributed in respect of each share of Common Stock, which shall
equal the number of securities distributed in respect of each share of Common
Stock multiplied by the average of the Closing Sale Prices of those distributed
securities for the ten (10) Trading Days commencing on and including the fifth
Trading Day after the Ex-Dividend Date; and
 
(ii) the denominator of which shall be the average of the Closing Sale Prices of
the Common Stock for the ten (10) Trading Days commencing on and including the
fifth Trading Day after the Ex-Dividend Date.
 
Such adjustment shall become effective immediately prior to the opening of
business on the day following the fifteenth Trading Day after the Ex-Dividend
Date; provided that if (x) the average of the Closing Sale Prices of the Common
Stock for the ten (10) Trading Days commencing on and including the fifth
Trading Day after the Ex-Dividend Date minus (y) the fair market value of the
securities distributed in respect of each share of Common Stock (as calculated
in Section 9(g)(i) above) is less than $1.00, then the adjustment provided for
by this Section 9(g) shall not be made and in lieu thereof the provisions of
Section 10 shall apply to such distribution.
 
(h) The Corporation may make such increases in the Conversion Rate in addition
to those required by this Section 9 as the Board of Directors considers to be
advisable to avoid or diminish any income tax to holders of Common Stock or
rights to purchase Common Stock resulting from any dividend or distribution of
stock (or rights to acquire stock) or from any event treated as such for income
tax purposes.  To the extent permitted by applicable law, the Corporation from
time to time may increase the Conversion Rate by any amount for any period of
time if the period is at least twenty (20) days and the increase is irrevocable
during the period and the Board of Directors determines in good faith that such
increase would be in the best interest of the Corporation.  Whenever the
Conversion Rate is increased pursuant to the preceding sentence, the Corporation
shall mail to each holder of the Convertible Perpetual Preferred Stock at the
address of such holder as it appears in the stock register a notice of the
increase at least fifteen (15) days prior to the date the increased Conversion
Rate takes effect, and such notice shall state the increased Conversion Rate and
the period during which it will be in effect.
 
 
21

--------------------------------------------------------------------------------

 
 
(i) No adjustment in the Conversion Rate (other than any adjustment pursuant to
Section 9(e) above) shall be required unless such adjustment would require an
increase or decrease of at least one percent (1%) in the Conversion Rate then in
effect, provided, however, that any adjustments that by reason of this Section
9(h)(i) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment.  All calculations under this Section 9
shall be made by the Corporation and shall be made to the nearest cent or to the
nearest one-ten thousandth (1/10,000) of a share, as the case may be.  No
adjustment need be made for rights to purchase Common Stock pursuant to a
Corporation plan for reinvestment of dividends or interest or, except as set
forth in this Section 9, for any issuance of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock.  To the extent the
Convertible Perpetual Preferred Stock becomes convertible into cash, assets,
property or securities (other than Capital Stock of the Corporation), subject to
Section 10, no adjustment need be made thereafter to the Conversion
Rate.  Interest will not accrue on any cash into which the Convertible Perpetual
Preferred Stock may be convertible.
 
(ii) Whenever the Conversion Rate is adjusted as herein provided, the
Corporation shall promptly file with the Conversion Agent an Officer’s
certificate setting forth the Conversion Rate after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.  Unless and
until a responsible officer of the Conversion Agent shall have received such
Officer’s certificate, the Conversion Agent shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume that the last
Conversion Rate of which it has knowledge is still in effect.  Promptly after
delivery of such certificate, the Corporation shall prepare a notice of such
adjustment of the Conversion Rate setting forth the adjusted Conversion Rate and
the date on which each adjustment becomes effective and shall mail such notice
of such adjustment of the Conversion Rate to each holder of Convertible
Perpetual Preferred Stock at its last address appearing in the stock register
within twenty (20) days after execution thereof.  Failure to deliver such notice
shall not affect the legality or validity of any such adjustment.
 
(iii) For purposes of this Section 9, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Corporation, unless such treasury shares participate in any distribution or
dividend that requires an adjustment pursuant to this Section 9, but shall
include shares issuable in respect of scrip certificates issued in lieu of
fractions of shares of Common Stock.
 
10. Effect of Reclassification, Consolidation, Merger or Sale on Conversion
Privilege.
 
(a) If any of the following events occur, namely (i) any reclassification or
change of the outstanding shares of Common Stock (other than a subdivision or
combination to which Section 9(c) applies), (ii) any consolidation, merger or
combination of the Corporation with another Person as a result of which holders
of Common Stock shall be entitled to receive stock, other securities or other
property or assets (including cash) with respect to or in exchange for such
Common Stock, or (iii) any sale or conveyance of all or substantially all of the
properties and assets of the Corporation to any other Person as a result of
which holders of Common Stock
 
 
22

--------------------------------------------------------------------------------

 
 
shall be entitled to receive stock, other securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock, then each
share of Convertible Perpetual Preferred Stock shall be convertible into the
kind and amount of shares of stock, other securities or other property or assets
(including cash) receivable upon such reclassification, change, consolidation,
merger, combination, sale or conveyance by a holder of a number of shares of
Common Stock issuable upon conversion of such Convertible Perpetual Preferred
Stock (assuming, for such purposes, a sufficient number of authorized shares of
Common Stock are available to convert all such Convertible Perpetual Preferred
Stock) immediately prior to such reclassification, change, consolidation,
merger, combination, sale or conveyance.  If the transaction causes the Common
Stock to be converted into the right to receive more than a single type of
consideration (determined based in part upon any form of stockholder election),
then for the purposes of this Section 10 the kind and amount of stock, other
securities or other property or assets (including cash) receivable upon such
reclassification, change, consolidation, merger, combination, sale or conveyance
for each share shall be deemed to be the weighted average of the types and
amounts of consideration so receivable per share by the holders of Common Stock
that affirmatively make such election.
 
(b) The Corporation shall cause notice of the application of this Section 10 to
be delivered to each holder of the Convertible Perpetual Preferred Stock at the
address of such holder as it appears in the stock register within twenty (20)
days after the occurrence of any of the events specified in Section
10(a).  Failure to deliver such notice shall not affect the legality or validity
of any conversion right pursuant to this Section 10.
 
(c) The above provisions of this Section 10 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, combinations, sales and
conveyances, and the provisions of Section 9 shall apply to any shares of
Capital Stock received by the holders of Common Stock in any such
reclassification, change, consolidation, merger, combination, sale or
conveyance; provided that if this Section 10 applies to any event or occurrence,
Section 9 shall not apply to such event or occurrence.
 
11. Rights Issued in Respect of Common Stock Issued Upon Conversion.  Each share
of Common Stock issued upon conversion of the Convertible Perpetual Preferred
Stock shall be entitled to receive the appropriate number of common stock or
preferred stock purchase rights, as the case may be, (collectively, the
“Rights”), if any, that shares of Common Stock are entitled to receive and the
certificates representing the Common Stock issued upon such conversion shall
bear such legends, if any, in each case as may be provided by the terms of any
shareholder rights agreement adopted by the Corporation, as the same may be
amended from time to time (in each case, a “Rights Plan”).  Notwithstanding the
immediately preceding sentence, if the terms of such Rights Plan require that
each share of Common Stock issued upon conversion of the Convertible Perpetual
Preferred Stock at any time prior to the distribution of separate certificates
representing the Rights be entitled to receive such Rights, then there shall not
be any adjustment to the conversion privilege or Conversion Rate as a result of
the issuance of Rights, but an adjustment to the Conversion Rate shall be made
pursuant to Section 9(d) upon the separation of the Rights from the Common
Stock.
 
12. Voting Rights.
 
 
23

--------------------------------------------------------------------------------

 
 
(a) The holders of record of shares of the Convertible Perpetual Preferred Stock
shall not be entitled to any voting rights except as hereinafter provided in
this Section 12, as otherwise provided in the Amended and Restated Certificate
of Incorporation, or as otherwise provided by law.
 
(b) The affirmative vote of holders of at least two-thirds of the outstanding
shares of the Convertible Perpetual Preferred Stock, in person or by proxy, at
an annual meeting of the Corporation’s stockholders or at a special meeting
called for the purpose, or by written consent in lieu of such a meeting, shall
be required to alter, repeal or amend, whether by merger, consolidation,
combination, reclassification or otherwise, any provisions of the Amended and
Restated Certificate of Incorporation or this Certificate if the amendment would
amend, alter or affect the powers, preferences or rights of the Convertible
Perpetual Preferred Stock, so as to adversely affect the holders thereof,
including, without limitation, the creation of, or increase in the authorized
number of, shares of any class or series of Senior Stock; provided however, that
(i) any increase in the amount of the authorized Common Stock or currently
authorized Parity Stock or the creation and issuance of any class or series of
Common Stock, other Junior Stock or Parity Stock will not be deemed to adversely
affect such powers, preferences or rights; and (ii) the creation of, or increase
in the authorized number of, shares of any class or series of Senior Stock (or
any warrants, rights, calls or options exercisable for or convertible into
Senior Stock) shall be deemed to adversely affect such powers, preferences or
rights.
 
(c) If at any time (i) dividends on any shares of Convertible Perpetual
Preferred Stock or any other class or series of Parity Stock having like voting
rights shall be in arrears for Dividend Periods, whether or not consecutive,
containing in the aggregate a number of days equivalent to six calendar quarters
or (ii) the Corporation shall have failed to pay the Redemption Price when due,
then the holders of shares of Convertible Perpetual Preferred Stock (voting
separately as a class with all other series of convertible perpetual preferred
stock that are Parity Stock upon which like voting rights have been conferred
and are exercisable) will be entitled to elect two of the authorized number of
the Corporation’s directors (each, a “Convertible Perpetual Preferred Stock
Director”) at the next annual meeting of stockholders (or at a special meeting
of the Corporation’s stockholders called for such purpose, whichever is earlier)
and each subsequent meeting until the Redemption Price or all dividends
accumulated on the Convertible Perpetual Preferred Stock have been fully paid or
set aside for payment.  The term of office of such Convertible Perpetual
Preferred Stock Directors will terminate immediately upon the termination of the
right of the holders of Convertible Perpetual Preferred Stock and such Parity
Stock to vote for directors.  Each holder of shares of the Convertible Perpetual
Preferred Stock will have one vote for each share of Convertible Perpetual
Preferred Stock held.  At any time after voting power to elect directors shall
have become vested and be continuing in the holders of the Convertible Perpetual
Preferred Stock pursuant to this Section 12(c), or if a vacancy shall exist in
the office of any Convertible Perpetual Preferred Stock Director, the Board of
Directors may, and upon written request of the holders of record of at least 25%
of the Outstanding Convertible Perpetual Preferred Stock addressed to the
Chairman of the Board of the Corporation shall, call a special meeting of the
holders of the Convertible Perpetual Preferred Stock (voting separately as a
class with all other series of Parity Stock upon which like voting rights have
been conferred and are exercisable) for the purpose of electing the Convertible
Perpetual Preferred Stock Director that such holders are entitled to elect.  At
any meeting held for the purpose of electing a Convertible Perpetual Preferred
Stock Director, the presence in
 
 
24

--------------------------------------------------------------------------------

 
 
person or by proxy of the holders of at least a majority of the Outstanding
Convertible Perpetual Preferred Stock shall be required to constitute a quorum
of such Convertible Perpetual Preferred Stock.  Any vacancy occurring in the
office of a Convertible Perpetual Preferred Stock Director may be filled by the
remaining Convertible Perpetual Preferred Stock Director unless and until such
vacancy shall be filled by the holders of the Convertible Perpetual Preferred
Stock and all other Parity Stock having like voting rights, as provided
above.  The Convertible Perpetual Preferred Stock Directors shall agree, prior
to their election to office, to resign upon any termination of the right of the
holders of Convertible Perpetual Preferred Stock and Parity Stock having like
voting rights to vote as a class for Convertible Perpetual Preferred Stock
Directors as herein provided, and upon such termination, the Convertible
Perpetual Preferred Stock Directors then in office shall forthwith resign.
 
13. Transfer Agent and Registrar.  The Corporation shall serve as the Transfer
Agent (the “Transfer Agent”) and Registrar (the “Registrar”) for the Convertible
Perpetual Preferred Stock.  The Corporation may, in its sole discretion, elect
at any time to appoint a third party to serve as the Transfer Agent and, if such
a third party accepts such an appointment the Corporation shall cease to be the
Transfer Agent upon the effectiveness of such appointment of the third party
 
14. Currency.  All shares of Convertible Perpetual Preferred Stock shall be
denominated in U.S. currency, and all payments and distributions thereon or with
respect thereto shall be made in U.S. currency.  All references herein to “$”or
“dollars” refer to U.S. currency.
 
15. Form.
 
(a) The Convertible Perpetual Preferred Stock shall be issued in the form of one
or more Convertible Perpetual Preferred Stock certificates (each a “Share
Certificate”) attached hereto as Exhibit A, which is hereby incorporated in and
expressly made a part of this Certificate.  The Share Certificates may have
notations, legends or endorsements required by law, stock exchange rules,
agreements to which the Corporation is subject, if any, or usage (provided that
any such notation, legend or endorsement is in a form acceptable to the
Corporation).
 
(b) (i) An Officer shall sign the Share Certificates for the Corporation, in
accordance with the Corporation’s bylaws and applicable law.
 
(ii) If an Officer whose signature is on a Share Certificate no longer holds
that office at the time the Transfer Agent authenticates the Share Certificates,
the Preferred Share shall be valid nevertheless.
 
16. Paying Agent and Conversion Agent.
 
(a) The Corporation may elect to maintain in the Borough of Manhattan, City of
New York, State of New York (i) an office or agency where Convertible Perpetual
Preferred Stock may be presented for payment (the “Paying Agent”) and (ii) an
office or agency where Convertible Perpetual Preferred Stock may be presented
for conversion (the “Conversion Agent”); provided, however, that until such
office or agency is designated or appointed the Corporation shall serve as the
Paying Agent or Conversion Agent..  The Transfer Agent shall act
 
 
25

--------------------------------------------------------------------------------

 
 
as Paying Agent and Conversion Agent, unless another Paying Agent or Conversion
Agent is appointed by the Corporation.  The Corporation may appoint the
Registrar, the Paying Agent and the Conversion Agent and may appoint one or more
additional paying agents and one or more additional conversion agents in such
other locations as it shall determine.  The term “Paying Agent” includes any
additional paying agent and the term “Conversion Agent” includes any additional
conversion agent.  The Corporation may change any Paying Agent or Conversion
Agent without prior notice to any holder.  The Corporation shall notify the
Registrar of the name and address of any Paying Agent or Conversion Agent
appointed by the Corporation, if other than the Corporation.  The Corporation or
any of its Affiliates may act as Paying Agent, Registrar or Conversion Agent.
 
(b) Payments due on the Convertible Perpetual Preferred Stock shall be payable
at the office or agency of the Corporation maintained for such purpose in The
City of New York and at any other office or agency maintained by the Corporation
for such purpose.  Payments shall be payable by United States dollar check drawn
on, or wire transfer (provided, that appropriate wire instructions have been
received by the Registrar at least fifteen (15) days prior to the applicable
date of payment) to a U.S. dollar account maintained by the holder with, a bank
located in New York City; provided that at the option of the Corporation,
payment of dividends may be made by check mailed to the address of the Person
entitled thereto as such address shall appear in the Convertible Perpetual
Preferred Stock register.
 
17. Headings.  The headings of the Sections of this Certificate are for
convenience of reference only and shall not define, limit or affect any of the
provisions hereof.


 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, McMoRan Exploration Co. has caused this Certificate of
Designations to be signed and attested by the undersigned this [___] day of
[__________], 2010.
 
MCMORAN EXPLORATION CO.
 


 
By:                                                        
Name:        Kathleen L. Quirk
Title:          Senior Vice President and Treasurer
 


 


 
ATTEST:
 


 
By:                                                          
Name:           Douglas N. Currault II
Title:             Assistant Secretary
 
 
27

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF 5.75% CONVERTIBLE PERPETUAL PREFERRED STOCK
 
Number:
 
1                                                                                                  [_________]
 
Shares
 
CUSIP NO.:  [__________]
 
 
 
 
5.75% Convertible Perpetual Preferred Stock
(par value $0.01 per share)
(liquidation preference $1,000.00 per share)
OF
MCMORAN EXPLORATION CO.
FACE OF SECURITY
 
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND
TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT TRANSFER COMPLIES WITH THE
RESTRICTIONS SET FORTH IN THE CERTIFICATE OF DESIGNATIONS.
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
TRANSFER AND OTHER RESTRICTIONS SET FORTH IN A STOCKHOLDER AGREEMENT, DATED AS
OF [____________], 2010, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE
ISSUER.
 
MCMORAN EXPLORATION CO., a Delaware corporation (the “Corporation”), hereby
certifies that ____________ (the “Holder”) is the registered owner of fully paid
and non-assessable shares of preferred stock of the Corporation designated the
“5.75% Convertible Perpetual Preferred Stock,” par value $0.01 per share and
liquidation preference $1,000.00 per share (the “Convertible Perpetual Preferred
Stock”).  The shares of Convertible Perpetual Preferred Stock are transferable
on the books and records of the Registrar, in person or by a duly authorized
attorney, upon surrender of this certificate duly endorsed and in proper form
for transfer.  The designation, rights, privileges, restrictions, preferences
and other terms and provisions of the Convertible Perpetual Preferred Stock
represented hereby are issued and shall
 
 
 

--------------------------------------------------------------------------------

 
 
in all respects be subject to the provisions of the Certificate of Designations
of the Corporation dated [•], 2010, as the same may be amended from time to time
in accordance with its terms (the “Certificate of Designations”).  Capitalized
terms used herein but not defined shall have the respective meanings given them
in the Certificate of Designations.  The Corporation will provide a copy of the
Certificate of Designations to a Holder without charge upon written request to
the Corporation at its principal place of business.
 
Reference is hereby made to select provisions of the Convertible Perpetual
Preferred Stock set forth on the reverse hereof, and to the Certificate of
Designations, which select provisions and the Certificate of Designations shall
for all purposes have the same effect as if set forth at this place.
 
Upon receipt of this certificate, the Holder is bound by the Certificate of
Designations and is entitled to the benefits thereunder.
 
[To be included if the Corporation is not serving as Transfer Agent--Unless the
Transfer Agent’s Certificate of Authentication hereon has been properly
executed, the shares of Convertible Perpetual Preferred Stock evidenced hereby
shall not be entitled to any benefit under the Certificate of Designations or be
valid or obligatory for any purpose.]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, McMoRan Exploration Co. has executed this certificate as of
the date set forth below.
 
MCMORAN EXPLORATION CO.
 


 
By:                                                    
Name:
Title:
Dated:           _______________
 
 
 

--------------------------------------------------------------------------------

 
 
[To be included if the Corporation is not serving as Transfer Agent--TRANSFER
AGENT’S CERTIFICATE OF AUTHENTICATION
 
This is one of the certificates representing shares of Preferred Stock referred
to in the within mentioned Certificate of Designations.
 
[•],
   as Transfer Agent
 


 
By:                                                               
Name:
Title:           Authorized Signatory
Dated:           ____________________]
 
 
 

--------------------------------------------------------------------------------

 
 
REVERSE OF SECURITY
 
MCMORAN EXPLORATION CO.
 
5.75% Convertible Perpetual Preferred Stock
 
Dividends on each share of 5.75% Convertible Perpetual Preferred Stock shall be
payable in cash at a rate per annum set forth on the face hereof or as provided
in the Certificate of Designations.
 
The shares of 5.75% Convertible Perpetual Preferred Stock shall be redeemable as
provided in the Certificate of Designations.  The shares of 5.75% Convertible
Perpetual Preferred Stock shall be convertible into the Corporation’s Common
Stock in the manner and according to the terms set forth in the Certificate of
Designations.  If any Holder of shares of Preferred Stock elects to convert its
shares in connection with a Fundamental Change that occurs on or prior to [•]4,
the Corporation will increase the conversion rate for shares of Preferred Stock
surrendered for conversion by a number of additional shares determined based on
the Stock Price at the time of such Fundamental Change and the Effective Date of
such Fundamental Change.
 
As required under Delaware law, the Corporation shall furnish to any Holder upon
request and without charge, a full summary statement of the powers,
designations, preferences and relative participating, optional or other special
rights of each class or series authorized to be issued by the Corporation and
the qualifications, limitations or restrictions of such preferences and/or
rights so far as they have been fixed and determined.
 

--------------------------------------------------------------------------------

4 To be 5 years.


 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of 5.75%
Convertible Perpetual Preferred Stock evidenced hereby to:
 
________________________________________________________________
 
________________________________________________________________
 
(Insert assignee’s social security or tax identification number)
 
________________________________________________________________
 
(Insert address and zip code of assignee)
 
________________________________________________________________
 
________________________________________________________________
 
and irrevocably appoints:
 
________________________________________________________________
 
agent to transfer the shares of 5.75% Convertible Perpetual Preferred Stock
evidenced hereby on the books of the Transfer Agent and Registrar.  The agent
may substitute another to act for him or her.
 
Date:           __________________
 
Signature:             ______________________
 
(Sign exactly as your name appears on the other side of this 5.75% Convertible
Perpetual Preferred Stock)
 
Signature
Guarantee:                                           _____________________5
 
 
 
 

--------------------------------------------------------------------------------

5 Signature must be guaranteed by an “eligible guarantor institution” (i.e., a
bank, stockbroker, savings and loan association or credit union) meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.


 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder
in order to Convert the 5.75% Convertible Perpetual Preferred Stock)
 
The undersigned hereby irrevocably elects to convert (the “Conversion”) ______
shares of 5.75% Convertible Perpetual Preferred Stock (the “Convertible
Perpetual Preferred Stock”), represented by stock certificate No(s).  (the
“Convertible Perpetual Preferred Stock Certificates”) into shares of common
stock, par value $0.01 per share (“Common Stock”), of McMoRan Exploration Co.
(the “Corporation”) according to the conditions of the Certificate of
Designations establishing the terms of the Convertible Perpetual Preferred Stock
(the “Certificate of Designations”), as of the date written below.  If shares
are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates.  No fee will be charged to the holder for
any conversion, except for transfer taxes, if any.  A copy of each Convertible
Perpetual Preferred Stock Certificate is attached hereto (or evidence of loss,
theft or destruction thereof).
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the shares of Common Stock issuable to the undersigned upon
conversion of the Convertible Perpetual Preferred Stock shall be made pursuant
to registration of the Common Stock under the Securities Act of 1933 (the “Act”)
or pursuant to an exemption from registration under the Act.
 
The Corporation is not required to issue shares of Common Stock until the
original Convertible Perpetual Preferred Stock Certificate(s) (or evidence of
loss, theft or destruction thereof) to be converted are received by the
Corporation or its Transfer Agent.  The Corporation shall issue and deliver
shares of Common Stock to an overnight courier not later than two business days
following receipt of the original Convertible Perpetual Preferred Stock
Certificate(s) to be converted.
 
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designations.
 
Date of Conversion:   __________________________________________
 
Applicable Conversion Rate:   __________________________________
 
Number of shares of 5.75% Convertible Perpetual Preferred Stock
 
to be Converted:        __________________________
 
 
 

--------------------------------------------------------------------------------

 

Number of shares of Common Stock to be Issued:      __________________
 
Signature:      ________________________________________________
 
Name:    ____________________________________________________
 
Address:6        ________________________________________________
 
Fax No.:            ________________________________________________
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

6 Address where shares of Common Stock and any other payments or certificates
shall be sent by the Corporation.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [●], 2010, by and between McMoRan Exploration Co., a Delaware corporation
(“Seller”), and Freeport-McMoRan Preferred LLC, a Delaware limited liability
company (“Purchaser”).  Purchaser and Seller are sometimes referred to
collectively as the “Parties” and individually as a “Party.”
 
RECITALS:
 
WHEREAS, Purchaser and Seller have entered into that certain Stock Purchase
Agreement (the “Purchase Agreement”), dated as of September 19,  2010, by and
between Purchaser, Seller, and Freeport-McMoRan Copper & Gold Inc., a Delaware
corporation (“Freeport”) pursuant to which Seller has agreed to issue and sell,
and Purchaser has agreed to purchase and accept, shares of Seller’s 5.75%
convertible perpetual preferred stock (the “Preferred Stock”), which is
convertible into shares of Seller’s common stock, par value $0.01 per share (the
“Common Stock”); and
 
WHEREAS, to induce Purchaser to enter into the Purchase Agreement and to
consummate the transactions contemplated thereby, Purchaser has required that
Seller agree, and Seller has agreed, to enter into this Agreement and abide by
the covenants and obligations with respect to the Registrable Securities as set
forth herein; and
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1 Definitions.  Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement.  The terms set forth
below are used herein as so defined:
 
“Agreement” has the meaning specified in the introductory paragraph of this
Agreement.
 
“Common Stock” has the meaning specified in the recitals of this Agreement.
 
“Effectiveness Period” has the meaning specified in Section 2.1(b) of this
Agreement.
 
“Holder” means the record holder of any Registrable Securities; provided, that
no such record holder shall be deemed to be a “Holder” if the rights under
Article II hereof have not been transferred or assigned to such record holder in
accordance with Section 2.11.
 
 
1

--------------------------------------------------------------------------------

 
 
“Included Registrable Securities” has the meaning specified in Section 2.2(a) of
this Agreement.
 
“Losses” has the meaning specified in Section 2.9(a) of this Agreement.
 
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager(s) of such Underwritten Offering.
 
“NYSE” means The New York Stock Exchange, Inc.
 
“Parity Securities” has the meaning specified in Section 2.2(b) of this
Agreement.
 
“Preferred Stock” has the meaning specified in the recitals of this Agreement.
 
“Purchase Agreement” has the meaning specified in the recitals of this
Agreement.
 
“Purchaser” has the meaning specified in the introductory paragraph of this
Agreement.
 
 “Registrable Securities” means the Preferred Stock, the Common Stock issuable
upon conversion of the Preferred Stock and any additional securities issued with
respect to such shares of Preferred Stock or Common Stock.
 
“Registration Expenses” has the meaning specified in Section 2.8(b) of this
Agreement.
 
“Registration Statement” means any registration statement of Seller filed under
the Securities Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Seller” has the meaning specified in the introductory paragraph of this
Agreement.
 
“Selling Expenses” has the meaning specified in Section 2.8(b) of this
Agreement.
 
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
 
“Selling Holder Indemnified Persons” has the meaning specified therefore in
Section 2.9(a) of this Agreement.
 
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which shares of Preferred Stock or Common Stock are
sold to an underwriter on a firm commitment basis for reoffering to the public
or an offering that is a “bought deal” with one or more investment banks.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.2 Registrable Securities.  Any Registrable Security will cease to be a
Registrable Security upon the earliest of (a) when a registration statement
covering such Registrable Security becomes or has been declared effective by the
SEC and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act or such Registrable Security is eligible to
be disposed of by the Holder thereof under Rule 144 without restriction as to
volume; (c) when such Registrable Security is held by Seller or one of its
subsidiaries; and (d) when such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities pursuant to Section 2.11 hereof.
 
ARTICLE 2
 
REGISTRATION RIGHTS
 
Section 2.1 Registration.
 
(a) Not later than 60 days after the Closing Date, Seller shall file with the
SEC an automatic shelf Registration Statement (or, if Seller is not eligible to
use an automatic shelf Registration Statement, a Registration Statement on Form
S-3 or such other form as is then available to Seller to effect a registration
for resale of the Registrable Securities) covering the resale of the Registrable
Securities.  Any Registration Statement shall provide for the resale of
Registrable Securities pursuant to any method or combination of methods legally
available to, and requested by, the Holder of any Registrable Securities covered
by such Registration Statement.  If such Registration Statement is not
automatically effective upon filing, then Seller shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
not later than 240 days after the Closing Date.
 
(b) Seller shall use its commercially reasonable efforts to cause a Registration
Statement filed pursuant to this Section 2.1 to be effective, supplemented,
amended and replaced to the extent necessary to ensure that it is available for
the resale of all Registrable Securities by the Holders until the earliest date
on which any of the following occurs:  (i) all Registrable Securities covered by
such Registration Statement have ceased to be Registrable Securities and (ii)
there are no longer any Registrable Securities outstanding (the “Effectiveness
Period”).  Subject to Section 2.3, upon the occurrence of any event that would
cause the Registration Statement or the prospectus contained therein (i) to
contain an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein not misleading or (ii) not to be
effective and usable for the resale of all or part of the Registrable Securities
by the Holders, Seller shall promptly file an appropriate amendment to the
Registration Statement curing such defect, and, if SEC review is required, use
its commercially reasonable efforts to cause such amendment to be declared
effective as soon as practicable.  Seller shall prepare and file with the SEC
such amendments and post-effective amendments to the Registration Statement as
may be necessary to keep such Registration Statement effective during the
Effective Period; cause the prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the rules and regulations
under the Securities Act in a timely manner; and comply with the
 
 
3

--------------------------------------------------------------------------------

 
 
provisions of the Securities Act with respect to the disposition of all
securities covered by the Registration Statement during the Effectiveness
Period.
 
(c) Subject to Section 2.3, a Registration Statement when effective will comply
as to form in all material respects with all applicable requirements of the
Securities Act and the Exchange Act and will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading (and, in the case of
any prospectus contained in such Registration Statement, in the light of the
circumstances under which a statement is made).  As soon as practicable
following the date that a Registration Statement becomes effective, but in any
event within two (2) Business Days of such date, Seller shall provide Purchaser
with written notice of the effectiveness of such Registration Statement.
 
Section 2.2 Piggyback Rights.
 
(a) Participation.  If at any time Seller proposes to file (i) a shelf
registration statement other than a Registration Statement contemplated by
Section 2.1, (ii) a prospectus supplement to an effective shelf registration
statement, other than a Registration Statement contemplated by Section 2.1, and
Holders may be included without the filing of a post-effective amendment thereto
that requires Seller to request acceleration of the same from the SEC, or (iii)
a registration statement, other than a shelf registration statement, in any
case, for the sale of Preferred Stock or Common Stock in an Underwritten
Offering for its own account and/or another Person, then as soon as practicable
following the engagement of counsel by Seller to prepare the documents to be
used in connection with an Underwritten Offering, Seller shall give written
notice of such proposed Underwritten Offering to each Holder holding outstanding
Registrable Securities and such notice shall offer such Holder the opportunity
to include in such Underwritten Offering such number of Registrable Securities
(the “Included Registrable Securities”) as each such Holder may request in
writing; provided, however, that if Seller has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have an adverse effect on the price, timing (other
than by reason of the notice periods set forth herein) or distribution of the
Preferred Stock or Common Stock in the Underwritten Offering, then (a) Seller
shall not be required to offer such opportunity to the Holders, in which case
Seller shall provide the Holders written advisement of their exclusion (which
notice need not include any explanation of the reasons for the exclusion) from
the Underwritten Offering no later than 24 hours after the pricing of the
Underwritten Offering, or (b) if any Registrable Securities can be included in
the Underwritten Offering in the opinion of the Managing Underwriter, then the
amount of Registrable Securities to be offered for the accounts of Holders shall
be determined based on the provisions of Section 2.2(b), in which case Seller
shall provide the Holders written advisement of their reduced participation
(which notice need not include any explanation of the reasons for the reduced
participation) in the Underwritten Offering no later than 24 hours after the
pricing of  the Underwritten Offering.  Any notice required to be provided in
this Section 2.2(a) to Holders shall be provided on a Business Day pursuant to
Section 3.1 hereof and receipt of such notice shall be confirmed by the Holder
(provided that the failure of the Holder to confirm receipt shall not affect the
validity or timing of delivery of such notice).  Each such Holder shall have two
(2) Business Days (or one (1) Business Day in connection with any overnight or
bought Underwritten Offering) after
 
 
4

--------------------------------------------------------------------------------

 
 
written notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering.  If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no further right to participate in such Underwritten Offering.  If,
at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
Seller shall determine for any reason not to undertake or to delay such
Underwritten Offering, Seller may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering.  Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such Underwritten Offering by giving written notice to Seller of such
withdrawal at least one Business Day prior to the time of pricing of such
Underwritten Offering.
 
(b) Priority.  If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Preferred Stock or Common Stock included in an
Underwritten Offering involving Included Registrable Securities advises Seller
that the total amount of Registrable Securities that the Selling Holders and any
other Persons intend to include in such offering exceeds the number that can be
sold in such offering without being likely to have an adverse effect on the
price, timing (other than by reason of the notice periods set forth herein) or
distribution of the Preferred Stock or Common Stock offered, then the Preferred
Stock and Common Stock to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises Seller can be sold without having such adverse effect, with
such number to be allocated (i) first, to Seller and (ii) second, pro rata among
the Selling Holders who have requested participation in such Underwritten
Offering and any other holder of securities of Seller having rights of
registration on parity with the Registrable Securities (the “Parity
Securities”).  The pro rata allocations for each Selling Holder who have
requested participation in such Underwritten Offering shall be the product of
(a) the aggregate number of Registrable Securities proposed to be sold by all
Selling Holders in such Underwritten Offering multiplied by (b) the fraction
derived by dividing (x) the number of Registrable Securities owned on the
Closing Date by such Selling Holder by (y) the aggregate number of Registrable
Securities owned on the Closing Date by all Selling Holders and holders of
Parity Securities participating in the Underwritten Offering.
 
(c) Termination of Piggyback Registration Rights.  Each Holder’s rights under
Section 2.2 shall terminate upon such Holder ceasing to hold at least 1,000,000
of the then outstanding Registrable Securities.
 
Section 2.3 Delay Rights.
 
Notwithstanding anything to the contrary contained herein, Seller may, upon
written notice to any Selling Holder whose Registrable Securities are included
in a Registration Statement or other registration statement contemplated by this
Agreement, suspend such Selling Holder’s use of any prospectus which is a part
of a Registration Statement or other registration statement (in which event the
Selling Holder shall discontinue sales of the Registrable Securities
 
 
5

--------------------------------------------------------------------------------

 
 
pursuant to such Registration Statement or other registration statement but may
settle any previously made sales of Registrable Securities) if (i) Seller is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and Seller determines in good faith that Seller’s ability to pursue
or consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in a Registration Statement or other
registration statement; (ii) Seller has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of the Board of Directors of Seller, would materially and adversely
affect Seller; or (iii) Seller would be required to prepare and file any
financial statements (other than those it customarily prepares or before it
customarily files such financial statements); provided, however, that in no
event shall the Selling Holders be suspended from selling Registrable Securities
pursuant to a Registration Statement or other registration statement for a
period that exceeds an aggregate of 45 days in any 180-day period or 90 days in
any 365-day period, in each case, exclusive of days covered by any lock-up
agreement executed by Purchaser in connection with any Underwritten
Offering.  Upon disclosure of such information or the termination of the
condition described above, Seller shall provide prompt written notice to the
Selling Holders whose Registrable Securities are included in a Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other reasonable actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.
 
Section 2.4 Underwritten Offerings.  In the event that one or more Holders
elects to dispose of at least 1,000,000 Registrable Securities under a
Registration Statement pursuant to an Underwritten Offering, Seller shall, upon
request by such Holders, retain underwriters in order to permit such Holders to
effect such sale though an Underwritten Offering; provided, that Seller shall
not be required to effect more than three Underwritten Offerings pursuant to
this Section 2.4 and the Holders shall be limited to one such request in any
six-month period.  In connection with any Underwritten Offering under this
Agreement, the holders of a majority of the Registrable Securities being
disposed of pursuant to the Underwritten Offering shall be entitled to select
the Managing Underwriter or Underwriters for such Underwritten Offering, subject
to the consent of Seller, which shall not be unreasonably withheld, delayed or
conditioned.  In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and Seller
shall be obligated to enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities.  No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney and other documents reasonably required under
the terms of such underwriting agreement.  Each Selling Holder may, at its
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, Seller to and for the benefit of such
underwriters also be made to and for such Selling Holder’s benefit and that any
or all of the conditions precedent to the obligations of such underwriters under
such underwriting agreement also be conditions precedent to its obligations.  No
Selling Holder shall be required to make any representations or warranties to or
agreements with Seller or the underwriters other than representations,
warranties or agreements regarding the identity of such Selling Holder, its
authority to enter into such underwriting agreement and to sell, and its
ownership of, the securities being registered on its
 
 
6

--------------------------------------------------------------------------------

 
 
behalf, its intended method of distribution and any other representation
required by Law.  If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
Seller and the Managing Underwriter; provided, however, that such withdrawal
must be made at least one Business Day prior to the time of pricing of such
Underwritten Offering.  No such withdrawal or abandonment shall affect Seller’s
obligation to pay Registration Expenses.
 
Section 2.5 Sale Procedures.  In connection with its obligations under this
Article 2, Seller will, as expeditiously as possible:
 
(a) subject to Section 2.3, prepare and file with the SEC such amendments and
supplements to, and replacements of, a Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by such Registration Statement;
 
(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from a Registration Statement and the Managing
Underwriter at any time shall notify Seller in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, Seller shall use its
commercially reasonable efforts to include such information in such prospectus
supplement;
 
(c) furnish to each Selling Holder (i) before filing a Registration Statement or
any other registration statement contemplated by this Agreement or any
supplement or amendment thereto, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement or supplement or amendment thereto, and (ii) such number
of copies of such Registration Statement or such other registration statement
and the prospectus included therein and any supplements and amendments thereto
as such Selling Holder may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such
Registration Statement or other registration statement;
 
(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that Seller will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
 
 
7

--------------------------------------------------------------------------------

 
 
(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the SEC with respect to any filing
referred to in clause (i) of this Section 2.5(e) and any written request by the
SEC for amendments or supplements to a Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;
 
(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the prospectus or prospectus supplement contained in a Registration Statement or
any other registration statement contemplated by this Agreement, as then in
effect, including an untrue statement of a material fact or omitting to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained
therein, in the light of the circumstances under which a statement is made);
(ii) the issuance or threat of issuance by the SEC of any stop order suspending
the effectiveness of a Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by Seller of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any
jurisdiction.  Subject to Section 2.3, following the provision of such notice,
Seller agrees to use commercially reasonable efforts to, as promptly as
practicable, amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other commercially reasonable action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
 
(g) subject to appropriate confidentiality obligations, furnish to each Selling
Holder copies of any and all transmittal letters or other correspondence with
the SEC or any other governmental agency or self-regulatory body or other body
having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering of Registrable Securities;
 
(h) in the case of an Underwritten Offering, use commercially reasonable efforts
to furnish upon request, (i) an opinion of counsel for Seller dated the date of
the closing under the underwriting agreement, and (ii) a “cold comfort” letter,
dated the pricing date of such Underwritten Offering and a letter of like kind
dated the date of the closing under the underwriting agreement, in each case,
signed by the independent public accountants who have certified Seller’s
financial statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been
 
 
8

--------------------------------------------------------------------------------

 
 
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities by Seller;
 
(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
 
(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Seller personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act, provided that Seller need not
disclose any non-public information to any such representative unless and until
such representative has entered into a confidentiality agreement with Seller
reasonably satisfactory to Seller;
 
(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Seller are then listed;
 
(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of
Seller to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
 
(m) in connection with any Underwritten Offering provided for hereunder,
participate in “road shows” and other marketing efforts as reasonably requested
by the Selling Holders, provided that Seller shall not be required to
participate in more than two road shows or similar marketing efforts in any
12-month period;
 
(n) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and
 
(o) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
 
Each Selling Holder, upon receipt of notice from Seller of the happening of any
event of the kind described in subsection (e) of this Section 2.5, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.5 or until it is advised in writing by Seller that the use of
the prospectus may be resumed and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus, and, if so
directed by Seller, such Selling Holder will, or will request the managing
underwriter or underwriters, if any, to deliver to Seller (at Seller’s expense)
all copies in their possession or control, other than permanent file copies then
in such Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.6 Cooperation by Holders.  Seller shall have no obligation to include
Registrable Securities of a Holder in a Registration Statement or in an
Underwritten Offering pursuant to Section 2.2(a) who has failed to timely
furnish such information concerning such Holder that Seller determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
 
Section 2.7 Restrictions on Public Sale by Holders of Registrable
Securities.  For so long as Registrable Securities in the aggregate represent
more than 10% of the outstanding Common Stock of Seller, each Holder of
Registrable Securities agrees to enter into a customary letter agreement with
underwriters providing such Holder will not effect any public sale or
distribution of the Registrable Securities during the 90 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
SEC with respect to the pricing of an Underwritten Offering, provided that (i)
the duration of the foregoing restrictions shall be no longer than the duration
of the shortest restriction generally imposed by the underwriters on Seller or
the officers, directors or any other stockholder of Seller on whom a restriction
is imposed and (ii) the restrictions set forth in this Section 2.7 shall not
apply to any Registrable Securities that are included in such Underwritten
Offering by such Holder. Notwithstanding the foregoing, nothing in this Section
2.7 shall restrict the ability of any Holder from disposing of its Registrable
Securities pursuant to a Rule 10b5-1 plan.
 
Section 2.8 Expenses.
 
(a) Expenses.  Seller will pay all Registration Expenses, including, in the case
of an Underwritten Offering, whether or not any sale is made pursuant to such
Underwritten Offering.  Each Selling Holder shall pay its pro rata share of all
Selling Expenses in connection with any sale of its Registrable Securities
hereunder, and Seller shall not be responsible for any Selling Expenses.  In
addition, except as otherwise provided in Section 2.8 and Section 2.9 hereof,
Seller shall not be responsible for legal fees incurred by Holders in connection
with the exercise of such Holders’ rights hereunder.
 
(b) Certain Definitions.  “Registration Expenses” means all reasonable expenses
incident to Seller’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on a Registration Statement
pursuant to Section 2.1 or an Underwritten Offering covered under this
Agreement, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, Inc., fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for Seller,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance.  “Selling Expenses” means all
underwriting fees, discounts and selling commissions or similar fees or
arrangements and transfer taxes allocable to the sale of the Registrable
Securities.
 
Section 2.9 Indemnification.
 
 
10

--------------------------------------------------------------------------------

 
 
(a) By Seller.  In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Seller will indemnify and
hold harmless each Selling Holder thereunder, its directors, officers, employees
and agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents (collectively, the “Selling Holder Indemnified Persons”),
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder Indemnified Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in a Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and will reimburse each such Selling
Holder Indemnified Person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that Seller will not be liable in any such case
if and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in a Registration Statement or such other
registration statement, preliminary prospectus, free writing prospectus or
prospectus supplement, as applicable, it being understood that a Selling Holder
will only be required to furnish information regarding its legal name, address,
the number of securities being registered on its behalf and such other
information as may be required by Law.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder.
 
(b) By Each Selling Holder.  Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless Seller, its directors, officers,
employees and agents and each Person, if any, who controls Seller within the
meaning of the Securities Act or of the Exchange Act, and its directors,
officers, employees and agents, to the same extent as the foregoing indemnity
from Seller to the Selling Holders, but only with respect to information
regarding such Selling Holder furnished in writing by or on behalf of such
Selling Holder expressly for inclusion in a Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereof; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.
 
(c) Notice.  Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect
 
 
11

--------------------------------------------------------------------------------

 
 
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.9 except to the extent
that the indemnifying party is prejudiced by such omission.  In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof.  The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.9 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel, with the reasonable out-of-pocket expenses and fees of such
separate counsel and other reasonable out-of-pocket expenses related to such
participation to be reimbursed by the indemnifying party as
incurred.  Notwithstanding any other provision of this Agreement, no indemnified
party shall settle any action brought against it with respect to which such
indemnified party is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof includes a complete
release from all liability of, the indemnifying party.
 
(d) Contribution.  If the indemnification provided for in this Section 2.9 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the lesser of (A) the amount which such Selling Holder would have been obligated
to pay under Section 2.9(b) if such indemnity was available to the indemnified
party and (B) the dollar amount of proceeds (net of Selling Expenses) received
by such Selling Holder from the sale of Registrable Securities giving rise to
such indemnification.  The relative fault of the indemnifying party on the one
hand and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the Parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Parties agree that it would not be just and
equitable if contributions pursuant to this paragraph were to be determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to
 
 
12

--------------------------------------------------------------------------------

 
 
herein.  The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss that is the subject of this
paragraph.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.
 
(e) Other Indemnification.  The provisions of this Section 2.9 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
 
Section 2.10 Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, Seller agrees to use
its commercially reasonable efforts to:
 
(a) make and keep public information regarding Seller available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
from and after the date hereof;
 
(b) file with the SEC in a timely manner all reports and other documents
required of Seller under the Securities Act and the Exchange Act at all times
from and after the date hereof; and
 
(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith a copy of the most
recent annual or quarterly report of Seller, and such other reports and
documents so filed as such Seller may reasonably request in availing itself of
any rule or regulation of the SEC allowing such Seller to sell any such
securities without registration.
 
Section 2.11 Transfer or Assignment of Registration Rights.  The rights under
this Article 2 may be not transferred or assigned by Purchaser except to
controlled Affiliates of Purchaser and provided that (a) Seller is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (b) each such
transferee assumes in writing responsibility for its portion of the obligations
of Purchaser under this Agreement.
 
ARTICLE 3
 
MISCELLANEOUS
 
Section 3.1 Communications.  All notices that are required or may be given
pursuant to this Agreement shall be sufficient in all respects if given in
writing.  Any such notice shall be deemed given (i) when made, if made by hand
delivery, and upon confirmation of receipt, if made by facsimile, (ii) one
Business Day after being deposited with a next-day courier, postage prepaid, or
(iii) three Business Days after being sent certified or registered mail, return
receipt requested, postage prepaid, in each case addressed as follows:
 
 
13

--------------------------------------------------------------------------------

 
 
If to Seller, to:
 
McMoRan Exploration Co.
1615 Poydras Street
New Orleans, Louisiana 70112
Fax: (504) 585-3513
Attention: General Counsel
 
With a copy to (which copy shall not constitute notice):
 
Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Fax:  (713) 238-7130
Attention: Michael O’Leary
 
If to Purchaser, to:
 
Freeport-McMoRan Preferred LLC
c/o Freeport-McMoRan Copper & Gold Inc.
One North Central Avenue
Phoenix, Arizona 85004-4414
Fax: (602) 366-7691
Attention: General Counsel


With a copy to (which copy shall not constitute notice)::
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Fax: (212) 403-2000
Attention: Edward D. Herlihy
        David E. Shapiro


If to an assignee of Purchaser, to such Holder at the address provided pursuant
to Section 2.11 above.
 
Either Party may change its address for notice by notice to the other in the
manner set forth above.  All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.
 
Section 3.2 Successor and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the Parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
 
Section 3.3 Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities.  The provisions of this Agreement shall apply to the full extent set
forth herein with respect to
 
 
14

--------------------------------------------------------------------------------

 
 
any and all securities of Seller or any successor or assign of Seller (whether
by merger, consolidation, sale of assets or otherwise) that may be issued in
respect of, in exchange for or in substitution of, the Registrable Securities,
and shall be appropriately adjusted for combinations, stock splits,
recapitalizations, pro rata distributions of securities and the like occurring
after the date of this Agreement.
 
Section 3.4 Aggregation of Registrable Securities.  All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.
 
Section 3.5 Specific Performance.  Damages in the event of breach of this
Agreement by a Party may be difficult, if not impossible, to ascertain, and it
is therefore agreed that each such Person, in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the Parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief.  The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity that such Person may have.
 
Section 3.6 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.  Facsimiles of signatures or
signatures delivered in portable document format (.pdf) will be deemed to be
originals.
 
Section 3.7 Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 3.8 Governing Law.
 
(a) This Agreement and the legal relations between the Parties shall be governed
by and construed in accordance with the Laws of the State of Delaware, United
States of America without regard to principles of conflicts of laws that would
direct the application of the Laws of another jurisdiction.
 
(b) Any action brought in connection with this Agreement shall be brought in the
federal or state courts located in the City of Wilmington, Delaware.  The
Parties hereto hereby (i) irrevocably consent to the personal jurisdiction and
venue of such courts, and (ii) waive any claim (by way of motion, as a defense
or otherwise) of improper venue, that such parties are not subject personally to
the jurisdiction of such court, that such courts are an inconvenient forum or
that this Agreement or the subject matter may not be enforced in or by such
court.
 
Section 3.9 Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions
 
 
15

--------------------------------------------------------------------------------

 
 
hereof or affecting or impairing the validity or enforceability of such
provision in any other jurisdiction.
 
Section 3.10 Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof, and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof.
 
Section 3.11 Amendment.  This Agreement may be amended only by means of a
written amendment signed by Seller and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
 
Section 3.12 No Presumption.  If any claim is made by a Party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular Party or its counsel.  Each
Party has been represented by its own counsel in connection with the negotiation
and preparation of this Agreement and, consequently, each Party hereby waives
the application of any rule of Law that would otherwise be applicable in
connection with the interpretation of this Agreement, including but not limited
to any rule of Law to the effect that any provision of this Agreement will be
interpreted or construed against the Party whose counsel drafted that provision.
 
Section 3.13 Obligations Limited to Parties to Agreement.  Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than Purchaser
(and its permitted assignees) and Seller shall have any obligation hereunder and
that, notwithstanding that Purchaser is a limited liability company, no recourse
under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, manager, stockholder or Affiliate of
Purchaser or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise by incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of Purchaser or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of Purchaser under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any assignee
of Purchaser hereunder.
 
Section 3.14 Interpretation.  Article and Section references to this Agreement,
unless otherwise specified.  All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified.  The word “including” shall mean
“including but not limited to.”  Whenever any determination,
 
 
16

--------------------------------------------------------------------------------

 
 
consent or approval is to be made or given by Seller under this Agreement, such
action shall be in Seller’s sole discretion unless otherwise specified.
 
[Next page is the signature page.]
 
 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.
 
MCMORAN EXPLORATION CO.
 
By: ______________________________
Name:
Title:
 
FREEPORT-McMoRAN PREFERRED LLC


By: FREEPORT-McMoRAN COPPER & GOLD, INC., its sole member




By: ______________________________
Name:
Title:
 
 
 
[Signature Page to Registration Rights Agreement]



 
 

--------------------------------------------------------------------------------

 





 
 
FORM OF STOCKHOLDER AGREEMENT
 
By and Among
 
McMoRAN EXPLORATION CO.,
FREEPORT-McMoRAN PREFERRED LLC
 
and
 
FREEPORT-McMoRAN COPPER & GOLD, INC.
 
__________, 2010
 
 
 

 
 
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

 
Page
ARTICLE I DEFINITIONS
1
   
Section 1.1  Definitions
1
Section 1.2  Rules of Construction
3
   
ARTICLE II CERTAIN AGREEMENTS
4
   
Section 2.1  Lock-Up
4
Section 2.2  Restrictions on Certain Transfers
4
Section 2.3  Standstill
5
Section 2.4  No Solicitation
6
Section 2.5  Prohibition on Agreements with Plains Relating to Issuer Stock
6
Section 2.6  Prohibition on Agreements Relating to Issuer Stock
6
Section 2.7  Board of Directors; Governance
7
   
ARTICLE III USE OF INFORMATION
9
   
ARTICLE IV REGULATORY MATTERS
9
   
Section 4.1  HSR Act
9
   
ARTICLE V MISCELLANEOUS
11
   
Section 5.1  Legend
11
Section 5.2  Notices
12
Section 5.3  Governing Law; Jurisdiction; Waiver of Jury Trial
13
Section 5.4  Entire Agreement; Amendments and Waivers
13
Section 5.5  Binding Effect and Assignment
13
Section 5.6  Enforcement of this Agreement
13
Section 5.7  Severability
14
Section 5.8  Execution
14

 
 
i

--------------------------------------------------------------------------------

 


STOCKHOLDER AGREEMENT
 
This STOCKHOLDER AGREEMENT (this “Agreement”), dated as of __________, 2010, is
entered into by and among McMoRan Exploration Co., a Delaware corporation (the
“Issuer”), Freeport-McMoRan Preferred LLC, a Delaware limited liability company
(“Purchaser Sub”), and Freeport-McMoRan Copper & Gold Inc., a Delaware
corporation (“Freeport”).
 
W I T N E S S E T H:
 
WHEREAS, the Issuer has authorized the issuance of convertible perpetual
preferred stock, par value $0.01 per share (the “Preferred Stock”), with such
rights, powers, designations, preferences and relative, participating, optional
or other rights and such qualifications, limitations or restrictions as set
forth in the Certificate of Designations, in the form attached as Exhibit A to
the Stock Purchase Agreement (as defined below), which Preferred Stock shall be
convertible into common stock, par value $0.01 per share, of the Issuer (the
“Common Stock”); and
 
WHEREAS, the Issuer, Purchaser Sub and Freeport (the “Parties” and each,
individually, a “Party”) are parties to that certain Stock Purchase Agreement,
dated as of September 19, 2010 (the “Stock Purchase Agreement”), by which at the
Closing (as defined in the Stock Purchase Agreement) the Issuer issued to
Purchaser Sub 500,000 shares of Preferred Stock (the “Preferred Shares”); and
 
WHEREAS, as a material inducement to the Issuer’s willingness to issue the
Preferred Shares to Purchaser Sub pursuant to the Stock Purchase Agreement, the
Parties agreed to enter into this Agreement to set forth the following rights
and obligations of the Parties.
 
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Definitions»
 
.  As used in this Agreement, unless the context otherwise requires, the
following terms shall have the following respective meanings:
 
“affiliate” has the meaning set forth in, and contemplated by, DGCL Section
203(c)(1).  Notwithstanding anything to the contrary set forth herein and for
the purposes of this Agreement only, the Issuer and its subsidiaries shall not
be deemed to be affiliates of Freeport or Purchaser Sub or their subsidiaries or
of Plains or its subsidiaries.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Board” means the Board of Directors of the Issuer.
 
“business combination” has the meaning set forth in, and contemplated by, DGCL
Section 203(c)(3).
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day on which commercial banks are generally open for
business in New York, New York or Houston, Texas other than a Saturday, a Sunday
or a day observed as a holiday in New York, New York or Houston, Texas under the
Laws of the State of New York or the State of Texas or the federal Laws of the
United States of America.
 
“Common Stock” has the meaning set forth in the Recitals.
 
“Delaware Courts” has the meaning set forth in Section 5.3.
 
“DGCL” means the General Corporation Law of the State of Delaware, as amended
and in effect from time to time.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Freeport” has the meaning set forth in the Preamble.
 
“Freeport Designee(s)” has the meaning set forth in Section 2.7(a).
 
“Governmental Entity” means any (a) multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau or agency, domestic or foreign, (b) subdivision, agent,
commission, board, or authority of any of the foregoing, or (c) quasi
governmental or private body exercising any regulatory, expropriation or taxing
authority under, or for the account of, any of the foregoing.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
 
“Independent Directors” means members of the Board who are (a) not directors or
officers of Freeport or of Plains, (b) not officers, employees or consultants
of, or advisors to, the Issuer, Freeport or Plains, (c) independent of Freeport
and Plains within the meaning of Delaware Law, as determined in good faith by
the Board, and (d) otherwise independent within the meaning of the rules and
regulations of the NYSE as then in effect, as determined in good faith by the
Board.
 
“Issuer” has the meaning set forth in the Preamble.
 
“Laws” means all statutes, regulations, statutory rules, orders, judgments,
decrees and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Entity, statutory body
(including the NYSE) or self-regulatory authority.
 
“Lock-Up Period” has the meaning set forth in Section 2.1.
 
“Notice” has the meaning set forth in Section 5.2.
 
“NYSE” means the New York Stock Exchange.
 
“Party” and “Parties” have the respective meanings set forth in the Recitals.
 
 
2

--------------------------------------------------------------------------------

 
 
“person” includes any individual, firm, partnership, limited partnership, joint
venture, venture capital fund, limited liability company, association, trust,
estate, group, body corporate, corporation, unincorporated association or
organization, Governmental Entity, syndicate or other entity, whether or not
having legal status.
 
“Plains” means Plains Exploration & Production Company, a Delaware corporation.
 
“Preferred Shares” has the meaning set forth in the Recitals.
 
“Preferred Stock” has the meaning set forth in the Recitals.
 
“Purchaser Sub” has the meaning set forth in the Recitals.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Stock Purchase Agreement” has the meaning set forth in the Recitals.
 
“Shared Management Members” has the meaning set forth in Section 2.2.
 
“Standstill Ownership” means ownership, calculated based on the meaning of “own”
set forth in, and contemplated by, DGCL Section 203(c)(9).
 
“Standstill Period” means the period that commences on the date hereof and
extends until such time as Freeport ceases to have Standstill Ownership of at
least fifteen percent (15%) of the outstanding voting stock of the Issuer,
provided that, for the avoidance of doubt, for the purposes of such
determination Freeport shall be deemed to have Standstill Ownership of the
number of shares of Common Stock into which the Preferred Shares of which
Freeport has Standstill Ownership are convertible as of the date of
determination.
 
“Transfer” means any direct or indirect offer for sale, sale, assignment,
transfer, pledge, hypothecation, encumbrance or other disposition (including by
merger, testamentary disposition, interspousal disposition pursuant to a
domestic relations proceeding or otherwise or otherwise by operation of Law)
with respect to any capital stock of the Issuer or any securities convertible
into or exercisable or exchangeable therefor (and, depending on the context, may
be used as a noun or a verb).
 
“voting stock” has the meaning set forth in, and contemplated by, DGCL
Section 203(c)(8).
 
Section 1.2 Rules of Construction»
 
.  The division of this Agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation hereof.  Unless otherwise indicated,
all references to an “Article” or “Section” followed by a number or a letter
refer to the specified Article or Section of this Agreement.  The terms “this
Agreement,” “hereof,” “herein” and “hereunder” and similar expressions refer to
this Agreement and not to any particular Article, Section or other portion
hereof.  Unless otherwise specifically indicated or the context otherwise
requires, (a) all references to “dollars” or “$” mean United States dollars, (b)
words importing the singular shall include the plural and vice versa and words
importing any gender shall include
 
 
3

--------------------------------------------------------------------------------

 
 
all genders, (c) “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation,” and (d) all words used as accounting
terms shall have the meanings assigned to them under United States generally
accepted accounting principles applied on a consistent basis during the periods
involved.  In the event that any date on which any action is required to be
taken hereunder is not a Business Day, such action shall be required to be taken
on the next succeeding day that is a Business Day.  Reference to any Party is
also a reference to such Party’s permitted successors and assigns.  The Parties
have participated jointly in the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any of the provisions of this Agreement.
 
ARTICLE II
CERTAIN AGREEMENTS
 
Section 2.1 Lock-Up.  During the period commencing on the date hereof and ending
one hundred twenty (120) days thereafter (the “Lock-Up Period”), Freeport shall
not, and shall cause its controlled affiliates not to, directly or indirectly
(a) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise Transfer or dispose of any Preferred Shares or
any securities convertible into or exercisable or exchangeable for Preferred
Shares or any shares of Common Stock issuable upon conversion of any Preferred
Shares or (b) enter into any swap or other agreement, arrangement or transaction
that transfers to another, in whole or in part, directly or indirectly, any of
the economic consequences of ownership of the Preferred Shares or any securities
convertible into or exercisable or exchangeable for Preferred Shares or any
shares of Common Stock issuable upon conversion of any Preferred Shares, whether
any such transaction described in clauses (a) or (b) above is to be settled by
delivery of shares of Common Stock, Preferred Shares or such other securities,
in cash or otherwise.  The foregoing sentence shall not apply to transfers of
shares of Common Stock or Preferred Shares by Freeport or Purchaser Sub to its
wholly-owned affiliates, provided that no such transfer(s) shall relieve
Freeport or Purchaser Sub from their obligations under this Agreement.  Freeport
and Purchaser Sub agree that the Issuer may, with respect to any Preferred
Shares or any securities convertible into or exercisable or exchangeable for
Preferred Shares or any shares of Common Stock issuable upon conversion of any
Preferred Shares owned by Freeport or its controlled affiliates, cause the
transfer agent or other registrar to enter stop transfer instructions and
implement stop transfer procedures with respect to any Transfer of such
securities during the Lock-up Period not in compliance with this Section 2.1.
 
Section 2.2 Restrictions on Certain Transfers.  Until the first anniversary of
the date hereof, Freeport shall not, and shall cause its controlled affiliates
and any person that is an officer or director of Freeport and who is also an
officer or director of the Issuer (such persons, the “Shared Management
Members”) not to, Transfer any Preferred Shares or any securities convertible
into or exercisable or exchangeable for Preferred Shares or any shares of Common
Stock issuable upon conversion of any Preferred Shares to Plains.  For the
avoidance of doubt, the inability of Freeport to control the actions of the
Shared Management Members shall not be a defense of Freeport to the failure to
comply with its obligation under this Section 2.2 and
 
 
4

--------------------------------------------------------------------------------

 
 
Freeport shall be liable for any such failures regardless of the ability of
Freeport to control the Shared Management Members.
 
Section 2.3 Standstill.
 
(a) During the Standstill Period, without the prior written approval of a
majority of the Independent Directors, Freeport shall not, and shall not permit
its controlled affiliates to: (i) acquire, offer or propose to acquire, or agree
or seek to acquire, or solicit the acquisition of, by purchase or otherwise, any
equity, debt or equity-linked securities of the Issuer if, following such
acquisition, Freeport and its controlled affiliates would own securities of the
Issuer representing more than 103% of the percentage of the outstanding shares
of Common Stock (including shares of Common Stock issuable upon conversion of
any Preferred Shares owned by Freeport and its controlled affiliates) owned by
Freeport and its controlled affiliates on the date hereof (including shares of
Common Stock issuable upon conversion of any Preferred Shares owned by Freeport
and its controlled affiliates); (ii) form, join or in any way participate in, or
enter into any agreement, arrangement or understanding with, a “group” (within
the meaning of Section 13(d)(3) of the Exchange Act and the rules and
regulations thereunder) with respect to any equity or equity-linked securities
of the Issuer; (iii) commence any tender or exchange offer for any securities of
the Issuer; (iv) enter into or agree, offer, propose or seek (whether publicly
or otherwise) to enter into, or otherwise be involved in or part of, any
acquisition transaction, merger or other business combination relating to all or
part of the Issuer or any of its subsidiaries or any acquisition transaction for
all or part of the assets of the Issuer or any of its subsidiaries or any of
their respective businesses; (v) call or seek to call a meeting of the
stockholders of the Issuer or initiate any stockholder proposal for action by
stockholders of the Issuer; (vi) enter into any discussions, negotiations,
arrangements or understandings with any other person with respect to any of the
foregoing activities; (vii) advise, assist, encourage, act as a financing source
for or otherwise invest in any other person in connection with any of the
foregoing activities; (viii) take any action inconsistent with the purpose and
intent of this Section 2.3; (ix) disclose any intention, plan or arrangement
inconsistent with any of the foregoing, (x) with respect to any of the foregoing
provisions of this paragraph, request the Issuer to amend or waive any such
provisions or otherwise consent to any action inconsistent with any such
provisions; (xi) take any initiative with respect to the Issuer which could
require the Issuer to make a public announcement regarding (A) such initiative
or (B) any of the foregoing activities; or (xii) bring any action or otherwise
act to contest the validity of this Section 2.3.
 
(b) Notwithstanding anything to the contrary set forth in this Agreement, the
members of Freeport’s Board of Directors who are not also Shared Management
Members shall be permitted to communicate on a confidential basis with the
Independent Directors regarding any matter, including potential transactions
between Freeport and the Issuer and potential waivers or amendments to the terms
of this Agreement.
 
(c) Each of the Parties agrees that any supplement, modification, amendment, or
waiver by the Issuer of the terms or provisions of that certain Stockholder
Agreement, dated as of September [_], 2010, by and between the Issuer and
Plains, with respect to a transaction, arrangement or understanding involving
both Plains or its controlled affiliates and Freeport or its controlled
affiliates must be approved in writing in advance by a committee of the Board
consisting solely of members of the Board who are Independent Directors.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.4 No Solicitation.  For so long as Freeport and its controlled
affiliates collectively own more than five percent (5%) of the outstanding
shares of Common Stock (including shares of Common Stock issuable upon
conversion of any Preferred Shares owned by Freeport and its controlled
affiliates), Freeport shall not, and shall not permit its controlled affiliates
to: (a) other than with respect to Freeport Designees and other nominees to the
Board designated by Freeport, in each case solely for such Freeport Designees
and nominees whose election to the Board has been recommended by the
Board,  make, or in any way participate in, any “solicitation” of “proxies” (as
such terms are defined under Regulation 14A under the Exchange Act) to vote, or
seek to advise or influence any person or entity with respect to the voting of,
any voting securities of the Issuer, including by forming, joining or in any way
participating in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act and the rules and regulations thereunder), provided, that for the
avoidance of doubt, that the foregoing shall not prohibit any activities with
respect to the solicitation of proxies by Shared Management Members in their
capacity as officers or directors of the Issuer; (b) take any action
inconsistent with the purpose and intent of this Section 2.4; (c) disclose any
intention, plan or arrangement inconsistent with any of the foregoing, (d)
request that the Issuer amend or waive, or otherwise consent to any action
inconsistent with, any provision of this Section 2.4 (except pursuant to Section
2.3(b)); or (e) take any initiative with respect to the Issuer which could
require the Issuer to make a public announcement regarding any of the foregoing
activities.
 
Section 2.5 Prohibition on Agreements with Plains Relating to Issuer Stock.  For
so long as Freeport and its controlled affiliates collectively own more than
five percent (5%) of the outstanding shares of Common Stock (including shares of
Common Stock issuable upon conversion of any Preferred Shares owned by Freeport
and its controlled affiliates), Freeport shall not, and shall not permit its
controlled affiliates to, enter into any agreement, arrangement or understanding
for the purpose of acquiring, voting (except pursuant to a revocable proxy or
consent giving in response to a proxy or consent solicitation), holding or
disposing of any capital stock of the Issuer with Plains or any of its
affiliates, directors or officers, unless such agreement, arrangement or
understanding is approved in advance by a majority of the Independent
Directors.  Notwithstanding the foregoing provisions of this Section 2.5, (a)
the restrictions set forth in this Section 2.5 shall not apply to any
transaction in which either Plains or Freeport or any of their controlled
affiliates offers to acquire one hundred percent (100%) of the outstanding
shares of Common Stock and (b) the restrictions of this Section 2.5 shall lapse
on the first anniversary of the date hereof.
 
Section 2.6  Prohibition on Agreements Relating to Issuer Stock.  For so long as
Freeport and its controlled affiliates collectively own more than five percent
(5%) of the outstanding shares of Common Stock (including shares of Common Stock
issuable upon conversion of any Preferred Shares owned by Freeport and its
controlled affiliates), Freeport shall not, and shall not permit its controlled
affiliates to, enter into any agreement, arrangement or understanding (other
than ordinary course director or officer compensation or indemnification
arrangements or pursuant to any stock-based compensation plans) for the purpose
of acquiring, voting (except pursuant to a revocable proxy or consent giving in
response to a proxy or consent solicitation), holding or disposing of any
capital stock of the Issuer with any director or officer of Freeport or Plains
who is also a director or officer of the Issuer, unless such agreement,
arrangement or understanding is approved in advance by a majority of the
Independent Directors.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.7 Board of Directors; Governance.
 
(a) Subject to the other provisions of this Section 2.7, (i) for so long as
Freeport and its controlled affiliates collectively own shares of Common Stock
(including shares of Common Stock issuable upon conversion of any Preferred
Shares owned by Freeport and its controlled affiliates) representing more than
seventy-five percent (75%) of the percentage of the outstanding shares of Common
Stock owned by Freeport and its controlled affiliates on the date hereof
(including shares of Common Stock issuable upon conversion of any Preferred
Shares owned by Freeport and its controlled affiliates), Freeport shall have the
right to designate two (2) members to be nominated to the Board and (ii) for so
long as Freeport and its controlled affiliates collectively own shares of Common
Stock (including shares of Common Stock issuable upon conversion of any
Preferred Shares owned by Freeport and its controlled affiliates) representing
at least twenty-five percent (25%) and less than or equal to seventy-five
percent (75%) of the percentage of the outstanding shares of Common Stock
(including shares of Common Stock issuable upon conversion of any Preferred
Shares owned by Freeport and its controlled affiliates) owned by Freeport and
its controlled affiliates on the date hereof, Freeport shall have the right to
designate one (1) member to be nominated to the Board.  The Issuer shall cause
the person(s) to be designated by Freeport (such designee(s) referred to herein
as the “Freeport Designee(s)”) to be nominated for election at an annual or
special stockholders meeting of the Issuer and shall take all actions necessary
or advisable to cause the Board to recommend that the stockholders vote “FOR”,
and solicit proxies for, the election of the Freeport Designee(s).  If a
Freeport Designee is nominated and not elected at an annual or special
stockholders meeting of the Issuer or is removed by the stockholders, then
Freeport shall provide the Issuer the name of a replacement Freeport Designee
and, provided that such person satisfies the requirements of this Section 2.7(a)
and Freeport maintains the applicable designation rights specified in the first
sentence of this Section 2.7(a), the Board and the Issuer shall take such
actions as may be necessary to appoint such person to serve as a member of the
Board, including, if applicable, increasing the size of the Board and appointing
such Freeport Designee to fill the newly-created directorship.  If a Freeport
Designee (or any successor designee appointed pursuant to this paragraph) ceases
for any reason to serve as a director of the Company after having been duly
appointed or elected, then, provided that Freeport maintains the applicable
designation rights specified in the first sentence of this Section 2.7(a),
Freeport shall have the right to designate a replacement for such Freeport
Designee to hold office for the remaining unexpired term of the Freeport
Designee.  Any Freeport Designee appointed or elected to Issuer’s Board may be
removed for cause in accordance with applicable Law or the Issuer’s certificate
of incorporation and bylaws and shall (A) have the requisite skill and
experience to serve as a director of a publicly traded company, and (B) not be
prohibited or disqualified from serving as a director of the Issuer pursuant to
any rule or regulation of the SEC or NYSE or by applicable Law.
 
(b) Freeport shall use its commercially reasonable efforts to cause each
Freeport Designee to provide responses that shall be true and correct in all
material respects to all reasonable requests for information by the Issuer in
connection with the proxy materials to be filed by the Company in connection
with its stockholder meetings, and each Freeport Designee shall promptly provide
an agreement consenting to be named as a nominee in such proxy materials and to
serve as a director upon election to the Board.  In addition, upon the Issuer’s
request made at any time, Freeport shall cause the Freeport Designee(s), if any,
to complete and execute the Issuer’s standard director and officer questionnaire
prior to being admitted to the
 
 
7

--------------------------------------------------------------------------------

 
 
Board or standing for election or reelection at an annual meeting of
stockholders or at such other time as may be reasonably requested by
Issuer.  Not less than 120 days prior to each annual meeting of stockholders of
the Issuer (assuming for purposes of this Section 2.7(b) that each such annual
meeting shall be held on the anniversary of the prior year’s annual meeting),
Freeport shall provide the Issuer with written notice of the name(s) of the
Freeport Designee, if any, to be nominated for election at such meeting.  Within
10 days after receipt of such notice, the Issuer shall provide Freeport with
written notice as to whether the Freeport Designee(s) reasonably satisfy the
requirements of Section 2.7(a).  If it is determined that a Freeport Designee
does not reasonably satisfy the requirements of Section 2.7(a) or if a Freeport
Designee fails to take any of the actions set forth in this Section 2.7(b) (in
which case the Issuer shall have no obligation under this Section 2.7 with
respect to such Freeport Designee), then Freeport shall have the right to
appoint substitute Freeport Designee(s).
 
(c) Notwithstanding anything to the contrary in this Section 2.7, Freeport shall
not be entitled to designate a Freeport Designee and the Issuer shall have no
obligations under this Section 2.7 with respect to such Freeport Designee to the
extent the sum of the number of the Freeport Designees (including any nominees
to the Board) and the number of the members of or nominees to the Board who are
also either a member of the board of directors of Freeport or any affiliate or
an officer of Freeport or any affiliate equals or exceeds two (2); provided, for
the avoidance of doubt, that if the holders of Preferred Shares (together with
any parity stock with like voting rights that are exercisable) are entitled to
designate two additional directors pursuant to the Certificate of Designations
on account of dividends payable to the holders of Preferred Shares being in
arrears for six calendar quarters (whether or not consecutive) and such unpaid
dividends not being fully paid or set aside for payment, any of such directors
shall not count as “Freeport Designees”.  Accordingly, notwithstanding that
concurrently with the execution of this Agreement and the “Closing” (as defined
in the Stock Purchase Agreement) of the transactions under the Stock Purchase
Agreement Freeport owns a number of shares of Common Stock which would entitle
it to designate two (2) Freeport Designees pursuant to Section 2.7(a), Freeport
will not have the right to designate any Freeport Designees as members of the
Board as of the Closing if as of such Closing, and for so long thereafter as,
the number of members of Freeport’s board of directors or its executive officers
also serving on the Board exceeds two (2).  If at any time Freeport and its
controlled affiliates collectively own shares of Common Stock representing less
than twenty-five percent (25%) of the percentage of the outstanding shares of
Common Stock (including shares of Common Stock issuable upon conversion of any
Preferred Shares owned by Freeport and its controlled affiliates) owned by
Freeport and its controlled affiliates on the date hereof, Freeport shall have
no right to designate any Freeport Designees, and the Issuer shall not have any
obligations under this Section 2.7.
 
(d) For so long as Freeport and its controlled affiliates collectively own at
least five percent (5%) of the outstanding shares of Common Stock (including
shares of Common Stock issuable upon conversion of any Preferred Shares owned by
Freeport and its controlled affiliates) Freeport shall, and shall cause each of
its controlled affiliates holding shares of Common Stock to, at any annual or
special meeting of stockholders of Issuer, however called, including any
adjournment or postponement thereof, appear at each such meeting or otherwise
cause its shares of Common Stock to be counted as present thereat for purposes
of calculating a quorum.
 
 
8

--------------------------------------------------------------------------------

 
 
(e) Each time the Board appoints a Freeport Designee, it will also adopt
resolutions such that each Freeport Designee (a) qualifies as a “Continuing
Director” for purposes of the indenture governing Issuer’s 11.875% Senior Notes
due 2014 and (b) will not be in the class of persons serving on the Board that
could result in (x) a “Change of Control” as defined clause (iii) of the
definition thereof in Issuer’s indenture governing its 5-1/4% Convertible Senior
Notes due 2011, (y) a “Change in Control” as defined on clause (b) of the
definition thereof in Issuer’s Amended and Restated Credit Agreement dated as of
August 6, 2007, as amended, or (z) a similar change of control under any other
agreement to which Issuer is a party.
 
(f) At all times when any Freeport Designee is serving as a member of the Board,
and following any such Freeport Designee’s death, resignation, removal or other
cessation as a director of Issuer, each Freeport Designee shall be entitled to
all rights of indemnification and exculpation as are then made available to any
other member of the Board.  With respect to such rights of indemnification, as
between Freeport and its affiliates, on the one hand, and Issuer on the other
hand, Issuer shall, in all events, be the full indemnitor of first resort and
shall not be entitled to any contribution, indemnification or other payment by
or from any of Freeport or its affiliates.
 
ARTICLE III
USE OF INFORMATION
 
Section 3.1 Freeport shall not, and shall cause its controlled affiliates and
each Freeport Designee not to, use nonpublic information obtained from such
Freeport Designee’s service on the Board in any manner adverse to the Issuer.
 
ARTICLE IV
REGULATORY MATTERS
 
Section 4.1 HSR Act.
 
(a) The Issuer shall use its commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable Law to permit Freeport and Purchaser Sub to
obtain, as promptly as practicable following receipt of a request from Freeport
or Purchaser Sub, all terminations or expirations of any applicable waiting
periods from any Governmental Entity in connection with the HSR Act, or any
successor legislation, that are necessary, proper or advisable in order to
permit Freeport or Purchaser Sub to acquire the Common Stock upon any conversion
of the Preferred Shares.  In furtherance and not in limitation of the foregoing,
the Issuer shall (i) use commercially reasonable efforts to make an appropriate
filing of a Notification and Report Form to the Federal Trade Commission and the
U.S. Department of Justice pursuant to the HSR Act as promptly as practicable,
and in any event within fifteen (15) calendar days, following Issuer’s receipt
of notification by  Freeport and/or Purchaser Sub of the making of a
corresponding filing by Freeport and/or Purchaser Sub relating to the Common
Stock and (ii) provided that each of Freeport and Purchaser Sub are in material
compliance with their obligations set forth in this Section 4.1, call Preferred
Shares held by Freeport, Purchaser Sub or any of their affiliates for redemption
only at such times as such holders shall have obtained all necessary clearances,
 
 
9

--------------------------------------------------------------------------------

 
 
approvals, consents, termination or expirations of waiting periods,
registrations, permits, authorizations and other confirmations from Governmental
Entities which are required in order to permit them to convert all of such
Preferred Shares to Common Stock.
 
(b) Each of Freeport and Purchaser Sub shall use its commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Law to obtain,
as promptly as practicable following (i) Freeport or Purchaser Sub making an
appropriate filing of a Notification and Report Form to the Federal Trade
Commission and the U.S. Department of Justice pursuant to the HSR Act with
respect thereto or (ii) receipt of a written request from the Issuer, stating
that the Issuer at the time of such request has a present intention of calling
some or all of the Preferred Shares held by Freeport, Purchaser Sub or any of
their affiliates for redemption, all terminations or expirations of any
applicable waiting periods from any Governmental Entity in connection with the
HSR Act, or any successor legislation, that are necessary, proper or advisable
in order to permit Freeport or Purchaser Sub or their affiliates to acquire the
Common Stock upon any conversion of the Preferred Shares.  In furtherance and
not in limitation of the foregoing, if not previously filed, each of Freeport
and Purchaser Sub shall use commercially reasonable efforts to make an
appropriate filing of a Notification and Report Form to the Federal Trade
Commission and the U.S. Department of Justice pursuant to the HSR Act as
promptly as practicable, and in any event within fifteen (15) calendar days,
following receipt of Issuer’s written request.
 
(c) With respect to the obligations of the parties pursuant to Section 4.1(a)
and Section 4.1(b), each of the Issuer, Freeport and Purchaser Sub shall (i) use
commercially reasonable efforts to supply as promptly as practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act and, in any event, “substantially comply” (as provided in the HSR
Act) and certify substantial compliance with any such request and (ii) take all
other commercially reasonable actions necessary to cause the expiration or
termination of any applicable waiting periods under the HSR Act as soon as
possible, provided that the parties hereto understand and agree that in no event
shall any of the Issuer, Freeport or Purchaser Sub be required by this Section
4.1 or any other provision of this Agreement (x) to enter into any settlement,
undertaking, consent decree, stipulation or agreement with any Governmental
Entity in connection with the transactions contemplated hereby or (y) to divest
or otherwise hold separate (including by establishing a trust or otherwise), or
take any other action (or otherwise agree to do any of the foregoing), in each
case of clauses (x) and (y) with respect to any of such party’s or any of its
affiliates’ businesses, assets, properties or operations.
 
(d) To the extent permitted by applicable Law, each of the Issuer and Freeport
and/or Purchaser Sub shall promptly notify the other of any communication
concerning the matters addressed in this Section 4.1 to that party or its
affiliates from any Governmental Entity and permit the other to review in
advance any proposed communication concerning the matters addressed in this
Section 4.1 to any Governmental Entity.
 
(e) To the extent permitted by applicable Law, each of the Issuer and Freeport
and/or Purchaser Sub shall not participate or agree to participate in any
meeting or discussion with any Governmental Entity in respect of any filing,
investigation or other inquiry concerning the matters addressed in this Section
4.1 unless it consults with the other in advance and, to the
 
 
10

--------------------------------------------------------------------------------

 
 
extent permitted by such Governmental Entity, gives the other party the
opportunity to attend and participate in such meeting or discussion.
 
(f) Each of the Issuer and Freeport and/or Purchaser Sub shall furnish the other
party with copies of all correspondence, filings and communications (and
memoranda setting forth the substance thereof) between it and its affiliates and
representatives on the one hand, and any Governmental Entity or members of any
such Governmental Entity’s staff on the other hand, with respect to the matters
addressed in this Section 4.1.
 
(g) Each of the Issuer, on the one hand, and Freeport and Purchaser Sub, on the
other hand, shall bear its own fees and expenses with respect to compliance with
this Section 4.1. 
 
ARTICLE V
MISCELLANEOUS
 
Section 5.1 Legend.
 
(a) Freeport and Purchaser Sub agrees that all certificates or other instruments
representing the Preferred Shares acquired pursuant to the Stock Purchase
Agreement and any shares of Common Stock issued upon conversion of any Preferred
Shares will bear a legend substantially to the following effect:
 
(i)  
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 
(ii)  
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A STOCKHOLDER AGREEMENT, DATED AS OF [_________],
2010, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

 
(b) Upon the written request of Freeport accompanied by an opinion of counsel
reasonably satisfactory to the Issuer to the effect that such legend is no
longer required under the Securities Act and applicable state laws, the Issuer
shall promptly cause clause (i) of the legend specified in Section 5.1(a) to be
removed from any certificate for any shares of Common Stock or Preferred Shares
to be Transferred in accordance with the terms of this Agreement.  Clause (ii)
of the legend specified in Section 5.1(a) shall be removed upon the expiration
of such transfer and other restrictions set forth in this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.2 Notices.  Any notice, request, instruction, correspondence or other
document to be given hereunder by a Party to the other Party (each, a “Notice”)
shall be in writing and delivered in person or by courier service requiring
acknowledgment of receipt of delivery or mailed by U.S. registered or certified
mail, postage prepaid and return receipt requested, or by telecopier, as
follows; provided, that copies to be delivered below shall not be required for
effective notice and shall not constitute effective notice:
 
If to Issuer, addressed to:
 
McMoRan Exploration Co.
1615 Poydras Street
New Orleans, Louisiana  70112
Attention: General Counsel
Fax:  (504) 585-3513


with a copy to (which copy shall not constitute notice):
 
Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas  77002
Fax:   (713) 238-7130
Attention:                      Michael O’Leary


If to Freeport or Purchaser Sub, addressed to:
 
Freeport-McMoRan Copper & Gold, Inc.
333 North Central Avenue
Phoenix, Arizona  85004
Attention:  General Counsel
Fax: (602) 366-7691


with a copy to (which copy shall not constitute notice):


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Fax: (212) 403-2000
Attention:                    Edward D. Herlihy
                      David E. Shapiro


Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt.  Notice given by fax shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours.  A Party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.3 Governing Law; Jurisdiction; Waiver of Jury Trial.  To the maximum
extent permitted by applicable Law, the provisions of this Agreement and the
legal relations between the Parties shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without regard to
principles of conflicts of law.  Each Party hereby irrevocably and
unconditionally (a) consents and submits to the exclusive jurisdiction of any
federal or state court located the City of Wilmington, Delaware (the “Delaware
Courts”) for any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated by this Agreement (and agrees
not to commence any litigation relating thereto except in such courts and waives
any claim that such Party is not subject personally to the jurisdiction of any
Delaware Court), (b) waives any objection to the laying of venue of any such
litigation in the Delaware Courts and agrees not to plead or claim (by way of a
motion, as a defense or otherwise) in any Delaware Court that such litigation
brought therein has been brought in any inconvenient forum and (c) ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
Section 5.4 Entire Agreement; Amendments and Waivers.  This Agreement, the
Certificate of Designations of the Preferred Stock, the Stock Purchase Agreement
and each of the other agreements entered into by the Parties in connection with
the transactions contemplated by the Stock Purchase Agreement constitute the
entire agreement between and among the Parties pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties, and there are no
warranties, representations or other agreements between or among the Parties in
connection with the subject matter hereof except as set forth specifically
herein.  No supplement, modification or waiver of this Agreement shall be
binding unless executed in writing both Parties and, with respect to any
supplement, modification or waiver of this Agreement by the Issuer, such
supplement, modification or waiver, as applicable, has been previously approved
by a committee of the Board consisting solely of members of the Board who are
Independent Directors.  The failure of a Party to exercise any right or remedy
shall not be deemed or constitute a waiver of such right or remedy in the
future.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.
 
Section 5.5 Binding Effect and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective permitted
successors and assigns.  Nothing in this Agreement, express or implied, is
intended to confer upon any person other than the Parties and their respective
permitted successors and assigns, any rights, benefits or obligations
hereunder.  No Party may assign, transfer, dispose of or otherwise alienate this
Agreement or any of its rights, interests or obligations under this Agreement
(whether by operation of law or otherwise).  Any attempted assignment, transfer,
disposition or alienation in violation of this Agreement shall be null, void and
ineffective.
 
Section 5.6 Enforcement of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
(a) The Parties acknowledge and agree that an award of money damages would be
inadequate for any breach of this Agreement by any Party and any such breach
would cause the non-breaching Party irreparable harm.  Accordingly, the Parties
agree that, in the event of any breach or threatened breach of this Agreement by
one of the Parties, the non-breaching Party will also be entitled, without the
requirement of posting a bond or other security, to seek equitable relief,
including injunctive relief and specific performance, provided such Party is not
in material default hereunder.  Such remedies will not be the exclusive remedies
for any breach of this Agreement but will be in addition to all other remedies
available at Law or equity to each of the Parties.
 
(b) In addition to any other remedies available at Law or in equity, with
respect to any breach by Freeport of its obligations under Section 2.3, any
Transfer by Freeport or its affiliates in violation of the provisions of Section
2.1 or  Section 2.2 and any acquisition by Freeport or its affiliates in
violation of the provisions of Section 2.3 shall, to the fullest extent
permitted by Law, be null and void ab initio, and Issuer shall not, and shall
instruct its transfer agent and other third parties not to, record or recognize
any such purported transaction on the share register of Issuer.
 
Section 5.7 Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of applicable Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated herein are not affected in any manner
materially adverse to any party hereto.  Upon such determination that any term
or other provision is invalid, illegal, or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in a
mutually acceptable manner in order that the transactions contemplated herein
are consummated as originally contemplated to the fullest extent possible.
 
Section 5.8 Execution.  This Agreement may be executed in multiple counterparts
each of which shall be deemed an original and all of which shall constitute one
instrument.
 
[The remainder of this page is blank]
 
 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as of
the date first written above.
 
McMoRAN EXPLORATION CO.




By:                                                                          
Name:                                                     
                      
Title:                                                     
                     






FREEPORT-McMoRAN COPPER & GOLD, INC.




By:                                                                          
Name:                                                     
                      
Title:                                                                                                                                        




FREEPORT-McMoRAN PREFERRED LLC


By: FREEPORT-McMoRAN COPPER & GOLD, INC., its sole member




By:                                                                          
Name:                                                     
                      
Title:                                                                                                                                        


 
 

--------------------------------------------------------------------------------

 


